 

Exhibit 10.1 



 

 

RESTRUCTURING AND EXCHANGE AGREEMENT

 

BY AND AMONG

 

XTANT MEDICAL HOLDINGS, INC.,

  

ORBIMED ROYALTY OPPORTUNITIES II, LP,

ROS ACQUISITION OFFSHORE LP,

 

AND

 

THE CONSENTING NOTEHOLDERS PARTIES HERETO

 

Dated as of January 11, 2018

 

 

   

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 2     Section 1.1.  Definitions 2    
Section 1.2.  Computation of Time Periods 10     Section 1.3.  Terms Generally;
Rules of Interpretation 10     Section 1.4.  Accounting Terms 11     Article II
RESTRUCTURING TRANSACTIONS 11     Section 2.1.  Restructuring Transactions 11  
  Section 2.2.  Authorizations and Obligations Relating to the Restructuring
Transactions 16     Section 2.3.  Closing 17     Section 2.4.  Public
Announcements 17     Article III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
17     Section 3.1.  Due Organization, Power and Authority 17     Section
3.2.  Capitalization 18     Section 3.3.  Non-Contravention 19     Section
3.4.  No Approvals or Consents 19     Section 3.5.  Financial Statements;
Internal Controls 20     Section 3.6.  No Undisclosed Liabilities 21     Section
3.7.  No Actions or Proceedings 21     Section 3.8.  Title to Assets and
Properties 22     Section 3.9.  Intellectual Property 22     Section
3.10.  Taxes 23     Section 3.11.  Labor Matters 23     Section 3.12.  Private
Offering; No Integration 23     Section 3.13.  Investment Company Act 23

 

 i 

 

 

Section 3.14.  Insurance 23     Section 3.15.  Compliance with Laws; Permits 24
    Section 3.16.  Material Contracts 26     Section 3.17.  Information Supplied
29     Section 3.18.  Brokerage Fees 29     Section 3.19.  Fairness Opinion 29  
  Article IV REPRESENTATIONS AND WARRANTIES OF THE INVESTORS 30     Section
4.1.  Due Organization, Power and Authority 30     Section 4.2.  Investor Status
30     Section 4.3.  No Approvals or Consents 30     Section 4.4.  No Actions or
Proceedings 30     Section 4.5.  Non-Contravention 31     Article V
REPRESENTATIONS AND WARRANTIES OF THE CONSENTING NOTEHOLDERS 31     Section
5.1.  Ownership; Due Organization, Power and Authority 31     Section
5.2.  Investor Status 32     Section 5.3.  No Approvals or Consents 32    
Section 5.4.  No Actions or Proceedings 32     Section 5.5.  Non-Contravention
32     Article VI COVENANTS OF THE PARTIES 33     Section 6.1.  Covenants of the
Company 33     Section 6.2.  Covenants of the Non-Company Parties 40     Section
6.3.  Mutual Covenants of the Parties 41     Article VII CONDITIONS TO CLOSING
41     Section 7.1.  Each Party’s Conditions to Closing 41     Section
7.2.  Company’s Conditions to Closing 42

 

 ii 

 

 

Section 7.3.  Investors’ Conditions to Closing 42     Section 7.4.  Consenting
Noteholders’ Conditions to Closing 43     Section 7.5.  Frustration of Closing
Conditions 43     Section 7.6.  NYSE American Listing 43     Article VIII
TERMINATION 44     Section 8.1.  Termination 44     Section 8.2.  Effect of
Termination 45     Section 8.3.  Notice of Termination 45     Section 8.4.  NYSE
American Listing 45     Article IX INDEMNIFICATION 46     Section
9.1.  Indemnification 46     Article X MUTUAL RELEASES 47     Section
10.1.  Mutual Releases 47     Article XI MISCELLANEOUS 48     Section
11.1.  Waiver of Punitive Damages 48     Section 11.2.  Notices 48     Section
11.3.  Assignment; Successors 49     Section 11.4.  No Waiver; Remedies
Cumulative 49     Section 11.5.  Counterpart 49     Section 11.6.  Headings 49  
  Section 11.7.  Governing Law; Submission to Jurisdiction; Venue 50     Section
11.8.  Severability 50     Section 11.9.  Entirety 50     Section 11.10.  No
Third Party Beneficiaries 51     Section 11.11.  Amendments and Waivers of Terms
51

 

 iii 

 

 

Section 11.12.  Construction 51     Section 11.13.  Survival 51     Section
11.14.  Nature of Consenting Noteholder Obligations 52     Section
11.15  Reservation of Rights; Settlement Discussions 52

 

Exhibits:

 

Exhibit A Form of Charter Amendment Exhibit B Credit Agreement Amendment Terms
Exhibit C Form of Director Indemnification Agreement Exhibit D Form of Investors
Rights Agreement Exhibit E Form of Preliminary Proxy Statement Exhibit F Form of
Registration Rights Agreement Exhibit G Form of Second Amended and Restated
Bylaws

 

Schedules:

 

Schedule 1 New Directors Schedule 2.1(b) Company Stockholders Party to Support
Agreement Schedule 6.1(a) Business Operations

 

 iv 

 

 

RESTRUCTURING AND EXCHANGE AGREEMENT

 

This RESTRUCTURING AND EXCHANGE AGREEMENT, dated as of January 11, 2018 (this
“Agreement”), by and among: (i) Xtant Medical Holdings, Inc. (the “Company”);
(ii) OrbiMed Royalty Opportunities II, LP (“OrbiMed”) and ROS Acquisition
Offshore LP (“ROS” and, together with OrbiMed, the “Investors”); and (iii) the
undersigned holders of Convertible Notes (as defined below) of the Company (each
such holder, solely in its capacity as such a holder, a “Consenting Noteholder”
and collectively the “Consenting Noteholders”). Each of the Company, the
Investors and the Consenting Noteholders may hereinafter be referred to as a
“Party” and collectively as the “Parties”. Capitalized terms that are used and
are not otherwise defined herein have the meanings given to them in Section 1.1.

 

WHEREAS, the Parties have engaged in arm’s length good faith negotiations
regarding the restructuring and exchange transactions set forth in Section 2.1
of this Agreement (collectively, the “Restructuring Transactions”) pursuant to
the terms and conditions set forth in this Agreement and the Restructuring
Documents, with respect to the capital structure of the Company, including its
outstanding Convertible Notes and certain indebtedness of the Company under the
Existing Facility;

 

WHEREAS, promptly following the date hereof, the Company will enter into bonus
agreements (the “Bonus Agreements”) with certain members of management of the
Company providing for cash success bonuses, pursuant to terms agreed between the
Company and the Investors, to be paid to such members of management after the
Closing;

 

WHEREAS, the Investors and the Company have entered into a support agreement,
dated as of the date hereof, with certain Company stockholders (the “Support
Agreement”);

 

WHEREAS, in accordance with the Restructuring Transactions, the Investors will
convert the 2017 Notes into shares of Common Stock at a conversion rate of
$0.7589 (before giving effect to the Reverse Stock Split (as defined in the
Charter Amendment)); and

 

WHEREAS, in accordance with the Restructuring Transactions, the Company will
hold a stockholder meeting to solicit stockholder consent for (i) the amendment
to the Company’s certificate of incorporation, substantially in the form
attached as Exhibit A (the “Charter Amendment”), (ii) the election of the new
members to the Company’s board of directors (such new directors of the
Reorganized Company, the “New Directors” and the board of directors of the
Reorganized Company as so modified by the New Directors, the “New Board”), and
(iii) the exchange by the Investors and the Consenting Noteholders of the 2015
Notes and 2016 Notes held by such Investors and Consenting Noteholders for a
number of shares of Common Stock equal to the principal amount of the 2015 Notes
and 2016 Notes plus all accrued and unpaid interest on such 2015 Notes and 2016
Notes at the Closing (as hereinafter defined) divided by $7.20 (after giving
effect to the Reverse Stock Split (as defined in the Charter Amendment)) (the
“Convertible Notes Exchange”).

 

 1 

 

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1.          Definitions.

 

As used herein the following terms shall have the meanings specified herein (it
being understood that defined terms shall include in the singular number, the
plural, and in the plural, the singular):

 

“2015 Notes” means the 6.00% convertible senior unsecured notes of the Company
due 2021, issued in a private offering completed on July 31, 2015 pursuant to
the Indenture.

 

“2016 Notes” means the 6.00% convertible senior unsecured notes of the Company
due 2021, issued in a private offering completed on April 14, 2016 governed by
the 2016 ROS Convertible Promissory Note and the 2016 OrbiMed Convertible
Promissory Note.

 

“2016 OrbiMed Convertible Promissory Note” means the Convertible Promissory Note
in the aggregate original principal amount of $809,613.67, dated April 14, 2016,
made by the Company in favor of OrbiMed.

 

“2016 ROS Convertible Promissory Note” means the Convertible Promissory Note in
the aggregate original principal amount of $1,428,552.78, dated April 14, 2016,
made by the Company in favor of ROS.

 

“2017 Notes” means the 2017 OrbiMed Indenture Notes, the 2017 ROS Indenture
Notes, the 2017 OrbiMed PIK Notes and the 2017 ROS PIK Notes.

 

“2017 Notes Conversions” has the meaning given in Section 2.1(d)(iii).

 

“2017 OrbiMed Indenture Convertible Promissory Note” means the Convertible
Promissory Note in the aggregate original principal amount of $564,300, dated
January 17, 2017, made by the Company in favor of OrbiMed.

 

“2017 OrbiMed Indenture Notes” means the 6.00% convertible senior unsecured
notes of the Company due 2021, issued in a private offering completed on January
17, 2017 governed by the 2017 OrbiMed Indenture Convertible Promissory Note.

 

“2017 OrbiMed PIK Convertible Promissory Note” means the Convertible Promissory
Note in the aggregate original principal amount of $24,288.41, dated January 17,
2017, made by the Company in favor of OrbiMed.

 

“2017 OrbiMed PIK Notes” means the 6.00% convertible senior unsecured notes of
the Company due 2021, issued in a private offering completed on January 17, 2017
governed by the 2017 OrbiMed PIK Convertible Promissory Note.

 

 2 

 

 

“2017 ROS Indenture Convertible Promissory Note” means the Convertible
Promissory Note in the aggregate original principal amount of $995,700, dated
January 17, 2017, made by the Company in favor of ROS.

 

“2017 ROS Indenture Notes” means the 6.00% convertible senior unsecured notes of
the Company due 2021, issued in a private offering completed on January 17, 2017
governed by the 2017 ROS Indenture Convertible Promissory Note.

 

“2017 ROS PIK Convertible Promissory Note” means the Convertible Promissory Note
in the aggregate original principal amount of $42,856.59, dated January 17,
2017, made by the Company in favor of ROS.

 

“2017 ROS PIK Notes” means the 6.00% convertible senior unsecured notes of the
Company due 2021, issued in a private offering completed on January 17, 2017
governed by the 2017 ROS PIK Convertible Promissory Note.

 

“Acquisition Proposal” shall mean any bona fide inquiry, proposal or offer made
by any Person for, in a single transaction or a series of transactions, (i) a
merger, reorganization, share exchange, consolidation, business combination,
recapitalization, extraordinary dividend or share repurchase, dissolution,
liquidation or similar transaction involving the Company, (ii) the direct or
indirect acquisition by any Person or group of twenty percent (20%) or more of
the assets of the Company and its Subsidiaries, on a consolidated basis or
assets of the Company and its Subsidiaries representing twenty percent (20%) or
more of the consolidated revenues or net income (including, in each case,
securities of the Company’s Subsidiaries) or (iii) the direct or indirect
acquisition by any Person or group of twenty percent (20%) or more of the voting
power of the outstanding shares of Common Stock, including any tender offer or
exchange offer that if consummated would result in any Person beneficially
owning shares with twenty percent (20%) or more of the voting power of the
outstanding shares of Common Stock.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the right or power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

“Agreement” has the meaning given in the Preamble.

 

“Alternative Acquisition Agreement” has the meaning given in Section
6.1(n)(iii).

 

“Applicable Law” means all laws, statutes, treaties, rules, codes, ordinances,
regulations, certificates, orders and licenses of any Governmental Authority and
judgments, decrees, injunctions, writs, permits, orders or like governmental
action of any Governmental Authority applicable to the Company or any of its
Subsidiaries or any of their property or operations.

 

“Authorizations” has the meaning given in Section 3.15(d).

 

 3 

 

 

“Bonus Agreements” has the meaning given in the Recitals.

 

“Business Day” means any day, other than a Saturday, Sunday or a day on which
banks are generally closed for business in the State of New York.

 

“Bylaw Amendment” means the Second Amended and Restated Bylaws of the Company,
substantially in the form attached as Exhibit G.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity other than a corporation,
partnership or LLC, any and all shares, equity interests, equity participations,
rights or other equivalents (however designated) of capital stock, (iii) in the
case of a partnership or LLC, partnership or membership interests (whether
general or limited), and (iv) any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Charter Amendment” has the meaning given in the Recitals.

 

“Closing” has the meaning given in Section 2.3.

 

“Closing Date” has the meaning given in Section 2.3.

 

“Common Stock” has the meaning given in Section 3.2(a).

 

“Company” has the meaning given in the Preamble.

 

“Company Form 10-Q” has the meaning given in Section 3.5(c).

 

“Company SEC Reports” means the Company’s Annual Report on Form 10-K for the
year ended December 31, 2016, and any subsequent filings made with the SEC
pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, excluding
any information or materials deemed “furnished” and not “filed” thereunder.

 

“Company Stockholder Approval” means the affirmative vote of holders of a
majority of the outstanding shares of Common Stock constituting a quorum
(according to the Company’s bylaws) at the Stockholder Meeting (or at any
adjournment or postponement thereof) to approve the issuance of the Second
Resulting Shares of Common Stock, the Charter Amendment and the election of the
New Directors to the New Board.

 

“Consenting Noteholder Indemnified Parties” means, collectively, the Consenting
Noteholders, their Affiliates and their respective directors, officers,
managers, partners, members, employees and agents.

 

“Consenting Noteholders” has the meaning given in the Preamble.

 

“Contract” means a contract, commitment, agreement, instrument, obligation,
undertaking, concession, franchise, license, lease, or legally binding
arrangement or understanding, whether written or oral.

 

 4 

 

 

“Convertible Notes” means the 2015 Notes, the 2016 Notes and the 2017 Notes.

 

“Convertible Notes Exchange” has the meaning given in the Recitals.

 

“Credit Agreement Amendment” means an amendment to the Existing Credit Agreement
substantially on the terms set forth on Exhibit B attached hereto.

 

“Definitive Proxy Statement” means the definitive proxy statement incorporating
any SEC comments to the Preliminary Proxy Statement, in a form reasonably
satisfactory to the Investors.

 

“Director Indemnification Agreement” means the indemnification agreements,
substantially in the form attached hereto as Exhibit C, that will be entered
into at the Closing by the Reorganized Company with each of the New Directors.

 

“Disclosure Schedule” means the disclosure schedule delivered by the Company to
the other Parties hereto prior to the execution of this Agreement.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Equity Interest” means any issued, unissued, authorized, or outstanding shares
of common stock, preferred stock or other instrument evidencing an ownership
interest in the Company, whether or not transferable, together with any
warrants, stock options, equity-based awards or contractual rights to purchase
or acquire such equity interests at any time and all rights arising with respect
thereto that existed immediately before the Closing Date.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Existing Credit Agreement” means that Amended and Restated Credit Agreement
among Bacterin International, Inc., a wholly-owned subsidiary of the Company,
and the Investors, dated as of July 27, 2015, as amended by that certain First
Amendment to Amended and Restated Credit Agreement, dated as of March 31, 2016,
that certain Second Amendment to Amended and Restated Credit Agreement, dated as
of May 25, 2016, that certain Third Amendment to Amended and Restated Credit
Agreement, dated as of June 30, 2016, that certain Fourth Amendment to Amended
and Restated Credit Agreement, dated as of July 29, 2016, that certain Fifth
Amendment to Amended and Restated Credit Agreement, dated as of August 12, 2016,
that certain Sixth Amendment to Amended and Restated Credit Agreement, dated as
of September 27, 2016, that certain Seventh Amendment to Amended and Restated
Credit Agreement, dated as of December 31, 2016, that certain Eighth Amendment
to Amended and Restated Credit Agreement, dated as of January 13, 2017, that
certain Ninth Amendment to Amended and Restated Credit Agreement, dated as of
January 31, 2017, that certain Tenth Amendment to Amended and Restated Credit
Agreement, dated as of February 14, 2017, that certain Eleventh Amendment to
Amended and Restated Credit Agreement, dated as of February 28, 2017, that
certain Twelfth Amendment and Waiver to Amended and Restated Credit Agreement,
dated as of March 31, 2017, that certain Thirteenth Amendment to Amended and
Restated Credit Agreement, dated as of May 2, 2017, that certain Fourteenth
Amendment to Amended and Restated Credit Agreement, dated as of May 11, 2017,
that certain Fifteenth Amendment to Amended and Restated Credit Agreement, dated
as of June 30, 2017, that certain Sixteenth Amendment to Amended and Restated
Credit Agreement, dated as of July 15, 2017, that certain Seventeenth Amendment
and Waiver to Amended and Restated Credit Agreement, dated as of August 11,
2017, that certain Eighteenth Amendment to Amended and Restated Credit
Agreement, dated as of September 29, 2017, that certain Nineteenth Amendment to
Amended and Restated Credit Agreement, dated as of October 31, 2017, that
certain Waiver, dated as of November 14, 2017, that certain Twentieth Amendment
and Waiver to Amended and Restated Credit Agreement, dated as of November 30,
2017, and that certain Twenty-First Amendment to Amended and Restated Credit
Agreement, dated as of December 28, 2017.

 

 5 

 

 

“Existing Facility” means the secured loan facility under the Existing Credit
Agreement.

 

“Fairness Opinion” has the meaning given in Section 3.19.

 

“FDA” has the meaning given in Section 3.15(d).

 

“Financial Statements” has the meaning given in Section 3.5(a).

 

“First Resulting Shares of Common Stock” has the meaning given in Section
2.1(d)(iii).

 

“GAAP” means those accounting principles in the United States, which are in
effect at the time of the preparation of financial statements required to be
delivered hereunder.

 

“Governmental Authority” means any nation or government, any state, province,
territory or other political subdivision thereof, and any agency, body or entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Health Care Laws” has the meaning given in Section 3.15(d).

 

“HIPAA” has the meaning given in Section 3.15(d).

 

“Indemnified Parties” means (i) the Company’s current directors, officers,
managers, employees, attorneys, other professionals, and agents that were
employed in such capacity on or after the date of this Agreement and that are
entitled to be indemnified by the Company pursuant to the Company’s bylaws,
certificates of incorporation, board resolutions, employment contracts, or other
agreements and (ii) each of the Investor Indemnified Parties and each of the
Consenting Noteholder Indemnified Parties.

 

“Indenture” means the indenture, dated July 31, 2015 by and between the Company
and Wilmington Trust, National Association, as trustee (the “Trustee”), as
amended by Amendment Number 1 to Indenture, dated August 16, 2017, Amendment
Number 2 to Indenture, dated as of October 2, 2017, Amendment Number 3 to
Indenture, dated as of October 31, 2017, Amendment Number 4 to Indenture, dated
as of December 1, 2017, and Amendment Number 5 to Indenture, dated as of
December 29, 2017.

 

“Intellectual Property” has the meaning given in Section 3.9.

 

 6 

 

 

“Investment Company Act” means the Investment Company Act of 1940 (or any
successor provision), as amended, and the rules and regulations of the SEC
promulgated thereunder.

 

“Investor Indemnified Parties” means, collectively, the Investors, their
Affiliates and their respective directors, officers, managers, partners,
members, employees and agents.

 

“Investors” has the meaning given in the Preamble.

 

“Investors Rights Agreement” means the investors rights agreement by and between
the Company, the Investors and the representative of certain Consenting
Noteholders substantially in the form attached hereto as Exhibit D.

 

“Knowledge” means, with respect to any matter in question, the knowledge of such
matter by any of the individuals listed in Section 1.1 of the Disclosure
Schedule.

 

“Legal Restraints” has the meaning given in Section 7.1(b).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever, whether or not filed, recorded or otherwise perfected
under Applicable Law, to secure payment of a debt or performance of an
obligation.

 

“LLC” means a limited liability company.

 

“Losses” has the meaning given in Section 9.1.

 

“Material Adverse Effect” means any event, change, effect, circumstance or
condition that, individually or in the aggregate with other such events,
changes, effects, circumstances or conditions, (i) is, or is reasonably likely
to be, materially adverse to the business, operations, results of operations,
properties, condition (financial or otherwise), assets, liabilities (actual or
contingent) or prospects of the Company and its Subsidiaries, taken as a whole
or (ii) could reasonably be expected to materially interfere with the
consummation of the transactions contemplated hereby. The Parties acknowledge
that a change in the listing status of the Common Stock from the NYSE American
to an over-the-counter market shall not be deemed a “Material Adverse Effect.”

 

“Material Contract” has the meaning given in Section 3.16(a).

 

“New Board” has the meaning given in the Recitals.

 

“New Directors” has the meaning given in the Recitals. The New Directors are
named in Schedule 1.

 

“Notes Documents Amendments” means the amendments described in clauses (i),
(ii), (v), (vi) and (vii) of Section 2.1(d).

 

 7 

 

 

“NYSE American” means NYSE American LLC, a national securities exchange
registered with the SEC pursuant to Section 6 of the Exchange Act.

 

“OrbiMed” has the meaning given in the Preamble.

 

“Order” means a judgment, order, writ, injunction, stipulation or decree issued
by, or legally binding agreement with, a Governmental Authority.

 

“Party” has the meaning given in the Preamble.

 

“Permits” has the meaning given in Section 3.15(c).

 

“Person” means any individual, corporation, LLC, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, government
or any agency or political subdivision thereof or any other entity.

 

“Preamble” means the preamble of this Agreement.

 

“Preliminary Proxy Statement” means the preliminary proxy statement in the form
attached hereto as Exhibit E.

 

“Private Placement” has the meaning given in Section 2.1(f)(vi).

 

“Private Placement Shares” means the shares of Common Stock issued pursuant to
the Private Placement.

 

“Registration Rights Agreement” means the registration rights agreement
substantially in the form attached hereto as Exhibit F.

 

“Registration Statement” has the meaning given in Section 6.1(g).

 

“Released Parties” has the meaning given in Section 10.1(a).

 

“Releasing Parties” has the meaning given in Section 10.1(a).

 

“Reorganized Company” means upon and following the Closing, the Company, and any
successor thereto, whether by merger, consolidation, restructuring, or otherwise
on and after the Closing Date.

 

“Restricted Period” has the meaning given in Section 6.2(a).

 

“Restructuring Documents” means the Credit Agreement Amendment, the Investors
Rights Agreement, the Registration Rights Agreement, the Director
Indemnification Agreements, the Charter Amendment, the agreements or documents
needed to perform the Notes Documents Amendments, the Private Placement and the
Rights Offering and each other document, certificate or agreement executed,
delivered or filed in connection with, contemplated by or necessary to carry out
the Restructuring Transactions and any other transactions contemplated by this
Agreement.

 

 8 

 

 

“Restructuring Transactions” has the meaning given in the Recitals.

 

“Resulting Shares” means the First Resulting Shares of Common Stock and the
Second Resulting Shares of Common Stock.

 

“Rights Offering” means the offering of non-transferable subscription rights to
the stockholders of the Company to purchase up to an aggregate of $8,190,113 of
Common Stock at a price of $7.20 per share of Common Stock, pursuant to
documentation reasonably acceptable to the Investors.

 

“Rights Offering Shares” means the shares of Common Stock issued pursuant to the
Rights Offering.

 

“ROS” has the meaning given in the Preamble.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Resulting Shares of Common Stock” means the shares of Common Stock
issued in connection with the Convertible Notes Exchange.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Stockholder Meeting” means the special meeting of the Company stockholders,
during which the Company stockholders will consider the adoption of the issuance
of the Second Resulting Shares of Common Stock, the Charter Amendment and the
election of the New Directors to the New Board.

 

“Subsidiary” means, with respect to any Person, (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
LLC or similar entity) of which more than 50% of the total voting power of
shares of Capital Stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof, and (b) any partnership, joint venture, LLC or similar
entity of which: (i) more than 50% of the capital accounts, distribution rights,
total equity and voting interests or general or limited partnership interests,
as applicable, are owned or controlled, directly or indirectly, by such Person
or one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise; and (ii) such Person is a controlling general partner or otherwise
controls (within the meaning of the last sentence of the definition of
“Affiliate” contained herein) such entity.

 

 9 

 

 

“Superior Proposal” means a bona fide written Acquisition Proposal (with the
percentages set forth in clauses (ii) and (iii) of the definition of such term
changed from twenty percent (20%) to fifty percent (50%) and it being understood
that any transaction that would constitute an Acquisition Proposal pursuant to
clause (ii) or (iii) of the definition thereof cannot constitute a Superior
Proposal under clause (i) under the definition thereof unless it also
constitutes a Superior Proposal pursuant to clause (ii) or (iii), as applicable,
after giving effect to this parenthetical) that the Company’s board of directors
and the Special Strategic Committee of the Company’s board of directors have
determined in their good faith judgment, after consultation with outside legal
counsel and its financial advisor, is more favorable to the Company’s
stockholders than the Restructuring Transactions and the other transactions
contemplated hereby, taking into account all of the terms and conditions of such
Acquisition Proposal (including the financing, likelihood and timing of
consummation thereof) and this Agreement.

 

“Support Agreement” has the meaning given in the Recitals.

 

“Taxes” means taxes of any kind, levies or other like assessments, customs,
duties, imposts, charges or fees, including, without limitation, income, gross
receipts, ad valorem, value added, excise, real or personal property, asset,
sales, use, license, payroll, transaction, capital, net worth and franchise
taxes, estimated taxes, withholding, employment, social security, workers
compensation, utility, severance, production, unemployment compensation,
occupation, premium, windfall profits, transfer and gains taxes or other
governmental taxes imposed or payable to the United States, or any state,
county, local or foreign government, or any subdivision or agency thereof, and,
in each instance, such term shall include any interest, penalties or additions
to tax attributable to any such Tax or requirement to report information with
respect thereto.

 

“Trustee” has the meaning given in the definition of “Indenture.”

 

Section 1.2.          Computation of Time Periods. For purposes of computation
of periods of time hereunder, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding.”

 

Section 1.3.          Terms Generally; Rules of Interpretation. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. When a reference is
made in this Agreement to a Section, Article, Schedule or Exhibit, such
reference shall be to a Section, Article, Schedule or Exhibit of this Agreement
unless otherwise indicated. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns; (iii) the words “including” and “includes”
shall mean “including without limitation” and “includes without limitation,” as
applicable; (iv) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine, and the neuter gender; (v) any reference herein to a
contract (including Contracts), instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and
conditions means that the referenced document shall be substantially in that
form or substantially on those terms and conditions; (vi) any reference herein
to an existing document or exhibit having been filed or to be filed shall mean
that document or exhibit, as it may thereafter be amended, modified, or
supplemented; (vii) unless otherwise specified, all references herein to
“Articles” or “Sections” are references to Articles or Sections hereof or
hereto; (viii) the words “herein,” “hereof” and “hereto” refer to this Agreement
in its entirety rather than to a particular portion of this Agreement;
(ix) captions and headings to Articles and Sections are inserted for convenience
of reference only and are not intended to be a part of or to affect the
interpretation hereof; (x) references to the Company in this Agreement shall
include a reference to the Reorganized Company as applicable; and (xi) the
Investors and the Consenting Noteholders shall not be deemed to be Affiliates of
the Company. In the event of any inconsistencies between the terms of this
Agreement and any Restructuring Documents, the Restructuring Documents shall
govern.

 

 10 

 

 

Section 1.4.          Accounting Terms. Accounting terms used but not otherwise
defined herein shall have the meanings provided, and be construed in accordance
with, GAAP.

 

Article II
RESTRUCTURING TRANSACTIONS

 

Section 2.1.          Restructuring Transactions.

 

(a)          In order to effect the Restructuring Transactions, subject to the
terms and conditions of this Agreement (including, without limitation, the
provisions of Article VII), the Parties agree to complete (or cause to be
completed) the actions as and at the times set forth herein.

 

(b)          Prior to the date hereof, the following shall have occurred:

 

i.      The Company’s board of directors, at the recommendation of the Special
Strategic Committee of the Company’s board of directors, shall have adopted
board resolutions, as required under Applicable Law:

 

1.authorizing (x) the execution of this Agreement, (y) the Restructuring
Transactions and (z) the listing of the First Resulting Shares of Common Stock
and the Second Resulting Shares of Common Stock on the NYSE American;

 

2.setting the record date for the Stockholder Meeting and authorizing officers
of the Company to give the NYSE American notice thereof;

 

3.appointing the transfer agent for the Stockholder Meeting;

 

4.approving and declaring advisable the adoption of the Charter Amendment,
directing that the adoption of the Charter Amendment be submitted to a vote at
the Stockholder Meeting and recommending that the Company stockholders adopt the
Charter Amendment;

 

 11 

 

 

5.approving and declaring advisable the Convertible Notes Exchange, directing
that the approval of the issuance of the Second Resulting Shares of Common
Stock, the Charter Amendment and the election of the New Directors to the New
Board be submitted to a vote at the Stockholder Meeting and recommending that
the Company stockholders approve the issuance of the Second Resulting Shares of
Common Stock, the Charter Amendment and the election of the New Directors to the
New Board;

 

6.authorizing the execution by the Company of the Credit Agreement Amendment,
the Investors Rights Agreement, the Registration Rights Agreement and the
Director Indemnification Agreements and the performance of its obligations
thereunder;

 

7.approving the Rights Offering and all documentation necessary therefor and
authorizing the listing of the Rights Offering Shares on the NYSE American; and

 

8.approving the form of the Preliminary Proxy Statement.

 

ii.         The Company’s Special Strategic Committee of the Company’s board of
directors shall adopt committee resolutions approving the Restructuring
Transactions;

 

iii.        The Company stockholders set forth on Schedule 2.1(b) shall have
executed the Support Agreement; and

 

iv.        The Company shall have received the Fairness Opinion.

 

(c)          Promptly after the date hereof and prior to the Closing, the
following shall occur:

 

i.          The Company shall issue a press release, mutually agreed upon with
the Investors, announcing the execution of this Agreement and the Restructuring
Transactions;

 

ii.         The Company shall have submitted all necessary filings and documents
with the NYSE American for the listing of the First Resulting Shares of Common
Stock on the NYSE American;

 

iii.        The Company shall enter into the Bonus Agreements;

 

iv.        The Company shall give the NYSE American notice of the record date
for the Stockholder Meeting;

 

v.         The Company shall file a Form 8-K, and any other applicable filing,
for the execution of this Agreement and the Restructuring Transactions:

 

vi.        The Company shall file the Preliminary Proxy Statement with the SEC;
and

 

vii.       The Company shall file the Registration Statement with the SEC.

 

 12 

 

 

(d)          Prior to the Closing, the following shall occur:

 

i.           OrbiMed and the Company shall amend the 2017 OrbiMed Indenture
Convertible Promissory Note and the 2017 OrbiMed PIK Convertible Promissory
Note, in each case, (1) to remove the restrictions contained thereto preventing
OrbiMed (or any of its Affiliates) from beneficially owning more than 9.99% of
the then-outstanding shares of Common Stock and (2) to provide for the deferral
of any interest payments then being due or becoming due prior to the date of
conversion of such notes or earlier termination of this Agreement until the date
of conversion of such notes or earlier termination of this Agreement and (3) to
provide that the Conversion Consideration (as defined therein) due in respect to
a conversion shall be payable upon all outstanding principal amount plus accrued
and unpaid interest of such notes;

 

ii.          ROS and the Company shall amend the 2017 ROS Indenture Convertible
Promissory Note and the 2017 ROS PIK Convertible Promissory Note, in each case,
to (1) remove the restrictions contained thereto preventing ROS (or any of its
Affiliates) from beneficially owning more than 9.99% of the then-outstanding
shares of Common Stock, (2) to provide for the deferral of any interest payments
then being due or becoming due prior to the date of conversion of such notes or
earlier termination of this Agreement until the date of conversion of such notes
or earlier termination of this Agreement and (3) to provide that the Conversion
Consideration (as defined therein) due in respect to a conversion shall be
payable upon all outstanding principal amount plus accrued and unpaid interest
of such notes;

 

iii.        After completion of the steps listed in Sections 2.1(d)(i) and (ii),
and prior to the record date for the Stockholder Meeting, (x) OrbiMed shall
convert the 2017 OrbiMed Indenture Notes and the 2017 OrbiMed PIK Notes in
accordance with their terms, (y) ROS shall convert the 2017 ROS Indenture Notes
and the 2017 ROS PIK Notes in accordance with their terms (the conversions of
2017 Notes into shares of Common Stock as described under clauses (x) and (y),
the “2017 Notes Conversions” and the shares of Common Stock issued in connection
with the 2017 Notes Conversions, the “First Resulting Shares of Common Stock”)
and (z) the Company shall file a Form 8-K, and any other applicable filing, for
the execution of the amendments set forth in Sections 2.1(d)(i) and (ii);

 

iv.        After the immediately preceding step, (x) the Investors shall file
any required beneficial ownership filings with the SEC to reflect their
ownership of the First Resulting Shares of Common Stock, (y) OrbiMed shall
surrender the 2017 OrbiMed Indenture Convertible Promissory Note and the 2017
OrbiMed PIK Convertible Promissory Note to the Company and (z) ROS shall
surrender the 2017 ROS Indenture Convertible Promissory Note and the 2017 ROS
PIK Convertible Promissory Note to the Company;

 

v.         The Company shall, and the Company, the Investors and the Consenting
Noteholders shall use their commercially reasonable efforts to cause the Trustee
to, execute an amendment to the Indenture to (1) clarify that the restriction
therein preventing either Investor or any Consenting Noteholder (or any of their
Affiliates) from effecting a conversion of any 2015 Notes if such conversion
would result in such Person beneficially owning more than 9.99% of the
then-outstanding shares of Common Stock shall not be applicable to the
Convertible Notes Exchange or the issuance of the Second Resulting Shares of
Common Stock and (2) to provide for the deferral of any interest payments then
being due or becoming due prior to the Closing Date or earlier termination of
this Agreement until the Closing Date or earlier termination of this Agreement;

 

 13 

 

 

vi.        OrbiMed and the Company shall amend the 2016 OrbiMed Convertible
Promissory Note (1) clarify that the restriction therein preventing either
Investor (or any of its Affiliates) from effecting a conversion of any 2016
Notes if such conversion would result in such Person beneficially owning more
than 9.99% of the then-outstanding shares of Common Stock shall not be
applicable to the Convertible Notes Exchange or the issuance of the Second
Resulting Shares of Common Stock and (2) to provide for the deferral of any
interest payments then being due or becoming due prior to the date of conversion
of such notes or earlier termination of this Agreement until the date of
conversion of such notes or earlier termination of this Agreement;

 

vii.       ROS and the Company shall amend the 2016 ROS Convertible Promissory
Note to (1) remove the restrictions contained thereto preventing ROS (or any of
its Affiliates) from beneficially owning more than 9.99% of the then-outstanding
shares of Common Stock, (2) to provide for the deferral of any interest payments
then being due or becoming due prior to the date of conversion of such notes or
earlier termination of this Agreement until the date of conversion of such notes
or earlier termination of this Agreement and (3) to provide that the Conversion
Consideration (as defined therein) due in respect to a conversion shall be
payable upon all outstanding principal amount plus accrued and unpaid interest
of such notes;

 

viii.      The Investors and the Company shall in good faith negotiate a
mutually agreeable Credit Agreement Amendment substantially on the terms
attached hereto as Exhibit B;

 

ix.         The Company shall promptly respond to any comments made by the SEC
to the Preliminary Proxy Statement, and shall file any necessary amendments to
the Preliminary Proxy Statement, each with the Investors’ reasonable approval;

 

x.          After the immediately preceding step (if such step occurs), the
Company’s board of directors shall adopt board resolutions, as required under
Applicable Law, approving the form of the Definitive Proxy Statement;

 

xi.         After the immediately preceding step, the Company shall file the
Definitive Proxy Statement with the SEC and mail the Definitive Proxy Statement
(including the proxy card attached thereto) to the Company stockholders;

 

xii.        The Company shall submit all necessary filings and documents with
the NYSE American for the listing of the Private Placement Shares, the Rights
Offering Shares and the Second Resulting Shares of Common Stock on the NYSE
American; and

 

xiii.       The Company shall take all actions necessary, including the filing
of all necessary documents with NYSE American, to give effect to the Reverse
Stock Split (as defined in the Charter Amendment) at the Closing;

 

 14 

 

 

(e)          Immediately prior to the Closing, the Company shall hold the
Stockholder Meeting and shall hold a stockholder vote on (i) the issuance of the
Second Resulting Shares of Common Stock, (ii) the Charter Amendment and (iii)
the election of the New Directors to the New Board.

 

(f)          At the Closing, but only in the event that the Company Stockholder
Approval shall have been obtained, the following shall occur:

 

i.          The Company shall enter into the Charter Amendment and file the
Charter Amendment with the Secretary of State of the State of Delaware;

 

ii.          After completion of the step listed in Section 2.1(f)(i), the
Company shall issue to the Investors and the Consenting Noteholders the Second
Resulting Shares of Common Stock corresponding to the 2015 Notes and 2016 Notes
held by each such Investor or Consenting Noteholder and OrbiMed shall surrender
the 2016 OrbiMed Convertible Promissory Note to the Company, ROS shall surrender
the 2016 ROS Convertible Promissory Note to the Company and the Investors and
the Consenting Noteholders shall surrender any promissory notes (if any) they
hold for the 2015 Notes;

 

iii.        The Investors, the Company and, if applicable, the Consenting
Noteholders shall enter into the Credit Agreement Amendment, the Investors
Rights Agreement and the Registration Rights Agreement;

 

iv.        The New Directors of the Company shall have been elected to the New
Board, thereby removing the existing members of the board of directors of the
Company; and

 

v.         The New Directors of the Company shall adopt the Bylaw Amendment;

 

vi.        The Investors shall purchase from the Company in a private placement,
upon terms and conditions reasonably satisfactory to the Investors and the
Company, an aggregate of $6,809,887 of Common Stock at a price per share of
$7.20 (after giving effect to the Reverse Stock Split (as defined in the Charter
Amendment)) (the “Private Placement”).

 

(g)          Promptly after the Closing, the following shall occur:

 

i.          The Company shall file a Form 8-K, and any other applicable filing,
for the Stockholder Meeting, the change in control of the Company, the execution
of the Credit Agreement Amendment, the Investors Rights Agreement and the
Registration Rights Agreement, the Private Placement and the election of the New
Directors to the New Board of the Reorganized Company;

 

ii.         The Company shall notify the NYSE American of (x) the voting results
of the Stockholder Meeting, (y) the change in control of the Company and (z) the
appointment of the New Directors to the New Board of the Reorganized Company,
and shall deliver certified copies of the articles of incorporation and bylaws
of the Company, each as amended by the Charter Amendment; provided, however, if
the Common Stock is not listed on the NYSE American at the time of the Closing,
the Company shall do all things necessary to cause the Common Stock to be listed
on NYSE American as promptly as practicable following the Closing;

 

 15 

 

 

iii.        The Investors and any applicable Consenting Noteholders shall file
any required beneficial ownership filings with the SEC to reflect their
ownership of the Second Resulting Shares of Common Stock and the Private
Placement Shares;

 

iv.        The Company shall issue a press release, mutually agreed upon with
the Investors, announcing the voting results of the Stockholder Meeting, the
Convertible Notes Exchange, the change in control of the Company, the execution
of the Credit Agreement Amendment, the Investors Rights Agreement and the
Registration Rights Agreement, the Private Placement and the appointment of the
New Directors to the New Board of the Reorganized Company;

 

v.         Upon approval or clearance from the SEC, the Company shall cause the
Registration Statement to become effective, the record date for the Rights
Offering shall occur and the Company shall launch the Rights Offering;

 

vi.        (x) the Company stockholders shall have the right to subscribe for
their pro rata percentages of shares of Common Stock following the Closing
(before giving effect to the Rights Offering); (y) if there are unsold shares of
Common Stock from the Rights Offering after the Company stockholders have
subscribed for their desired number of shares of Common Stock pursuant to the
preceding clause (x), the Company stockholders shall have the right, but not the
obligation, to subscribe for all remaining unsold shares of Common Stock until
the Rights Offering is fully subscribed; and

 

vii.       The Company shall close the Rights Offering.

 

(h)         At any time after the Closing, the Company shall enter into the
Director Indemnification Agreements with the New Directors.

 

Section 2.2.         Authorizations and Obligations Relating to the
Restructuring Transactions. In order to give effect to the Restructuring
Transactions, the Parties understand and agree as follows:

 

(a)         The Board and Management. The New Board shall be elected by the
stockholders. Subsequent boards of directors of the Reorganized Company shall be
selected in accordance with the bylaws of the Reorganized Company. The existing
officers of the Company as of the date of this Agreement shall remain in their
current capacities as officers of the Reorganized Company.

 

(b)         Indemnification of Directors. All director indemnification
agreements of the Company existing immediately prior to the Closing shall remain
in full force and effect following the Closing, unless otherwise superseded by a
Director Indemnification Agreement.

 

 16 

 

 

Section 2.3.         Closing. The closing of the transactions contemplated by
Section 2.1(f) shall occur at the offices of Covington & Burling LLP at 10:00
a.m. New York time (the “Closing”) as soon as practicable, and in no event later
than the fifth (5th) Business Day, following the satisfaction (or, to the extent
permitted under this Agreement, waiver) of the conditions set forth in Article
VII (other than those conditions that by their terms are to be satisfied or
waived at the Closing, but subject to the satisfaction or waiver of such
conditions), or at such other place, time and date as shall be agreed between
the Parties hereto. The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date”.

 

Section 2.4.         Public Announcements. The Parties hereto understand and
agree that on and after the date of this Agreement, the Company shall not issue
any press releases or other public announcements relating to the Restructuring
Transaction without the Investors’ consent, and shall not issue any such press
releases or other public announcements naming any Consenting Noteholder without
such Consenting Noteholder’s consent, which the Investors and the Consenting
Noteholders agree to provide if such disclosure is required by the SEC or
Applicable Law.

 

Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Disclosure Schedule, which identifies the Section of
this Agreement to which such exception relates (provided, however, that any
disclosure contained in any section of the Disclosure Schedule shall be deemed
to be disclosed with respect to any other Section of this Agreement to the
extent that it is reasonably apparent on its face to be applicable to such other
Section), the Company represents and warrants to each of the other Parties
hereto, as of the date hereof and as of the Closing Date, as follows:

 

Section 3.1.          Due Organization, Power and Authority.

 

(a)         The Company (i) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and (ii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to execute, deliver
and perform its obligations under this Agreement and the Restructuring Documents
to which it is a party and to carry out the transactions contemplated thereby.
This Agreement has been duly and validly authorized, executed and delivered by
the Company. Upon execution and delivery and, assuming due authorization,
execution and delivery by the other parties thereto, this Agreement and the
Restructuring Documents will constitute valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(b)         The Company has all the requisite corporate power and authority to
issue the First Resulting Shares of Common Stock. The First Resulting Shares of
Common Stock have been duly and validly authorized by the Company and, and when
issued, in accordance with the terms of this Agreement, will be validly issued,
fully paid and non-assessable, and the issuance of the First Resulting Shares of
Common Stock will not be subject to any preemptive or similar rights.

 

 17 

 

 

(c)          Subject to completion of the Notes Documents Amendments and to
adoption of the Charter Amendment, (i) the Company will have all the requisite
corporate power and authority to issue the Second Resulting Shares of Common
Stock, (ii) the Second Resulting Shares of Common Stock, when issued in
accordance with the terms of this Agreement, will be duly and validly authorized
by the Company, validly issued, fully paid and non-assessable and (iii) the
issuance of the Second Resulting Shares of Common Stock will not be subject to
any preemptive or similar rights.

 

(d)          The Rights Offering Shares, when purchased in accordance with the
terms of the Rights Offering, will be duly and validly authorized by the
Company, validly issued, fully paid and non-assessable, and will not be subject
to any preemptive or similar rights.

 

(e)          The Private Placement Shares, when purchased in accordance with the
terms of the Private Placement, will be duly and validly authorized by the
Company, validly issued, fully paid and non-assessable, and will not be subject
to any preemptive or similar rights.

 

(f)          Each Subsidiary of the Company has been duly organized, is validly
existing and in good standing as a corporation, partnership or limited liability
company, as applicable, under the laws of its jurisdiction of organization and
is duly qualified to do business and in good standing as a foreign corporation
or other business entity in each jurisdiction in which its ownership or lease of
property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each Subsidiary of the Company has all requisite power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted. As of the date of this Agreement, the Company has no
Subsidiaries other than Bacterin International, Inc., X-spine Systems Inc. and
Xtant Medical, Inc. and no “significant subsidiaries” (as defined in Rule 405
under the Securities Act) other than Bacterin International, Inc. and X-spine
Systems Inc.

 

Section 3.2.          Capitalization.

 

(a)          As of the date hereof, the Company has duly authorized for issuance
95,000,000 shares of common stock, par value $0.000001 per share (the “Common
Stock”) of which 18,178,792 shares are validly issued and outstanding, and does
not have any other shares of capital stock outstanding. Except as set forth on
Section 3.2(a) of the Disclosure Schedule, there are no outstanding warrants,
options, rights of conversion or other rights, agreements, arrangements or
commitments giving any Person the right (contingent or otherwise) to acquire any
shares of Common Stock or any shares of capital stock or other Equity Interests
in the Company or any of its Subsidiaries.

 

(b)          All the outstanding shares of capital stock or other voting
securities or equity interests of each Subsidiary of the Company have been duly
authorized and validly issued, and are fully paid and non-assessable. Section
3.2(b) of the Disclosure Schedule correctly states the number of issued and
treasury shares of each Subsidiary of the Company.

 

 18 

 

 

(c)          Section 3.2(c) of the Disclosure Schedule correctly states the name
of any Person (other than Subsidiaries of the Company) whose equity interests
are owned, directly or indirectly, by the Company. Neither the Company nor any
of its Subsidiaries owns or controls, directly or indirectly, any Capital Stock
or other equity interest in any Person other than (x) as listed on Section
3.2(c) of the Disclosure Schedule and (y) in the case of the Company, equity
interest in the Subsidiaries. Each issued and outstanding share of Capital Stock
of each Subsidiary of the Company (i) has been duly authorized and validly
issued, is fully paid and non-assessable and was issued free of preemptive
rights and (ii) except for any equity interests not owned directly or indirectly
by the Company as shown on Section 3.2(c) of the Disclosure Schedule is owned by
the Company, directly or through Subsidiaries, free and clear of any Liens
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

Section 3.3.          Non-Contravention. Except as set forth in Section 3.3 of
the Disclosure Schedule, the issuance of the First Resulting Shares of Common
Stock upon conversion of the 2017 Notes, the issuance of the Second Resulting
Shares of Common Stock upon completion of the Convertible Notes Exchange, the
Rights Offering and the issuance of the Rights Offering Shares, the Private
Placement and the issuance of the Private Placement Shares, the execution,
delivery and performance by the Company of this Agreement and the Restructuring
Documents and the consummation of the transactions contemplated hereby and
thereby, will not (i) violate any provision of any Applicable Law, (ii) violate
any provision of any of the organizational documents of the Company or any of
its Subsidiaries, (iii) conflict with or result in a breach or violation of,
(iv) constitute (with or without notice or lapse of time or both) a default
under, (v) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, (vi) result in
or give to any Person any additional rights or entitlement to increased,
additional, accelerated or guaranteed payments under, or (vii) result in the
creation or imposition of any Lien upon the Company or any of its Subsidiaries
or any of their respective assets and properties under, any of the terms or
provisions of any Contract, indenture, mortgage, deed of trust, loan agreement,
license, lease or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which any of them is bound or to which any of
their respective properties or assets is subject, except, with respect to
clauses (i), (iii), (iv), (v), (vi) and (vii), conflicts, default, violations,
terminations or Liens that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 3.4.          No Approvals or Consents. Except as specifically
contemplated in this Agreement, no consent, approval, authorization or Order of,
or filing, notice, registration or qualification with any Governmental Authority
having jurisdiction over the Company or any of its Subsidiaries or any of their
respective properties or assets is required for the issuance of the First
Resulting Shares of Common Stock upon conversion of the 2017 Notes, the issuance
of the Second Resulting Shares of Common Stock upon completion of the
Convertible Notes Exchange, the Private Placement and the issuance of the
Private Placement Shares, the launch of the Rights Offering and the issuance of
the Rights Offering Shares, the execution, delivery and performance by the
Company of this Agreement and the Restructuring Documents, and the consummation
of the transactions contemplated hereby and thereby.

 

 19 

 

 

Section 3.5.           Financial Statements; Internal Controls.

 

(a)          The Company has delivered to the Investors (i) complete and correct
copies of the audited consolidated balance sheet of the Company and its
consolidated subsidiaries as of December 31, 2016, and the related consolidated
statements of income and shareholders’ equity and statements of cash flows for
the fiscal year then ended, including the footnotes thereto, certified by
independent certified public accountants, and (ii) copies of the unaudited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
of September 30, 2017, and the related unaudited consolidated statements of
income and shareholders’ equity and statements of cash flows for the nine month
period then ended (the documents in clauses (i) and (ii) collectively the
“Financial Statements”).

 

(b)          Each of the consolidated balance sheets contained in the Financial
Statements fairly presents in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries as of its date and
each of the consolidated statements of income and shareholders’ equity and
statements of cash flows included in the Financial Statements fairly presents in
all material respects the consolidated results of operations, shareholders’
equity or cash flows, as the case may be, of the Company and its consolidated
Subsidiaries for the periods to which they relate (subject, in the case of any
unaudited interim financial statements, to normal year-end adjustments and the
absence of footnote disclosures), in each case in accordance with GAAP applied
on a consistent basis during the periods involved, except as noted therein.

 

(c)          Since the date of the latest financial statements included in the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2017
(the “Company Form 10-Q”) and except as disclosed therein, neither the Company
nor any of its Subsidiaries has (i) sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or action or Order from
any applicable Governmental Authority, (ii) issued or granted any securities
(other than pursuant to (x) employee benefit plans, qualified stock option
plans, other employee compensation plans or non-employee director compensation
programs in existence on the date hereof and described in the Company Form 10-Q
or (y) options, warrants or rights outstanding on the date hereof), (iii)
incurred any liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (iv) entered into any transaction not in the ordinary course of
business (other than as described in the Company Form 10-Q (without giving
effect to any supplements or amendments thereto after the execution and delivery
of this Agreement)), or (v) declared or paid any dividend on its Capital Stock,
and, since such date, there has not been any change in the Equity Interests or
long-term debt of the Company or any of its Subsidiaries (other than as
described in the Company Form 10-Q (without giving effect to any supplements or
amendments thereto after the execution and delivery of this Agreement)) or any
adverse change, or any development involving a prospective adverse change, in or
affecting the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, management, business or prospects of the
Company and its Subsidiaries, taken as a whole, in each case except as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 20 

 

 

(d)          Except as set forth in Section 3.5(d) of the Disclosure Schedule,
the Company maintains a system of internal controls over financial reporting (as
such term is defined in Rule 13a-15(f) of the Exchange Act) that complies with
the requirements of the Exchange Act and that has been designed by, or under the
supervision of, the Company’s principal executive and principal financial
officers, to provide assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP. Except as set forth in Section 3.5(d) of the Disclosure Schedule, the
Company maintains internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of the Company’s financial statements in conformity with
GAAP and to maintain accountability for its assets, (iii) access to the
Company’s assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for the Company’s
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. As of the date of the most
recent balance sheet of the Company and its consolidated Subsidiaries reviewed
or audited by EKS&H LLP and the audit committee of the board of directors of the
Company, there were no material weaknesses in the Company’s internal controls.

 

(e)          Except as set forth in Section 3.5(e) of the Disclosure Schedule,
since the date of the most recent balance sheet of the Company and its
consolidated Subsidiaries reviewed or audited by EKS&H LLP and the audit
committee of the board of directors of the Company, (i) the Company has not been
advised of or become aware of (x) any significant deficiencies in the design or
operation of internal controls, that could adversely affect the ability of the
Company or any of its Subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal controls, and (y) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal controls of the Company and each of its
Subsidiaries; and (ii) there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses.

 

Section 3.6.          No Undisclosed Liabilities. The Company does not have any
material liabilities other than (i) liabilities adequately reflected on the
financial statements of the Company in the Company Form 10-Q or (ii) incurred
since September 30, 2017 in the ordinary course of business consistent with past
practice (none of which arise from or are related to a breach of contract, tort,
infringement or a violation of law).

 

Section 3.7.          No Actions or Proceedings. There are no legal or
governmental actions, suits, proceedings, audits, investigations or other
reviews pending or, to the Knowledge of the Company, threatened in writing or
affecting, the Company, its Subsidiaries or any of their respective assets or
properties that could, individually or in the aggregate, reasonably be expected
to (i) have a Material Adverse Effect or (ii) have a material adverse effect on
the performance by the Company of this Agreement, the Restructuring Documents or
on the consummation of any of the transactions contemplated hereby or thereby.
No Governmental Authority has notified the Company of an intention to conduct
any audit, investigation or other review with respect to the Company that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 21 

 

 

Section 3.8.          Title to Assets and Properties. The Company and each of
its Subsidiaries has good and marketable title in fee simple to all real
property and good and marketable title to all personal property owned by them,
in each case free and clear of all Liens and defects, except to the extent such
Liens and defects do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries. All assets held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases, with such exceptions as do not materially interfere with the
use made and proposed to be made of such assets by the Company or any of its
Subsidiaries.

 

Section 3.9.          Intellectual Property. The Company and its Subsidiaries
own, or have obtained valid and enforceable licenses for, or other rights to
use, the inventions, patent applications, patents, trademarks (both registered
and unregistered), tradenames, service names, copyrights, trade secrets and
other proprietary information described in the Company SEC Reports as being
owned or licensed by them or which are necessary for the conduct of their
respective businesses as currently conducted or as proposed to be conducted
(including the commercialization of products or services described in the
Company SEC Reports as under development), except where the failure to own,
license or have such rights could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (collectively,
“Intellectual Property”). Except as disclosed in the Company SEC Reports, and
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) there are no third parties who have or, to
the Company’s Knowledge, will be able to establish rights to any Intellectual
Property, except for, and to the extent of, the ownership rights of the owners
of the Intellectual Property which the Company SEC Reports disclose is licensed
to the Company or any of its Subsidiaries; (ii) to the Company’s Knowledge,
there is no infringement by third parties of any Intellectual Property; (iii)
there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s or its Subsidiaries’
rights in or to any Intellectual Property, and the Company is unaware of any
facts which could form a reasonable basis for any such action, suit, proceeding
or claim; (iv) there is no pending or, to the Company’s Knowledge, threatened
action, suit, proceeding or claim by others challenging the validity,
enforceability or scope of any Intellectual Property, and the Company is unaware
of any facts which could form a reasonable basis for any such action, suit,
proceeding or claim; (v) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others that the Company or any
of its Subsidiaries infringes or otherwise violates (or would, upon the
commercialization of any product or service described in the Company SEC Reports
as under development, infringe or violate) any patent, trademark, tradename,
service name, copyright, trade secret or other proprietary rights of others, and
the Company is unaware of any facts which could form a reasonable basis for any
such action, suit, proceeding or claim; (vi) the Company and its Subsidiaries
have complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or any of its Subsidiaries, and all
such agreements are in full force and effect; (vii) to the Company’s Knowledge,
there is no patent or patent application that contains claims that interfere
with the issued or pending claims of any of the Intellectual Property or that
challenges the validity, enforceability or scope of any of the Intellectual
Property; and (viii) to the Company’s Knowledge, there is no prior art that may
render any patent application within the Intellectual Property unpatentable that
has not been disclosed to the U.S. Patent and Trademark Office.

 

 22 

 

 

Section 3.10.         Taxes. The Company and each of its Subsidiaries have filed
all federal, state, local and foreign Tax returns required to be filed through
the date hereof, subject to permitted extensions, and have paid all Taxes due,
and no Tax deficiency has been determined adversely to the Company or any of its
Subsidiaries, nor does the Company have any Knowledge of any Tax deficiencies
that have been, or could reasonably be expected to be asserted against the
Company or any of its Subsidiaries, that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 3.11.         Labor Matters. No labor disturbance by or dispute with the
employees of the Company or any of its Subsidiaries exists or, to the Knowledge
of the Company, is imminent that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 3.12.         Private Offering; No Integration.

 

(a)           It is not necessary in connection with the issuance or delivery of
the Resulting Shares, or of the Private Placement Shares, in the manner
contemplated by this Agreement and the Restructuring Documents to register the
Resulting Shares or the Private Placement Shares under the Securities Act.

 

(b)           None of the Company or any of its Affiliates nor any Person acting
on any of their behalf has, directly or indirectly, offered, issued, sold or
solicited any offer to buy any security of a type which would be integrated with
the Restructuring Transactions in any manner that would require the Resulting
Shares or the Private Placement Shares to be registered under the Securities
Act.

 

Section 3.13.         Investment Company Act. Neither the Company nor any of its
Subsidiaries is, and, after giving effect to the Restructuring Transactions,
none of them will be, an “investment company” within the meaning of the
Investment Company Act.

 

Section 3.14.         Insurance. The Company and each of its Subsidiaries carry,
or are covered by, insurance from insurers of recognized financial
responsibility in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries. All policies of insurance of the Company and its
Subsidiaries are in full force and effect; the Company and each of its
Subsidiaries are in compliance with the terms of such policies in all material
respects; and neither the Company nor any of its Subsidiaries has received
notice from any insurer or agent of such insurer that capital improvements or
other expenditures are required or necessary to be made in order to continue
such insurance. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there are no claims by
the Company or any of its Subsidiaries under any such policy or instrument as to
which any insurance company is denying liability or defending under a
reservation of rights clause; and neither the Company nor any such Subsidiary
has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

 23 

 

 

Section 3.15.        Compliance with Laws; Permits.

 

(a)          Except as set forth in Section 3.15(a) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries is in violation of any
Applicable Law, except to the extent any such violation could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          Except as set forth in Section 3.15(b) of the Disclosure Schedule,
there is and has been no failure on the part of the Company or any of its
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

(c)          The Company and each of its Subsidiaries have, and have operated in
compliance with, and have not failed to obtain any, such permits, licenses,
patents, franchises, certificates of need, exemptions, clearances and other
approvals or authorizations of Governmental Authorities (“Permits”) as are
necessary under Applicable Law to own their respective properties and conduct
their respective businesses in the manner described in the Company SEC Reports,
except for any of the foregoing that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and each of its Subsidiaries have fulfilled and performed all of their
respective obligations with respect to the Permits, and no event has occurred
that allows, or after notice or lapse of time would allow, revocation or
termination thereof or results in any other impairment of the rights of the
holder or any such Permits, except for any of the foregoing that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries has received
written notice of any revocation, termination or modification of any such
Permits or otherwise has any reason to believe that any such Permits will be
revoked, terminated or modified or not be renewed in the ordinary course.

 

 24 

 

 

(d)          Except as described in the Company Form 10-Q, and except, in each
case, where such event could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, the Company and each of its
Subsidiaries: (i) has not received any unresolved U.S. Food and Drug
Administration (“FDA”) or similar Governmental Authority written notice of
inspectional observations, Form 483, written notice of adverse filing, warning
letter, untitled letter or other similar correspondence or notice from the FDA,
or any other court or arbitrator or federal, state, local or foreign
governmental or regulatory authority, alleging or asserting material
noncompliance with the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.), or received any written requests or requirements to make material changes
to the Company products by the FDA or any other Governmental Authority, (ii) is
and has been in compliance with applicable health care laws, including, the
Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal
Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31
U.S.C. §§ 3729 et seq.), the criminal False Claims Law (42 U.S.C. §
1320a-7b(a)), the Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the
Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h), all criminal laws
relating to health care fraud and abuse, including but not limited to 18 U.S.C.
Sections 286 and 287, and the health care fraud criminal provisions under the
Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d
et seq.) (“HIPAA”), the exclusion laws (42 U.S.C. § 1320a-7), Medicare (Title
XVIII of the Social Security Act), Medicaid (Title XIX of the Social Security
Act), HIPAA, as amended by the Health Information Technology for Economic and
Clinical Health Act of 2009, and the regulations promulgated pursuant to such
laws, and comparable state laws, and all other foreign, federal, state and local
laws relating to the regulation of the Company and its Subsidiaries
(collectively, “Health Care Laws”), (iii) has not engaged in activities which
are, as applicable, cause for false claims liability, civil penalties, or
mandatory or permissive exclusion from Medicare, Medicaid, or any other state
health care program or federal health care program, (iv) possesses all Permits
and supplements or amendments thereto required by any such Health Care Laws
and/or to carry on its businesses as currently conducted as described in the
Company SEC Reports (“Authorizations”), and such Authorizations are valid and in
full force and effect and neither the Company nor any of its Subsidiaries is in
violation of any term of any such Authorizations, (v) has not received written
notice of any ongoing claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority
alleging that any product, operation or activity is in material violation of any
Health Care Laws or Authorizations and has no Knowledge that any such
Governmental Authority has threatened any such claim, litigation, arbitration,
action, suit, investigation or proceeding, (vi) has not received written notice
that any Governmental Authority has taken, is taking or intends to take action
to limit, suspend, modify or revoke any Authorizations and has no Knowledge that
any such Governmental Authority has threatened such action, (vii) has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments thereto
as required by any Health Care Laws or Authorizations and all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission), (viii) has
not, either voluntarily or involuntarily, initiated, conducted, or issued or
caused to be initiated, conducted or issued, any recall, market withdrawal or
replacement, safety alert, post-sale warning, “dear doctor” letter, or other
notice or action relating to the alleged lack of safety, efficacy or regulatory
compliance of any product or any alleged product defect or violation and, to the
Company’s Knowledge, there are no facts which are reasonably likely to cause,
and the Company has not received any written notice from the FDA or any other
Governmental Authority regarding, a material recall, market withdrawal or
replacement of any Company product sold or intended to be sold by the Company, a
material change in the marketing classification or a material adverse change in
the labeling of any such Company products, or a termination or suspension of the
manufacturing, marketing, or distribution of such Company products, (ix) is not
a party to any corporate integrity agreement, deferred prosecution agreement,
monitoring agreement, consent decree, settlement order, or similar agreements,
or has any reporting obligations pursuant to any such agreement, plan or
correction or other remedial measure entered into with any Governmental
Authority, (x) has not, nor has any officer, director, employee, agent or, to
the Knowledge of the Company, any distributor of the Company, made an untrue
statement of a material fact or a fraudulent statement to the FDA or any other
Governmental Authority, failed to disclose a material fact required to be
disclosed to the FDA or any other Governmental Authority, or committed an act,
made a statement, or failed to make a statement, in each such case, related to
the business of the Company that, at the time such disclosure was made, would
reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities”, set forth in 56 Fed. Reg. 46191 (September 10, 1991) or for the FDA
or any other Governmental Authority to invoke any similar policy, (xi) has not,
nor has any officer, director, employee, or, to the Knowledge of the Company,
any agent or distributor of the Company, been debarred or convicted of any crime
or engaged in any conduct for which debarment is mandated by 21 U.S.C. § 335a(a)
or any similar law or authorized by 21 U.S.C. § 335a(b) or any similar law
applicable in other jurisdictions in which Company products or Company product
candidates are sold or intended by the Company to be sold, and (xii) neither the
Company, its Subsidiaries nor their respective officers, directors, employees,
agents or contractors has been or is currently debarred, suspended or excluded
from participation in the Medicare and Medicaid programs or any other state or
federal health care program.

 

 25 

 

 

(e)          To the Company’s Knowledge, there are no past, present or
reasonably anticipated future events, conditions, circumstances, activities,
practices, actions, omissions or plans that, individually or in the aggregate,
could reasonably be expected to give rise to any material costs or liabilities
to the Company or any of its Subsidiaries under, or to interfere with or prevent
compliance by the Company or any of its Subsidiaries with, environmental laws,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
(i) is the subject of any investigation, (ii) has received any notice or claim,
(iii) is a party to or affected by any pending or, to the Company’s Knowledge,
threatened action, suit or proceeding, (iv) is bound by any Order or (v) has
entered into any agreement, in each case relating to any alleged violation of
any environmental law or any actual or alleged release or threatened release or
cleanup at any location of any hazardous materials.

 

Section 3.16.         Material Contracts.

 

(a)          Section 3.16(a) of the Disclosure Schedule lists the following
Contracts to which the Company or any of its Subsidiaries is a party or by which
it or its assets are bound (each such Contract, whether or not set forth in such
section of the Disclosure Schedule, a “Material Contract”); provided that for
the Contracts described in subsections (vii), (viii), (xi), (xiii), (xiv), (xv),
(xvi), (xvii) and (xviii) below only Contracts which involve aggregate amounts
paid or payable by or to the Company and its Subsidiaries exceeding $250,000
need be listed:

 

i.          employment or consulting Contract, severance Contract, change of
control Contract or any employee collective bargaining agreement or other
Contract with any labor union or any officer, director, employee or consultant
of the Company;

 

ii.         Contract relating to any employee benefit plan;

 

iii.        Contract not to compete or otherwise restricting the development,
manufacture, marketing, distribution or sale of any products or services
(including any Contract that requires the Company or any of its Subsidiaries to
work exclusively with any Person in any particular area or any other limitation
on the ability of the Company or any of its Subsidiaries to (A) transact or
compete in any line of business, in any therapeutic area, with any Person, in
any geographic area or during any period of time or (B) acquire or sell any
product or asset, or receive or provide any services, from or to any Person;

 

iv.        Contract containing any “non-solicitation” or “no-hire” provision
that restricts the Company or any of its Subsidiaries;

 

 26 

 

 

v.        Contract containing any provision that applies to or restricts the
operations or business of any Affiliate of the Company (other than any
Subsidiary of the Company);

 

vi.       Contract with or involving (A) any Affiliate of the Company, (B) any
current or former holder of capital stock of the Company or any Affiliate
thereof or (C) any director, officer or employee of the Company or any Affiliate
thereof;

 

vii.      lease, sublease or similar Contract with any Person under which the
Company or any of its Subsidiaries is a lessor or sublessor of, or makes
available for use to any third party any portion of any premises otherwise
occupied or leased by the Company or any of its Subsidiaries;

 

viii.     lease or similar Contract with any Person under which (A) the Company
is lessee of, or holds or uses, any machinery, equipment, vehicle or other
tangible personal property owned by any Person or (B) the Company is a lessor or
sublessor of, or makes available for use by any Person, any tangible personal
property owned or leased by the Company;

 

ix.        Contract (or substantially related Contracts) (A) calling for
performance over a period of more than one year, (B) requiring or otherwise
involving the potential payment by or to the Company or any of its Subsidiaries
of more than an aggregate of $250,000, (C) in which the Company or any of its
Subsidiaries has granted manufacturing rights, “most favored nation” pricing
provisions or marketing or distribution rights relating to any products or
territory or (D) in which the Company or any of its Subsidiaries has agreed to
purchase a minimum quantity of goods or services or has agreed to purchase goods
or services exclusively from a certain party;

 

x.         management service, consulting, financial advisory or any other
similar Contract, and any Contract with any investment or commercial bank;

 

xi.        Contract for the disposition of any significant portion of the assets
or business of the Company or any of its Subsidiaries or any agreement for the
acquisition, directly or indirectly, of the assets or business of any other
Person;

 

xii.       Contract for any joint venture, partnership or similar arrangement;

 

xiii.      Contract (other than material transfer agreements) granting a third
party, including but not limited to affiliates of the Company, any license to
any Intellectual Property, or pursuant to which the Company or any of its
Subsidiaries has been granted by a third party any license to any Intellectual
Property, or any other license, option or other Contract relating in whole or in
part to the Intellectual Property or the Intellectual Property of any other
Person;

 

xiv.      Contract (other than trade debt incurred in the ordinary course of
business) under which the Company or any of its Subsidiaries has borrowed any
money from, or issued any note, bond, debenture or other evidence of
indebtedness to, any Person;

 

 27 

 

 

xv.       Contract (including so-called take-or-pay or keepwell agreements)
under which (A) any Person has directly or indirectly guaranteed indebtedness,
liabilities or obligations of the Company or any of its Subsidiaries or (B) the
Company or any of its Subsidiaries has directly or indirectly guaranteed
indebtedness, liabilities or obligations of any Person (in each case other than
endorsements for the purpose of collection in the ordinary course of business);

 

xvi.      Contract under which the Company or any of its Subsidiaries has,
directly or indirectly, made any advance, loan, extension of credit or capital
contribution to, or other investment in, any Person;

 

xvii.     Contract (other than material transfer agreements, sponsored research
agreements and clinical trial agreements entered in the ordinary course of
business) involving a research or development collaboration or similar
arrangement;

 

xviii.    Contract involving a supply or tolling agreement or arrangement
(including, without limitation, any agreements for the supply of raw materials,
intermediates, bulk or finished drug product, research, clinical trial,
development, distribution, or sale) that commits the Company or any of its
Subsidiaries to purchase goods or services or to sell any supplies for clinical
studies or commercial use;

 

xix.      Contract involving a standstill or similar obligation of the Company
or any of its Subsidiaries to a third party or of a third party to the Company
or any of its Subsidiaries;

 

xx.       Contract with any Governmental Authority;

 

xxi.      Contract not entered into in the ordinary course of business; and

 

xxii.     Contract that is otherwise material to the Company or any of its
Subsidiaries.

 

(b)          The Company has made available to the Investors true and complete
copies of all Material Contracts. Each Material Contract is in full force and
effect and is a valid and binding obligation of the Company or its applicable
Subsidiary party thereto and each of the other parties thereto, enforceable in
accordance with its terms. Except as set forth in Section 3.16(b) of the
Disclosure Schedule, no event, occurrence, condition or act has occurred, is
pending or, to the Knowledge of the Company is threatened, which, with the
giving of notice, lapse of time, or the happening of any further event,
occurrence, condition or act, would constitute a breach or default by the
Company, any of its Subsidiaries or, to the Knowledge of the Company, any other
party to (i) any Material Contract listed on Section 3.16(a) of the Disclosure
Schedule or (ii) any other Material Contract, under such Material Contract, or
give rise to a right of termination, cancellation or to loss of a material
benefit under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any Person under any Material Contract, except where such breach
or default or giving rise to such a right with respect to any Material Contract
referred to in clause (ii) above would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has any obligation to repay any public subsidies or
public grants.

 

 28 

 

 

(c)          Except as described in Section 3.16(c) of the Disclosure Schedule,
the execution and delivery of this Agreement and the consummation of the
Restructuring Transactions and the other transactions contemplated hereby will
not (i) result in any material payment (including severance, unemployment
compensation, tax gross-up, bonus or otherwise) becoming due to any current or
former director, officer, employee or independent contractor of the Company or
any of its Subsidiaries, from the Company or one of its Subsidiaries under any
employee benefit plan, Contract or otherwise, (ii) materially increase any
benefits otherwise payable under any employee benefit plan, Contract or
otherwise or (iii) result in the acceleration of the time of payment, exercise
or vesting of any such material benefits.

 

(d)          Except as set forth on Section 3.16(d) of the Disclosure Schedule,
each of the employees, officers and directors of the Company and its
Subsidiaries is party to a confidentiality agreement with the Company providing,
among other things, reasonable and customary protections to the Company’s
Intellectual Property.

 

Section 3.17.        Information Supplied.

 

(a)          None of the information supplied or to be supplied by or on behalf
of the Company specifically for inclusion or incorporation by reference in the
Preliminary Proxy Statement or the Definitive Proxy Statement (and any amendment
or supplement thereto) will, at the time the Preliminary Proxy Statement or the
Definitive Proxy Statement (and any amendment or supplement thereto), as
applicable, is filed with the SEC or mailed to the Company stockholders or at
the time of the Stockholder Meeting, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading. The Preliminary Proxy Statement and the
Definitive Proxy Statement will comply as to form in all material respects with
the requirements of the Securities Act and the Exchange Act.

 

(b)          None of the information supplied or to be supplied by or on behalf
of the Company specifically for inclusion or incorporation by reference in the
Registration Statement (including any amendment or supplement thereto) will, as
of the effective date of the Registration Statement or the closing date of the
Rights Offering, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading. The Registration Statement will comply as to form in all material
respects with the requirements of the Securities Act and the Exchange Act.

 

Section 3.18.        Brokerage Fees. Other than fees payable pursuant to the
agreements set forth on Section 3.18 of the Disclosure Schedule, true and
correct copies of which have been made available to the Investors, neither the
Company nor any of its Subsidiaries has paid, or is a party to any Contract,
agreement or understanding with any Person (other than this Agreement) that
could give rise to a valid claim against any of them for, a brokerage
commission, finder’s fee or like payment in connection with the Restructuring
Transactions.

 

 29 

 

 

Section 3.19.        Fairness Opinion. The board of directors of the Company and
the Special Strategic Committee of the board of directors of the Company have
received the opinion of Duff & Phelps, LLC to the effect that, as of the date of
such opinion and subject to the limitations, qualifications and assumptions set
forth therein, the exchange rate of $7.20 (after giving effect the Reverse Stock
Split (as defined in the Charter Amendment)) for the 2015 Notes and the 2016
Notes is fair, from a financial point of view, to the public stockholders of the
Company (the “Fairness Opinion”).

 

Article IV
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each Investor, severally and not jointly, represents and warrants to each of the
other Parties hereto as follows:

 

Section 4.1.          Due Organization, Power and Authority. Each Investor is
validly existing and in good standing under the laws of the state of its
organization. Each Investor has full right, power, authority and capacity to
enter into this Agreement and the Restructuring Documents to which it is (or
will be) a party and to carry out the transactions contemplated thereby, and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and the Restructuring Documents to which it is (or will be) a
party. Upon execution and delivery by an Investor of this Agreement and the
Restructuring Documents to which it is (or will be) a party and, assuming due
authorization, execution and delivery by the other parties thereto, this
Agreement and the Restructuring Documents to which it is (or will be) a party
will constitute valid and binding obligations of such Investor, enforceable
against such Investor in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

  

Section 4.2.          Investor Status.

 

(a)          Each Investor acknowledges that it is a sophisticated institutional
investor, has knowledge and experience in financial matters and is capable of
independently evaluating the merits and risks of investment decisions with
respect to the Restructuring Transactions.

 

(b)          Each Investor acknowledges that (i) it has conducted its own
investigation of the Company, (ii) it has had access to, and has had an adequate
opportunity to review, (x) all information the Company has filed with and
furnished to the SEC, (y) all information set forth in such filings and (z) such
financial and other information as it deems necessary to make its decision to
engage in the Restructuring Transactions, and (iii) it has been offered the
opportunity to ask questions of the Company, and received such answers thereto,
as it deemed necessary in connection with the decision to engage in the
Restructuring Transactions.

 

Section 4.3.           No Approvals or Consents. Except as expressly provided in
this Agreement, no consent or approval is required by any other Person or entity
in order for an Investor to carry out the Restructuring Transactions
contemplated by, and perform the respective obligations under, this Agreement
and each of the Restructuring Documents to which it is (or will be) a party.

 

Section 4.4.           No Actions or Proceedings. There are no legal or
governmental actions, suits or proceedings pending or, to any Investor’s
knowledge, threatened against or affecting such Investor, or any of its
properties or assets which, if adversely determined, in the aggregate, would
reasonably be expected to materially and adversely affect the ability of such
Investor to consummate any of the transactions contemplated by this Agreement or
any Restructuring Document.

 

 30 

 

 

Section 4.5.          Non-Contravention. The entry into and performance of this
Agreement by each Investor and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor, (ii) conflict with, or constitute a
default under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument to which
such Investor is party, or (iii) result in the violation of any law, rule,
regulation or Order (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations hereunder.

 

Article V
REPRESENTATIONS AND WARRANTIES OF THE CONSENTING NOTEHOLDERS

 

Each Consenting Noteholder severally and not jointly, represents and warrants to
each of the other Parties hereto as follows:

 

Section 5.1.          Ownership; Due Organization, Power and Authority.

 

(a)          It is the sole beneficial owner of the number of Convertible Notes
of, or is the nominee, investment manager, or advisor for the beneficial holders
of such Convertible Notes, set forth in such Consenting Noteholder’s signature
block to this Agreement.

 

(b)          It is validly existing and in good standing under the laws of the
state of its organization.

 

(c)          It has full power and authority to act, to the full extent
contemplated by this Agreement and the Restructuring Documents to which it is
(or will be) a party and without having to obtain the consent or waiver of any
Person (other than such consents or waivers as have been irrevocably obtained),
with respect to the number of Convertible Notes set forth in such Consenting
Noteholder’s signature block to this Agreement.

 

(d)          Upon execution and delivery by a Consenting Noteholder and,
assuming due authorization, execution and delivery by the other parties thereto,
this Agreement and the Restructuring Documents to which such Consenting
Noteholder is (or will be) a party will constitute valid and binding obligations
of such Consenting Noteholder, enforceable against such Consenting Noteholder in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(e)          It either (i) does not hold, nor has any voting power over, any
shares of Common Stock or (ii) has duly executed and delivered the Support
Agreement.

 

 31 

 

 

Section 5.2.          Investor Status.

 

(a)          Each Consenting Noteholder acknowledges that it is a sophisticated
institutional investor, has knowledge and experience in financial matters and is
capable of independently evaluating the merits and risks of investment decisions
with respect to the Restructuring Transactions.

 

(b)          Each Consenting Noteholder acknowledges that (i) it has conducted
its own investigation of the Company, (ii) it has had access to, and has had an
adequate opportunity to review, (x) all information the Company has filed with
and furnished to the SEC, (y) all information set forth in such filings and (z)
such financial and other information as it deems necessary to make its decision
to engage in the Restructuring Transactions, and (iii) it has been offered the
opportunity to ask questions of the Company, and received such answers thereto,
as it deemed necessary in connection with the decision to engage in the
Restructuring Transactions.

 

Section 5.3.          No Approvals or Consents. Except as expressly provided in
this Agreement, no consent or approval is required to be obtained by such
Consenting Noteholder from any other Person or entity in order for a Consenting
Noteholder to carry out the Restructuring Transactions contemplated by, and
perform the respective obligations under, this Agreement and each of the
Restructuring Documents to which it is (or will be) a party.

  

Section 5.4.          No Actions or Proceedings. There are no legal or
governmental actions, suits or proceedings pending or, to the knowledge of any
Consenting Noteholder, threatened against or affecting such Consenting
Noteholder, or any of such Consenting Noteholder’s properties or assets which,
if adversely determined, in the aggregate, would reasonably be expected to
materially and adversely affect the ability of such Consenting Noteholder to
consummate any of the transactions contemplated by this Agreement or any
Restructuring Document.

 

Section 5.5.          Non-Contravention. Assuming the truth and accuracy of the
representations and warranties of the Company and of each Investor, as set forth
in Article III and Article IV, respectively, the entry into and performance of
this Agreement by each Consenting Noteholder and the consummation by such
Consenting Noteholder of the transactions contemplated hereby will not (i)
result in a violation of the organizational documents of such Consenting
Noteholder, (ii) conflict with, or constitute a default under, or give to others
any rights of termination, amendment, acceleration or cancellation of any
agreement, indenture or instrument to which such Consenting Noteholder is party,
or (iii) result in the violation of any law, rule, regulation or Order
(including federal and state securities laws) applicable to such Consenting
Noteholder, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Consenting Noteholder to perform its obligations hereunder.

 

 32 

 

 

Article VI
COVENANTS OF THE PARTIES

 

Section 6.1.          Covenants of the Company.

 

(a)          Business Operations. Except as expressly permitted by this
Agreement, during the period beginning on the date of this Agreement and ending
on the Closing Date, the Company shall (i) operate its businesses in the
ordinary course based on historic practices and the operations contemplated
pursuant to the Company’s business plans, taking into account the Restructuring
Transactions and the other transactions contemplated hereby, (ii) use
commercially reasonable efforts to preserve intact in all material respects the
business organization of the Company, (iii) make all commercially reasonable
efforts consistent with past practices to keep its physical assets in good
working condition, to preserve, maintain the value of, renew, extend and keep in
full force and effect all Intellectual Property rights, to keep available the
services of its current officers and employees and to preserve the Company’s and
each of its Subsidiaries’ relationships with lenders, creditors, lessors,
lessees, licensors, licensees, officers, employees, contractors, distributors,
developers, vendors, clients, customers, suppliers or other Persons having a
material business relationship with the Company or any of its Subsidiaries, and
(iv) comply with all Applicable Laws and Orders. Without limiting the generality
of the foregoing, and except as expressly permitted by this Agreement or as set
forth on Schedule 6.1(a), prior to the Closing Date, neither the Company nor any
of its Subsidiaries, as the case may be, will, without the prior written consent
of the Investors and, solely to the extent such action would disproportionately
affect the rights of any Consenting Noteholder as compared to the Investors or
any other Consenting Noteholder, a majority of the Consenting Noteholders:

 

i.          issue, sell or pledge, or authorize or propose the issuance, sale or
pledge of, additional shares of its capital stock or securities convertible into
any such shares, or any rights, warrants or options to acquire any such shares
or other convertible securities, or any stock appreciation rights, phantom stock
awards or other rights that are linked in any way to the price of the Common
Stock or the value of the Company or any part thereof;

 

ii.        split, combine, subdivide, reclassify or redeem, or purchase or
otherwise acquire, or propose to do any of the foregoing with respect to, any of
its outstanding securities;

 

iii.       declare, set aside or pay any dividend on, or make any other
distribution in any form in respect of, the Common Stock;

 

iv.       purchase or otherwise acquire, sell or otherwise dispose of or
encumber (or enter into any agreement to so purchase or otherwise acquire, sell
or otherwise dispose of or encumber) material properties or material assets
except in the ordinary course of business;

 

v.        acquire or agree to acquire by merging or consolidating with, or by
purchasing all or a substantial portion of the assets of, or by purchasing all
or a substantial portion of the capital stock of, or by any other manner, any
business or any other Person or any division thereof;

 

vi.       amend any of the charter documents, bylaws or other governing
documents of the Company or any of its Subsidiaries;

 

 33 

 

 

vii.       except as required to comply with Applicable Law or any employee
benefit plan as in effect on the date of this Agreement, (i) increase the
compensation (other than compensation increases in the ordinary course of
business) of any of its directors, officers, employees, or consultants, (ii) pay
or agree to pay to any directors, officers, employees or consultants any bonus,
other amount, or other benefit, or make any advance or loan to any such Person,
other than the payment of base compensation or advances for business expenses in
the ordinary course of business (iii) grant any awards under any employee
benefit plan (including the grant of stock options, stock appreciation rights,
stock based or stock related awards, performance units or restricted stock or
the removal of existing restrictions in any employee benefit plan or awards made
thereunder), (iv) take any action to fund or in any other way secure the payment
of compensation or benefits under any employee benefit plan, (v) take any action
to accelerate the vesting or payment of any compensation or benefit under any
employee benefit plan, (vi) adopt, enter into or amend any employee benefit
plan, or (vii) make any material determination under any employee benefit plan
that not in the ordinary course of business;

 

viii.      repurchase, prepay, create, incur or assume any indebtedness
(including obligations in respect of capital leases), issue or sell, or amend,
modify or change any term of, any debt securities or options, warrants, calls or
other rights to acquire any debt securities of the Company or any of its
Subsidiary, assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for any indebtedness of another
Person, make any loans, advances or capital contributions to, or investments in,
any Person other than the Company or any of its Subsidiaries, enter into any
“keep well” or other Contract to maintain any financial statement condition of
another Person, or enter into any Contract having the economic effect of any of
the foregoing;

 

ix.         purchase, redeem or otherwise acquire any shares of its capital
stock, or any option, warrant, call or right relating to such shares, interests
or other securities (including any Company options);

 

x.          change its fiscal year, revalue any of its material assets or make
any changes in financial accounting methods, principles, practices or policies,
except as required by GAAP or Applicable Law;

 

xi.         except as required by Applicable Law, (i) make or change any Tax
election; (ii) change any Tax accounting period or method; (iii) file any
amended Tax return; (iv) enter into any closing agreement with respect to Taxes;
(v) settle any Tax claim or assessment; (vi) surrender any right to claim a
refund of Taxes; (vii) consent to any extension or waiver of the limitations
period for the assessment of any Tax; (viii) take any action outside the
ordinary course of business consistent with past practice whose effect would be
to increase the Company’s or any of its Subsidiaries’ present or future Tax
liability or to decrease the Company’s or any of its Subsidiaries’ present or
future Tax assets;

 

xii.        enter into any lease or sublease of real property (whether as a
lessor, sublessor, lessee or sublessee) or modify, amend, terminate or fail to
exercise any right to renew any lease or sublease of real property;

 

 34 

 

 

xiii.       enter into any Contract (or any substantially related Contracts,
taken together) (i) that would be a Material Contract, (ii) if consummation of
the Restructuring Transactions or the other transactions contemplated hereby, or
compliance by the Company with the provisions of this Agreement will conflict
with, or result in any violation or breach of, or default (with or without
notice or lapse of time or both) under, or give rise to a right of, or result
in, termination, cancellation or acceleration of any obligation or to a loss of
a benefit under, or result in the creation of any Lien in or upon any of the
properties or assets of the Company, any of its Subsidiaries under, or give rise
to any increased, additional, accelerated or guaranteed rights or entitlements
under, any provision of such Contract, or (iii) containing any prohibition on
change of control or any restriction on the ability of the Company or any of its
Subsidiaries to assign all or any portion of its rights, interests or
obligations thereunder;

 

xiv.       waive, release or assign any rights or claims under, fail to take a
required action under, permit the lapse of or default under, or modify, amend or
terminate any Material Contract;

 

xv.        pay, discharge, settle or satisfy any claims (including claims of
stockholders and any stockholder litigation relating to the Restructuring
Transactions or any other transaction contemplated hereby), liabilities or
obligations (whether absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge or satisfaction in the ordinary
course of business consistent with past practice;

 

xvi.       take any action (or omit to take any action) if such action (or
omission) would or could reasonably be expected to result in any of the
conditions to the obligation of the Investors or the Consenting Noteholders to
consummate the Restructuring Transactions and the other transactions
contemplated hereby set forth in Article VII not being satisfied or materially
delay such satisfaction;

 

xvii.      except as required by Applicable Law, adopt or enter into any
collective bargaining agreement or other labor union Contract applicable to any
officer, director, employee of the Company or any of its Subsidiaries or
terminate the employment of any such Person that has an employment, severance or
similar agreement or Contract with the Company or any of its Subsidiaries;

 

xviii.     discharge or satisfy any Lien or pay any obligation or liability
other than in the ordinary course of business consistent with past practice;

 

xix.       fail to maintain insurance coverage at levels consistent with
presently existing levels;

 

xx.        commence, participate or agree to commence or participate in any
bankruptcy, voluntary liquidation, dissolution, winding up, examinership,
insolvency or similar proceeding in respect of the Company or any of its
Subsidiaries;

 

xxi.       create or have any subsidiary of the Company, other than the current
Subsidiaries of the Company;

 

 35 

 

 

xxii.      engage in any business or business activity other than the business
and business activities currently conducted; or

 

xxiii.     authorize any of, or commit, resolve or agree, whether in writing or
otherwise, to take any of, the actions listed above in this Section 6.1(a).

 

(b)          Effectuating Documents; Further Transactions. After the Closing
Date, to the extent permitted by this Agreement and the Restructuring Documents,
the Company and its officers, directors and members are authorized to and may
issue, execute, deliver, file or record such Contracts, securities, instruments,
releases, and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate, implement, and further evidence the
terms and conditions of this Agreement and the Equity Interests to be converted,
exchanged or issued, as applicable, pursuant to the Restructuring Transactions
on behalf of the Company, without the need for any approvals, authorization, or
consents except for those expressly required pursuant to this Agreement.

 

(c)          Fees and Expenses. The Company shall pay (i) when due and payable,
all reasonable costs and expenses (including attorney's fees and expense
reimbursement) that it incurs with respect to the negotiation, execution,
delivery and performance of this Agreement, the Restructuring Documents and the
Restructuring Transactions and (ii) at the Closing, all documented (pursuant to
summary form invoices which may be redacted for privileged information) costs
and expenses (for professional fees, expense reimbursement or otherwise)
presented for payment by the counsel and professionals retained by each Investor
and each Consenting Noteholder, including Covington & Burling LLP (provided that
such fees shall not exceed $10,000 in the aggregate for any Consenting
Noteholder). The costs and expenses payable pursuant to this Section 6.1(c)
shall be in addition to, and shall in no way affect or limit, the reimbursement
rights held by the Investors and the Consenting Noteholders under any other
document or agreement.

 

(d)          Material Adverse Effect. During the period beginning on the date of
this Agreement and ending on the Closing Date, the Company shall promptly, but
in any event within five (5) Business Days thereafter, give written notice to
the Investors and the Consenting Noteholders after knowing of any development or
event which could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(e)          Proxy Statement. The Company shall use its reasonable best efforts
to cause the Definitive Proxy Statement to be mailed to the Company stockholders
as promptly as practicable after the date hereof. No filing of, or amendment or
supplement to, the Preliminary Proxy Statement or the Definitive Proxy Statement
will be made by the Company without providing the Investors a reasonable
opportunity to review and comment reasonably and in good faith thereon. If at
any time prior to receipt of the Company Stockholder Approval any information
relating to the Company, or any of its Affiliates, directors or officers, should
be discovered by the Company which is required to be set forth in an amendment
or supplement to the Definitive Proxy Statement, so that such document would not
include any misstatement of a material fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading, the Company shall promptly notify the
Investors and an appropriate amendment or supplement describing such information
shall be promptly filed with the SEC and, to the extent required by Applicable
Law, disseminated to the Company stockholders. The Company shall promptly notify
the Investors of the receipt of any and all comments from the SEC or the staff
of the SEC and of any request by the SEC or the staff of the SEC for amendments
or supplements to the Preliminary Proxy Statement or the Definitive Proxy
Statement for additional information and shall supply the Investors with copies
of all correspondence between it or any of its representatives, on the one hand,
and the SEC or the staff of the SEC, on the other hand, with respect to the
Preliminary Proxy Statement, the Definitive Proxy Statement or the Restructuring
Transactions. The Company shall respond to any and all comments from the SEC or
the staff of the SEC and to any request by the SEC or the staff of the SEC for
amendments or supplements to the Preliminary Proxy Statement or the Definitive
Proxy Statement, as promptly as practicable. Any response to the SEC and any
amendments or supplements to the Preliminary Proxy Statement or the Definitive
Proxy Statement shall be subject to Investor approval, which approval shall not
be unreasonably withheld or delayed.

 

 36 

 

 

(f)          Stockholder Meeting and Company Stockholder Approval. The Company
shall, subject to Applicable Law, the Company’s certificate of incorporation,
the Company’s bylaws and the rules of the NYSE American, (i) as promptly as
reasonably practicable, establish a record date for, duly call and give notice
of the Stockholder Meeting and (ii) as promptly as reasonably practicable
convene and hold the Stockholder Meeting and submit the issuance of the Second
Resulting Shares of Common Stock, the Charter Amendment and the election of the
New Directors to the New Board to its stockholders for adoption, in order to
obtain the Company Stockholder Approval. If, prior to the date on which the
Stockholder Meeting is scheduled, (x) the Company reasonably believes that it is
necessary to postpone or adjourn the Stockholder Meeting to ensure that any
required supplement or amendment to the Definitive Proxy Statement is provided
to the Company stockholders in advance of the Stockholder Meeting or (y) the
Company or the Investors believe the Company will not receive proxies sufficient
to obtain the Company Stockholder Approval, the Company may, with the Investors’
consent, postpone or adjourn, or make one or more successive postponements or
adjournments of, the Stockholder Meeting. Once the Company has established a
record date for the Stockholder Meeting, the Company shall not change such
record date or establish a different record date for the Stockholder Meeting
without the prior written consent of the Investors, unless required to do so by
Applicable Law or the Company’s bylaws. The Company shall recommend in the
Preliminary Proxy Statement and the Definitive Proxy Statement that the Company
stockholders vote in favor of the issuance of the Second Resulting Shares of
Common Stock, the Charter Amendment and the election of the New Directors to the
New Board, and shall use reasonable best efforts to obtain from its stockholders
the Company Stockholder Approval. Unless otherwise agreed by the Investors, the
issuance of the Second Resulting Shares of Common Stock, the Charter Amendment
and the election of the New Directors to the New Board shall be the only matters
(other than related procedural matters) that the Company shall propose to be
acted on by the stockholders at the Stockholder Meeting.

 

(g)          Rights Offering. The Company shall cause a registration statement
relating to the Rights Offering (the “Registration Statement”) to be filed as
promptly as practical after the date of this Agreement, and shall use its
reasonable best efforts to cause the Registration Statement to become effective
as promptly as practicable after the Closing. The Company agrees to respond to
any comments or requests of the SEC, and to file any necessary amendments to the
Registration Statement, as promptly as practicable. The Company agrees to make
all such arrangements, to take all such actions and to execute, deliver and file
all such agreements, certificates, instruments and other documents as may be
necessary, appropriate or advisable in order to effectuate the Rights Offering
and the timely filing of the Registration Statement and any necessary amendments
thereto. Notwithstanding the foregoing, the Company shall not make any such
filings related to the Rights Offering without the prior written consent of the
Investors, which consent shall not be unreasonably withheld or delayed. The
Company may withdraw the Registration Statement in the event the Company
Stockholder Approval is not obtained.

 

 37 

 

 

(h)          Reasonable Best Efforts. The Company shall, and shall cause its
Affiliates to, use reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the
Restructuring Transactions, including (i) taking of all acts necessary to cause
the conditions to the Closing to be satisfied as promptly as practicable, (ii)
ensuring that all steps set forth in Section 2.1 occur as promptly as
practicable, (iii) making all filings related to the Rights Offering with
applicable Governmental Authorities, and taking all actions necessary to ensure
a timely launch of the Rights Offering, as promptly as practicable and (iv)
making all filings related to the other Restructuring Transactions with
applicable Governmental Authorities as promptly as practicable.

 

(i)          Record Date. If the Company has set the record date for the
Stockholder Meeting by giving notice to the NYSE American but is unable to rely
on such record date for the Stockholder Meeting (whether due to the time
involved in receiving and implementing SEC comments to the Preliminary Proxy
Statement or otherwise), the Company shall reset the record date (and shall
notify the NYSE American of such new record date) for the Stockholder Meeting,
with the Investors consent. If necessary, the Company, with the Investors’
consent, shall reset the record date for the Stockholder Meeting multiple times
and the Company’s board of directors shall adopt board resolutions or written
consents for each such setting, or re-setting of the record date for the
Stockholder Meeting.

 

(j)          Access to Information. From the date hereof until the Closing Date,
the Company shall, and shall cause its Subsidiaries to: (i) provide to the
Investors reasonable access to the directors, officers, employees, properties,
facilities, books and records of the Company and its Subsidiaries and (ii)
furnish to the Investors information concerning the business, properties,
assets, liabilities, Equity Interests and other aspects of the Company and its
Subsidiaries as the Investors may reasonably request.

 

(k)          NYSE American Listing. As promptly as practicable after the date
hereof and prior to the Closing Date, the Company shall cause the First
Resulting Shares of Common Stock to be approved for listing on the NYSE
American, subject to official notice of issuance. As promptly as practicable
after the Company Stockholder Approval, the Company shall cause the Private
Placement Shares, the Rights Offering Shares and the Second Resulting Shares of
Common Stock to be approved for listing on the NYSE American, subject to
official notice of issuance. The Company shall, and shall cause its Affiliates
to, use reasonable best efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other Parties
in doing, all things necessary, proper or advisable to maintain the listing of
the Common Stock on the NYSE American (or, if the Common Stock is delisted on
the NYSE American, to cause the Common Stock to be quoted on one or more
over-the-counter interdealer quotation services satisfactory to the Investors
immediately following such delisting).

 

 38 

 

 

(l)          D&O Insurance. The Company shall obtain, at or prior to the
Closing, prepaid (or “tail”) directors’ and officers’ liability insurance
policies in respect of acts or omissions occurring at or prior to the Closing
for six years from the Closing, covering each existing members of the board of
directors of the Company on terms with respect to such coverage and amounts no
less favorable than those of such policies in effect on the date of this
Agreement; provided, however, that, without the prior written consent of the
Investors, the Company may not expend therefor in excess of 300% of the amount
paid by the Company for coverage for the most recently completed 12-month period
prior to the date of this Agreement.

 

(m)         Charter Amendment. The Company shall cause the Charter Amendment to
become effective at the Closing.

 

(n)         Solicitation by the Company; Company Recommendation.

 

i.           Notwithstanding anything to the contrary in this Agreement, at any
time and from time to time prior to obtaining the Company Stockholder Approval,
the Company and its representatives shall have the right, without any allegation
of breach of this Agreement by the Investors or the Consenting Noteholders, to
(x) initiate, solicit and encourage any inquiry or the making of any proposal or
offer that constitutes an Acquisition Proposal, including by making available
information (including non-public information and data) regarding, and affording
access to the business, properties, assets, books, records and personnel of, the
Company or its Subsidiaries pursuant to a customary confidentiality agreement
and (y) engage in, enter into, continue or otherwise participate in any
discussions or negotiations with any Persons or group of Persons with respect to
any Acquisition Proposals and cooperate with or assist or participate in or
facilitate any such inquiries, proposals, discussions or negotiations or any
effort or attempt to make any Acquisition Proposals; provided that, in each case
((x) and (y)), the Company shall make available to the Investors substantially
concurrently with providing to any such other Person (and in any event within 48
hours) any non-public information concerning the Company or its Subsidiaries
that was not previously provided to the Investors. No later than two (2)
Business Days after receipt of an Acquisition Proposal, the Company shall notify
the Investors and the Consenting Noteholders in writing of the identity of each
Person or group of Persons from whom the Company, or its applicable Subsidiary,
received a written Acquisition Proposal and provide to the Investors and, upon
request, the Consenting Noteholders (A) a copy of any Acquisition Proposal made
in writing and any other written terms or proposals provided to the Company or
any of its Subsidiaries and (B) a written summary of the material terms of any
Acquisition Proposal not made in writing (including any terms proposed orally or
supplementally).

 

 39 

 

 

ii.         The Company shall promptly (and in any event within 48 hours of
receipt thereof), notify the Investors both orally and in writing of the receipt
of any Acquisition Proposal or any inquiries that would reasonably be expected
to result in an Acquisition Proposal, or any negotiations sought to be initiated
or resumed with, either the Company, one of its Subsidiaries or any of their
respective representatives concerning an Acquisition Proposal, which notice
shall include (x) a copy of any Acquisition Proposal (including any financing
commitments) made in writing and other written terms or proposals provided to
the Company or any of its Subsidiaries and (y) a written summary of the material
terms of any Acquisition Proposal not made in writing or any such inquiry or
request. The Company shall keep the Investors reasonably informed on a prompt
basis (and in any event within 48 hours) of any material developments, material
discussions or material negotiations regarding (i) any Acquisition Proposal,
inquiry that would reasonably be expected to result in an Acquisition Proposal,
or request for non-public information from any third party, or (ii) any
Acquisition Proposal that is or would reasonably be expected to lead to a
Superior Proposal. None of the Company or any of its Subsidiaries shall, after
the date of this Agreement, enter into any agreement that would prohibit them
from providing such information or the information contemplated by the last
sentence of Section 6.1(n)(i) to the Investors and, as applicable, the
Consenting Noteholders.

 

iii.         If (x) the Company receives an Acquisition Proposal and complies in
all material respects with its disclosure obligations to the Investors under
Section 6.1(n)(i) and (y) the Company’s board of directors and the Special
Strategic Committee of the Company’s board of directors determine in good faith
after consultation with outside counsel that such Acquisition Proposal
constitutes a Superior Proposal, the Company’s board of directors and the
Special Strategic Committee of the Company’s board of directors may authorize,
adopt, or approve such Superior Proposal and cause or permit the Company to
enter into an acquisition agreement, merger agreement or similar definitive
agreement with respect to such Superior Proposal (an “Alternative Acquisition
Agreement”). Any Alternative Acquisition Agreement must (A) provide for the full
repayment of all Loans and satisfaction of all Obligations (as such terms are
defined in the Existing Credit Agreement) of the Company and its Subsidiaries
under the Existing Credit Agreement and the Loan Documents (as such term is
defined in the Existing Credit Agreement), including payment of all accrued and
unpaid interest, repayment and prepayment premiums and costs and expenses
incurred by the Investors under the Existing Credit Agreement and the Loan
Documents, (B) provide for the repurchase at par by the Company of all 2015
Notes, 2016 Notes and 2017 Notes held by the Investors, including all accrued
and unpaid interest thereon, and (C) provide for transactions that can
reasonably be expected to close no later than one month following execution
thereof.

 

Section 6.2.          Covenants of the Non-Company Parties.

 

(a)          Restrictions on Transferring the Convertible Notes. For the period
commencing as of the date each Party executes this Agreement until the earlier
to occur of the termination of this Agreement pursuant to the terms hereof or
the Closing Date (such period, the “Restricted Period”), no Investor or
Consenting Noteholder shall sell, transfer or assign any Convertible Notes.
Except as expressly provided in the preceding sentence, this Agreement shall in
no way restrict the right or ability of any Investor or Consenting Noteholder to
sell, transfer or assign any Equity Interests.

 

 40 

 

 

(b)          2017 Notes Conversions. Prior to the record date for the
Stockholder Meeting, (i) the Investors shall execute the Notes Documents
Amendments described in Sections 2.1(d)(i) and (ii); provided that the Investors
shall not be in breach of this Section 6.2(b) for any failure or delay to
execute the Notes Documents Amendments resulting from the Company’s actions or
omissions; and (ii) the Company shall submit all necessary filings and documents
with the NYSE American for the listing of the First Resulting Shares of Common
Stock on the NYSE American. Prior to the record date of the Stockholder Meeting,
(i) the Investors shall execute the 2017 Notes Conversions and (ii) the Company
shall issue the First Resulting Shares of Common Stock to the Investors and have
the First Resulting Shares of Common Stock listed on the NYSE American.

 

Section 6.3.          Mutual Covenants of the Parties. Subject to the terms and
conditions hereof and for so long as this Agreement has not been terminated in
accordance with the terms hereof, each of the Parties, as applicable, agrees to
comply with the following covenants:

 

(a)          Each of the Parties hereby covenants and agrees to support and use
commercially reasonable efforts to facilitate consummation of each of the
Restructuring Transactions, as may be applicable, pursuant to the terms set
forth in this Agreement and the Restructuring Documents, and take all reasonable
actions necessary or reasonably requested by the Company or the Investors to
facilitate consummation of each of the Restructuring Transactions, as may be
applicable, including voting in favor of, or executing written consents
approving, any actions necessary to effectuate the foregoing.

 

(b)          Each of the Parties hereby covenants and agrees not to, in its
capacity as a Party, or in any other capacity, in any material respect, object
to, delay, impede, or take any other action to interfere with the Restructuring
Transactions.

 

Article VII
CONDITIONS TO CLOSING

 

Section 7.1.          Each Party’s Conditions to Closing. The respective
obligations of each Party to effect the Restructuring Transactions and the other
transactions contemplated hereby is subject to the satisfaction or waiver on or
prior to the Closing Date of the following conditions:

 

(a)          Regulatory Approvals. All governmental and regulatory approvals and
consents necessary to effectuate the Restructuring Transactions and any other
transactions contemplated hereby under any Applicable Law shall have been
obtained.

 

(b)          No Injunctions or Legal Restraints. No temporary restraining order,
preliminary or permanent injunction or other Order issued by any court of
competent jurisdiction or other legal restraint or prohibition (collectively,
“Legal Restraints”) which has the effect of preventing the consummation of the
Restructuring Transactions and the other transactions contemplated in this
Agreement or in the Restructuring Documents shall be in effect.

 

(c)          Restructuring Documents and Consents. All Restructuring Documents
shall have been (i) tendered for delivery, (ii) effected or executed and
(iii) to the extent required, filed with the applicable Governmental Authority
in accordance with Applicable Laws. All conditions precedent to the
Restructuring Documents shall have been satisfied or waived pursuant to the
terms of the Restructuring Documents. All actions necessary to implement the
Restructuring Transactions shall have been taken by the required Parties in
accordance with Applicable Laws.

 

 41 

 

 

Section 7.2.          Company’s Conditions to Closing. The obligations of the
Company to effect the Restructuring Transactions and the other transactions
contemplated hereby are further subject to the satisfaction or waiver on or
prior to the Closing Date of the following conditions:

 

(a)          Representations and Warranties. The representations and warranties
of the Parties (other than the Company) contained herein that are qualified as
to materiality shall be true and correct, and the representations and warranties
of the other Parties contained herein that are not so qualified shall be true
and correct in all material respects, in each case, as of the Closing Date as if
made as of such date, except that the accuracy of representations and warranties
that by their terms speak as of a specified date will be determined as of such
date.

 

(b)          Performance of Obligations. Each of the Parties (other than the
Company) shall have performed in all material respects all obligations required
to be performed by it under this Agreement at or prior to the Closing Date.

 

(c)          Waiver of Conditions. The Company may waive any of the conditions
to the Closing set forth above in this Section 7.2 at any time; provided, that
in the event that any such waiver has the effect of adversely impacting the
rights of the Consenting Noteholders under Article IX, Article X or Section
6.1(c), the prior consent of a majority of the Consenting Noteholders shall be
required. The failure of the Consenting Noteholders to exercise any of the
foregoing rights shall not be deemed a waiver of any other rights, and each such
right shall be deemed an ongoing right, which may be asserted at any time.

 

Section 7.3.          Investors’ Conditions to Closing.

 

(a)          General. Each Investor’s obligation hereunder to consummate the
Restructuring Transactions is subject to the satisfaction or express waiver by
it prior to or at the Closing of each of the conditions specified below in this
Section 7.3.

 

(b)          Representations and Warranties of the Company. Each of the
representations and warranties of the Company that is qualified as to
materiality or Material Adverse Effect shall be true and correct, and each of
the representations and warranties of the Company in this Agreement that is not
so qualified shall be true and correct in all material respects, in each case,
on and as of the Closing Date as if made as of such date (unless expressly
stated to relate to a specific earlier date, in which case each of such
representations and warranties that is qualified as to materiality or Material
Adverse Effect shall be true and correct as of such earlier date, and each of
such representations and warranties that is not so qualified shall be true and
correct, in all material respects as of such earlier date).

 

(c)          Performance by the Company; No Default under Other Agreements. The
Company and each of its Subsidiaries shall have performed and complied in all
material respects with all agreements and covenants contained in this Agreement
and the Restructuring Documents required to be performed or complied with by
them prior to or at the Closing (or such compliance shall have been waived on
terms and conditions reasonably satisfactory to each Investor) and after giving
effect to the Restructuring Transactions, no default or event of default shall
have occurred and be continuing under this Agreement or any of the Restructuring
Documents.

 

 42 

 

 

(d)          Material Adverse Effect. Since the date of this Agreement, there
shall not have been any Material Adverse Effect.

 

(e)          Representations and Warranties of the Consenting Noteholders. Each
of the representations and warranties of the Consenting Noteholders in this
Agreement and in each of the Restructuring Documents shall be true and correct
in all material respects, in each case, on and as of the Closing Date as if made
as of such date (unless expressly stated to relate to a specific earlier date,
in which case each of such representations and warranties shall be true and
correct, in all material respects as of such earlier date).

 

(f)          Performance by the Consenting Noteholders. Each of the Consenting
Noteholders shall have performed and complied in all material respects with all
agreements and covenants contained in this Agreement and the Restructuring
Documents required to be performed or complied with by them prior to or at the
Closing (or such compliance shall have been waived on terms and conditions
reasonably satisfactory to each Investor).

 

(g)          Closing Certificate. The Company shall have furnished a
certificate, addressed to each Investor, signed by the chief executive officer
and the chief restructuring officer of the Company, to the effect that the
closing conditions with respect to the Company set forth in paragraphs (b)
through (d) of this Section 7.3 have been satisfied.

 

Section 7.4.          Consenting Noteholders’ Conditions to Closing. The
obligations of each Consenting Noteholder with respect to the Restructuring
Transactions and the other transactions contemplated hereby are further subject
to the satisfaction or waiver on or prior to the Closing Date of the following
conditions:

 

(a)          Performance by the Other Parties. Each of the Parties (other than
the Consenting Noteholders) shall have performed and complied in all material
respects with the agreements, covenants and obligations under this Agreement to
the extent they affect the rights of the Consenting Noteholders under this
Agreement.

 

(b)          Material Adverse Effect. Since the date of this Agreement, there
shall not have been any Material Adverse Effect.

 

(c)          Closing Certificate. The Company shall have furnished a
certificate, addressed to each Consenting Noteholder, signed by the chief
executive officer and the chief restructuring officer of the Company, to the
effect that the closing conditions with respect to the Company set forth in
paragraphs (a) through (b) of this Section 7.4 have been satisfied.

 

Section 7.5.          Frustration of Closing Conditions. None of the Parties
hereto may rely on the failure of any condition set forth in this Article VII,
as the case may be, to be satisfied if such failure was caused by such Party’s
failure to comply with the terms of this Agreement.

 

Section 7.6.          NYSE American Listing. Notwithstanding anything to the
contrary in this Agreement, the Parties acknowledge and agree that the Company’s
continued listing with the NYSE American shall not be a condition to Closing for
any Party; provided that, in the event that the Common Stock is not then listed
with the NYSE American, it is quoted on one or more over-the-counter interdealer
quotation services satisfactory to the Investors immediately following such
delisting.

 

 43 

 

 

Article VIII
TERMINATION

 

Section 8.1.         Termination. This Agreement may be terminated, and the
Restructuring Transactions and the other transactions contemplated hereby may be
abandoned, at any time prior to the Closing Date:

 

(a)          by written consent of the Company and the Investors;

 

(b)          by either the Investors, on the one hand, or the Company on the
other hand, or (solely with respect to its obligations under this Agreement) by
any Consenting Noteholder, if the Closing shall not have been consummated by May
15, 2018, for any reasons; provided, however, that the right to terminate this
Agreement under this Section 8.1(b) shall not be available to any Party if the
failure of such Party to perform any of its obligations under this Agreement has
been a principal cause of or resulted in the failure of the Closing to be
consummated on or before such date;

 

(c)          by either the Investors, on the one hand, or the Company, on the
other hand, or (solely with respect to its obligations under this Agreement) by
any Consenting Noteholder, if any Legal Restraints having the effect set forth
in Section 7.1(b) shall be in effect and shall have become final and
nonappealable;

 

(d)          by the Investors or (solely with respect to its obligations under
this Agreement) by any Consenting Noteholder, if the Company Stockholder
Approval shall not have been obtained at the Stockholder Meeting, as adjourned
or postponed from time to time;

 

(e)          by the Investors if any of the Company or the Consenting
Noteholders shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement or the Restructuring Documents, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 7.3, and (ii)
has not been or is incapable of being cured by the Company or the Consenting
Noteholders, as applicable, within ten (10) days after its receipt of written
notice thereof from the Investors;

 

(f)          by the Company, if the Investors or the Consenting Noteholders have
breached in any material respect any of their respective representations,
warranties, covenants or other agreements contained in this Agreement, which
breach or failure to perform (i) would give rise to the failure of a condition
set forth in Section 7.2, and (ii) has not been or is incapable of being cured
by the applicable Investor or Consenting Noteholder within ten (10) days after
receipt of written notice thereof from the Company;

 

(g)          solely with respect to its obligations under this Agreement, by any
Consenting Noteholder, if any of the Company or the Investors shall have
breached in any material respect any of its representations, warranties,
covenants or other agreements contained in this Agreement, which breach or
failure to perform (i) would give rise to the failure of a condition set forth
in Section 7.4, and (ii) has not been or is incapable of being cured by the
Company or the Investors, as applicable, within ten (10) days after its receipt
of written notice thereof from such Consenting Noteholder; or

 

 44 

 

 

(h)          by the Company, at any time prior to the Stockholder Meeting, if
(i) the Company’s board of directors and the Special Strategic Committee of the
Company’s board of directors determine that an Acquisition Proposal constitutes
a Superior Proposal and authorizes the Company, subject to complying in all
material respects with the terms of Section 6.1, to enter into an Alternative
Acquisition Agreement, (ii) concurrently with or immediately following the
termination of this Agreement, the Company, subject to complying in all material
respects with the terms of Section 6.1, enters into such an Alternative
Acquisition Agreement, (iii) prior to or concurrently with such termination, the
Company reimburses the Investors for any and all fees and expenses (including
attorney’s fees and expense reimbursement) incurred by the Investors with
respect to the negotiation, execution, delivery and performance of this
Agreement, the Restructuring Documents and any Restructuring Transactions or
other transactions contemplated hereby which have been completed up until such
date and (iv) the Alternative Acquisition Agreement meets the requirements set
forth in the last sentence of Section 6.1(n)(iii); provided, however, that no
termination may be made pursuant to this Section 8.1(g) until after at least
three (3) Business Days following the Investors’ receipt of written notice from
the Company advising the Investors that the Company’s board of directors and the
Special Strategic Committee of the Company’s board of directors intend to take
such action, which notice shall include the information with respect to such
Superior Proposal that is specified in Section 6.1(n)(iii).

 

Section 8.2.          Effect of Termination. In the event of termination of this
Agreement as provided in Section 8.1, this Agreement shall forthwith become void
and have no further effect, without any liability or obligation on the part of
any Party hereto or any of their respective officers, directors, managers,
partners, members, employees and agents, other than the provisions of Sections
6.1(c), 8.2 and 8.3, Articles IX, Article X and Article XI, which shall survive
any such termination, and except to the extent that such termination results
from a material breach by a Party of any of its representations, warranties,
covenants or agreements set forth in this Agreement or any of the Restructuring
Documents. Nothing in this Section 8.2 shall relieve either Party of (x)
liability for common law fraud or (y) liability resulting from any willful
breaches of this Agreement prior to the termination hereof.

 

Section 8.3.          Notice of Termination. Termination of this Agreement by
any Party shall be by delivery of a written notice to the other Parties. Such
notice shall state the termination provision in this Agreement that such
terminating Party is claiming provides a basis for termination of this
Agreement. Termination of this Agreement pursuant to the provisions of Section
8.1 shall be effective upon and as of the date of delivery of such written
notice as determined pursuant to Section 11.2.

 

Section 8.4.          NYSE American Listing. Notwithstanding anything to the
contrary in this Agreement, the Parties acknowledge and agree that no party to
this Agreement shall have a right to terminate this Agreement solely upon the
occurrence of the Company being delisted from the NYSE American; provided that
the Company shall have used its reasonable best efforts to cause the Common
Stock to be quoted on one or more over-the-counter interdealer quotation
services satisfactory to the Investors immediately following such delisting.

 

 45 

 

 

Article IX
INDEMNIFICATION

 

Section 9.1.          Indemnification. Except as prohibited by Applicable Law,
the Company shall indemnify and hold harmless each of the Indemnified Parties,
for all costs, expenses, loss, damage or liability incurred or suffered by any
such Indemnified Party arising from or related in any way to any and all causes
of action whether known or unknown, whether for tort, contract, violations of
federal or state securities laws or otherwise, including any claims or causes of
action, whether direct or derivative, liquidated or unliquidated, fixed or
contingent, disputed or undisputed, matured or unmatured, known or unknown,
foreseen or unforeseen, asserted or unasserted (collectively, “Losses”), to the
extent such Losses are based in whole or in part upon any act or omission,
transaction or other occurrence or circumstances arising from or related in any
way to the Company, the Restructuring Transactions, this Agreement and the
Restructuring Documents, including those arising from or related in any way to:
(i) any action or omission of any such Indemnified Party in such Indemnified
Party’s capacity as director, officer, manager, employee, attorney, other
professional, and agent to the Company; (ii) any disclosure made or not made by
any Indemnified Party to any current or former holder of any such indebtedness
of or any such Equity Interest in the Company; and (iii) any action taken or not
taken in connection with the negotiations, formulation, solicitation or
preparation of documents, agreements or instruments prepared in connection with,
or in furtherance of, the Restructuring Transactions and the other transactions
contemplated hereunder; provided that the foregoing indemnity shall not apply to
any Losses arising from or relating to any act or omission of an Indemnified
Party that constitutes fraud, willful misconduct or gross negligence. In the
event that any such Indemnified Party becomes involved in any action, proceeding
or investigation brought by or against any Indemnified Party, as a result of
matters to which the foregoing “Indemnification” may relate, the Indemnified
Party shall promptly notify the Reorganized Company and the Reorganized Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party, and shall assume the payment of all fees
and expenses; provided that the failure of any Indemnified Party to notify the
Reorganized Company in accordance with the foregoing shall not relieve the
Reorganized Company of its obligations except to the extent that the Reorganized
Company is materially prejudiced by such failure to notify. The Reorganized
Company shall not be liable for any settlement of any claim or action effected
without its written consent, which consent shall not be unreasonably withheld or
delayed, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Reorganized Company shall indemnify and hold harmless such
Indemnified Party from and against any Losses (to the extent stated above) by
reason of such settlement or judgment.

 

 46 

 

 

Article X
MUTUAL RELEASES

 

Section 10.1.         Mutual Releases.

 

(a)          AS OF THE CLOSING DATE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES (IN SUCH CAPACITY, THE “RELEASING PARTIES”)
SHALL CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND FOREVER RELEASE
THE OTHER PARTIES, THE REORGANIZED COMPANY AND THEIR RESPECTIVE AFFILIATES,
SUCCESSORS AND ASSIGNS (THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, EQUITY
INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION, REMEDIES, AND
LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE CLAIMS ASSERTED ON BEHALF OF
THE COMPANY OR THE REORGANIZED COMPANY, WHETHER KNOWN OR UNKNOWN, FORESEEN OR
UNFORESEEN, EXISTING OR HEREAFTER ARISING, IN LAW, EQUITY OR OTHERWISE, THAT
SUCH PARTY WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR
COLLECTIVELY), BASED ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE
OR IN PART, THE RESTRUCTURING TRANSACTIONS, THE PURCHASE, SALE OR RESCISSION OF
THE PURCHASE OR SALE, OF ANY SECURITY OF THE COMPANY OR THE REORGANIZED COMPANY,
THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM
OR EQUITY INTEREST THAT IS TREATED IN THIS AGREEMENT OR THE AGREEMENTS
CONTEMPLATED BY THIS AGREEMENT, THE RESTRUCTURING OF DEBT OF THE COMPANY OR
EQUITY INTERESTS PRIOR TO OR DURING THE RESTRUCTURING TRANSACTIONS, THE
NEGOTIATION, FORMULATION, OR PREPARATION OF THIS AGREEMENT, THE RESTRUCTURING
DOCUMENTS OR OTHER DOCUMENTS OR ANY OTHER ACT OR OMISSION, TRANSACTION,
AGREEMENT, EVENT, OR OTHER OCCURRENCE RELATED TO ANY OF THE FOREGOING AND TAKING
PLACE ON OR BEFORE THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE RELEASES
PURSUANT TO THIS SECTION 10.1 SHALL NOT APPLY (I) WITH RESPECT TO A RELEASED
PARTY, TO ANY CLAIMS OR LIABILITIES ARISING OUT OF OR RELATING TO ANY ACT OR
OMISSION OF SUCH RELEASED PARTY THAT CONSTITUTES FRAUD, WILLFUL MISCONDUCT,
GROSS NEGLIGENCE, OR A CRIMINAL ACT TO THE EXTENT SUCH ACT OR OMISSION IS
DETERMINED BY A FINAL ORDER TO HAVE CONSTITUTED FRAUD, WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OR (II) TO ANY CONTRACT, AGREEMENT, ARRANGEMENT OR
UNDERSTANDING, WRITTEN OR ORAL, BETWEEN ANY ONE OR MORE OF THE COMPANY, THE
REORGANIZED COMPANY AND/OR THE RELEASED PARTIES, ON ONE HAND, AND ANY ONE OR
MORE OF THE RELEASING PARTIES, ON THE OTHER HAND, TO THE EXTENT NOT RELATED TO
THE RESTRUCTURING TRANSACTIONS OR ANY CLAIM OR EQUITY INTEREST THAT IS THE
SUBJECT OF ANY ACTION OR TREATMENT UNDER, OR PURSUANT TO ANY PROVISION OF, THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THIS CLAUSE (II) SHALL NOT IN ANY WAY LIMIT
OR AFFECT THE RELEASES GRANTED TO THE INVESTORS AND THE CONSENTING NOTEHOLDERS
OR, IN THEIR CAPACITIES AS SUCH, THEIR DIRECTORS, OFFICERS, SHAREHOLDERS,
PARTNERS, MEMBERS, EMPLOYEES, AGENTS, AFFILIATES, PARENTS, SUBSIDIARIES,
PREDECESSORS, SUCCESSORS, HEIRS, EXECUTORS AND ASSIGNEES, ATTORNEYS, FINANCIAL
ADVISORS, INVESTMENT BANKERS, ACCOUNTANTS AND OTHER PROFESSIONALS OR
REPRESENTATIVES.

 

 47 

 

 

(b)          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, NOTHING
HEREIN SHALL BE DEEMED TO AND NOTHING HEREIN SHALL RELEASE ANY POST-CLOSING
OBLIGATIONS OF ANY PARTY UNDER THIS AGREEMENT (INCLUDING UNDER ARTICLE IX,
SECTION 6.3(C) OR SECTION 11.3 OF THIS AGREEMENT), THE RESTRUCTURING DOCUMENTS
OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT (INCLUDING THOSE SET FORTH IN THE
RESTRUCTURING DOCUMENTS) EXECUTED TO IMPLEMENT THE RESTRUCTURING TRANSACTIONS
AND THIS AGREEMENT.

 

(c)          NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, NOTHING
HEREIN SHALL BE DEEMED TO AND NOTHING HEREIN SHALL RELEASE ANY CLAIM ARISING
UNDER (I) THE EXISTING CREDIT AGREEMENT OR THE LOAN DOCUMENTS (AS SUCH TERM IS
DEFINED IN THE EXISTING CREDIT AGREEMENT), (II) THE INDENTURE, (III) THE 2016
ORBIMED CONVERTIBLE PROMISSORY NOTE AND (IV) THE 2016 ROS CONVERTIBLE PROMISSORY
NOTE.

 

Article XI
MISCELLANEOUS

 

Section 11.1.        Waiver of Punitive Damages. Except in respect of any action
based on fraud, gross negligence or willful misconduct, to the extent permitted
by Applicable Law, none of the Parties hereto shall assert, and each hereby
waives, any claim against the other Parties (including their respective
Affiliates, partners, stockholders, members, directors, officers, agents,
employees and controlling Persons), on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Restructuring
Transactions, this Agreement or any Restructuring Document.

 

Section 11.2.        Notices. Except as otherwise expressly provided herein, all
notices and other communications shall have been duly given and shall be
effective (i) when delivered, including via email (except that if the day of
delivery is not a Business Day, then the next Business Day), (ii) when
transmitted via telecopy (or other facsimile device) on a Business Day during
normal business hours to the number set out below if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (iii) the day following the day (except that if such
day is not a Business Day, then the next Business Day) on which the same has
been delivered prepaid to a reputable national overnight air courier service or
(iv) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties at the address set forth below, or at such other address as such Party
may specify by written notice to the other Party:

 

i.           if to the Investors, to: the Investors, c/o OrbiMed Advisors LLC,
601 Lexington Avenue, 54th Floor, New York, NY 10022, Attention: Matthew Rizzo,
Partner, and Michael Eggenberg, Managing Director, with a copy (which copy shall
not constitute notice) to: Covington & Burling LLP, 620 Eighth Avenue, The New
York Times Building, New York, NY 10018, Attention: Peter Schwartz, Esq.

 

 48 

 

 

ii.          if to any Consenting Noteholder, to such Consenting Noteholder at
the address as such Consenting Noteholder shall have specified to the Company or
the Reorganized Company, as applicable, on the signature pages to this Agreement
or otherwise in writing;

 

iii.         if to the Company, to: Xtant Medical Holdings, Inc., 600 Cruiser
Lane, Belgrade, MT 59714, Attention: Carl O’Connell, Chief Executive Officer,
with a copy (which copy shall not constitute notice) to: Ballard Spahr LLP, 1
East Washington Street, Phoenix, AZ 85004 Attention: Karen McConnell Esq.; and

 

iv.         if to the Reorganized Company, to: Xtant Medical Holdings, Inc., 600
Cruiser Lane, Belgrade, MT 59714 Attention: Carl O’Connell, Chief Executive
Officer.

 

Section 11.3.        Assignment; Successors. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any Party
without the prior written consent of the other Parties, and any such assignment
without such prior written consent shall be null and void; provided, however,
that no assignment shall limit the assignor’s obligations hereunder. Subject to
the preceding sentence, this Agreement (and the rights, duties and obligations
of the Parties to this Agreement) will be binding upon, inure to the benefit of,
and be enforceable by, the Parties and their respective successors and assigns.

 

Section 11.4.        No Waiver of Remedies; Remedies Cumulative. No failure or
delay on the part of any Party in exercising any right, power or privilege
hereunder and no course of dealing between the Company, its Subsidiaries and any
other Party shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. The rights and remedies provided herein are cumulative and not
exclusive of any rights or remedies that the Parties would otherwise have. No
notice to or demand on the Company or its Subsidiaries or the Reorganized
Company in any case shall entitle the Company or its Subsidiaries or the
Reorganized Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the other Parties hereto
to any other or further action in any circumstances without notice or demand.

 

Section 11.5.       Counterpart. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart thereof.

 

Section 11.6.        Headings. The headings of the sections and subsections
hereof are provided for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

 

 49 

 

 

Section 11.7.         Governing Law; Submission to Jurisdiction; Venue.

 

(a)          THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW
YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

(b)          If any action, proceeding or litigation shall be brought in order
to enforce any right or remedy under this Agreement, each Party hereby consents
and will submit, and will cause each of their respective Subsidiaries to submit,
to the jurisdiction of any state or federal court of competent jurisdiction
sitting in the State of New York, borough of Manhattan, on the date of this
Agreement. Each Party hereby irrevocably waives, and will cause each of their
respective Subsidiaries to waive, any objection, including, but not limited to,
any objection to the laying of venue or based on the grounds of forum non
conveniens, which they may now or hereafter have to the bringing of any such
action, proceeding or litigation in such jurisdiction. Each Party further agrees
that they shall not, and shall cause each of their respective Subsidiaries not
to, bring any action, proceeding or litigation arising out of this Agreement in
any state or federal court other than any state or federal court of competent
jurisdiction sitting within the area comprising the Southern District of New
York on the date of this Agreement.

 

(c)          Each Party irrevocably consents, and will cause each of their
respective Subsidiaries to consent, to the service of process of any of the
applicable aforementioned courts in any such action, proceeding or litigation by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to the address set forth in Section 11.2, such service to become effective
thirty (30) days after such mailing.

 

(d)          EACH PARTY HERETO HEREBY WAIVES, AND WILL CAUSE EACH OF THEIR
RESPECTIVE SUBSIDIARIES TO WAIVE, ANY AND ALL RIGHTS ANY OF THEM MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT.

 

Section 11.8.       Severability. If any provision of this Agreement becomes or
is determined by a court of competent jurisdiction to be illegal, invalid,
unenforceable or void, portions of such provision, or such provision in its
entirety, to the extent necessary, shall be severed from this Agreement and the
remaining provisions (or portion of the provision) shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid,
unenforceable or void provisions (or portions thereof).

 

Section 11.9.        Entirety. This Agreement together with the Restructuring
Documents represents the entire agreement of the parties hereto and thereto, and
supersedes all previous and contemporaneous negotiations, promises, covenants,
understandings, agreements and representations, oral or written, if any, on such
subjects or relating to this Agreement, the Restructuring Documents or the
transactions contemplated herein or therein, all of which have become merged and
integrated into this Agreement. All Schedules and Exhibits attached to this
Agreement constitute a part of this Agreement and are incorporated herein for
all purposes.

 

 50 

 

 

Section 11.10.      No Third Party Beneficiaries. Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the Parties
to this Agreement any rights, remedies, obligations or liabilities under or by
reason of this Agreement, and no Person that is not a party to this Agreement
(including any partner, member, shareholder, director, officer, employee or
other beneficial owner of any party, in its own capacity as such or in bringing
a derivative action on behalf of a party) shall have any standing as third-party
beneficiary with respect to this Agreement or the transactions contemplated by
this Agreement.

 

Section 11.11.      Amendments and Waivers of Terms. Any term of this Agreement
may be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only if such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company and the Investors or, in the case of a
waiver, by the party against whom the waiver is to be effective; provided that
the Company and the Investors shall not make any changes to this Agreement that
adversely affect the rights of the Consenting Noteholders under Article IX,
Article X, Section 6.1(c), or that decreases the aggregate amount of the Private
Placement under Section 2.1(f)(vi) of this Agreement, without the consent of a
majority of the Consenting Noteholders; provided, further, that if a proposed
amendment would disproportionately affect the rights of the Consenting
Noteholders, as compared to the Investors, the consent of a majority of the
Consenting Holders shall be required for such amendment; provided, further, that
if a proposed amendment would adversely affect the rights of a single Consenting
Noteholder, or would disproportionately affect the rights of such single
Consenting Noteholder, as compared to the Investors or any other Consenting
Noteholder, the consent of such Consenting Noteholder shall be required for the
amendment.

 

Section 11.12.      Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person, whether or not expressly specified in such provision.

 

Section 11.13.     Survival. The representations and warranties herein shall
survive the Closing and the delivery of any Resulting Shares hereunder. Any
certificate signed by any officer of the Company and delivered to the Investors
or the Consenting Noteholders shall be deemed a representation and warranty by
the Company to all other Parties as to the matters covered thereby.

 

 51 

 

 

Section 11.14.      Nature of Consenting Noteholder Obligations. Each of the
Parties agrees and acknowledges that (i) each Consenting Noteholder is entering
into this Agreement on behalf of such Consenting Noteholder, and not on behalf
of any other Consenting Noteholder, (ii) the representations, warranties,
covenants and other obligations of each Consenting Noteholder hereunder are
several and not joint, such that no Consenting Noteholder shall be liable or
otherwise responsible for any representations, warranties, covenants or other
obligations of any other Consenting Noteholder or of the Investors, or any
breach or violation thereof, (iii) the relationship of the Consenting Noteholder
to each other and to the Investors shall not be deemed a partnership, joint
venture or similar arrangement and shall not create a presumption that the
Consenting Noteholders are in any way acting in concert or as a group with each
other or with the Investors with respect to the Restructuring Transactions and
(iv) there are no commitments among or between the Consenting Noteholders,
arising from or in connection with this Agreement. Each Consenting Noteholder
shall be entitled to independently protect and enforce its rights including,
without limitation, the rights arising out of this Agreement or out of the other
Restructuring Documents, and it shall not be necessary for any other Consenting
Noteholder or any Investor to be joined as an additional party in any proceeding
for such purpose. It is expressly understood and agreed that each provision
contained in this Agreement and in each other Restructuring Documents is between
the Company and/or the Investors, on the one hand, and a Consenting Noteholder,
solely, on the other hand, and not between the Company and/or the Investors, on
the one hand, and the Consenting Noteholders, collectively, on the other hand,
and not between and among the Consenting Noteholders. No prior history, pattern
or practice of sharing confidences among or between the Company, the Investors
and the Consenting Noteholders shall in any way affect or negate the foregoing
understandings and agreements.

 

Section 11.15.      Reservation of Rights; Settlement Discussions. Except as
expressly provided in this Agreement, nothing contained in this Agreement is
intended to, nor shall it, in any manner, waive, limit, impair or restrict the
ability of each Investor and Consenting Noteholder to protect and preserve its
rights, remedies and interest, including any claims that such Investor or
Consenting Noteholder may have against the Company. Without limiting the
foregoing: (i) if the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties hereto fully reserve any and
all of their respective rights and remedies under the Existing Credit Agreement,
the Indenture, the 2016 OrbiMed Convertible Promissory Note, the 2016 ROS
Convertible Promissory Note and Applicable Law, except with respect to the
provisions of this Agreement that survive termination of this Agreement as set
forth in Section 8.2; (ii) nothing herein shall be deemed an admission of any
kind; and (iii) pursuant to Federal Rule of Evidence 408 and any applicable
state rules of evidence, this Agreement and all negotiations relating hereto
shall not be admissible into evidence in any action or proceeding other than an
action or proceeding to enforce the terms of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

 52 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  XTANT MEDICAL HOLDINGS, INC.         By: /s/ Carl O’Connell     Name: Carl
O’Connell     Title: Chief Executive Officer

 

[Signature Page to Restructuring and Exchange Agreement.]

 

   

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  ORBIMED ROYALTY OPPORTUNITIES II, LP       By OrbiMed ROF II LLC,   its
General Partner       By OrbiMed Advisors LLC,   its Managing Member         By:
/s/ Samuel D. Isaly     Name: Samuel D. Isaly     Title: Managing Member        
ROS ACQUISITION OFFSHORE LP       By OrbiMed Advisors LLC, solely in its  
capacity as Investment Manager         By: /s/ Samuel D. Isaly     Name: Samuel
D. Isaly     Title: Managing Member

 

[Signature Page to Restructuring and Exchange Agreement.]

 

   

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

  



  TELEMETRY SECURITIES, L.L.C.           By: /s/ Dan Sommers     Name: Dan
Sommers     Title: Portfolio Manager             Amount of Convertible Notes
Held: 5,500,000

  

[Signature Page to Restructuring and Exchange Agreement.]

 

   

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  BRUCE FUND, INC.         By: /s/ R. Jeffrey Bruce     Name: R. Jeffrey Bruce  
  Title: Vice President, Secretary           Amount of Convertible Notes Held:
$2,000,000 face amount

 

[Signature Page to Restructuring and Exchange Agreement.]

 

   

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  PARK WEST INVESTORS MASTER FUND, LIMITED       By: Park West Asset Management
LLC   Its: Investment Manager         By: /s/ Grace Jimenez     Name: Grace
Jimenez     Title: Chief Financial Officer           Amount of Convertible Notes
Held: 7,461,227           PARK WEST PARTNERS INTERNATIONAL, LIMITED       By:
Park West Asset Management LLC   Its: Investment Manager         By: /s/ Grace
Jimenez     Name: Grace Jimenez     Title: Chief Financial Officer          
Amount of Convertible Notes Held: 1,038,773

 

[Signature Page to Restructuring and Exchange Agreement.]

 

 

 

  

Exhibit A

 

Form of Charter Amendment

 

   

 

 

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

XTANT MEDICAL HOLDINGS, INC.

 

Under Sections 242 and 245

of the

General Corporation Law of the State of Delaware

 

XTANT MEDICAL HOLDINGS, INC. (the “Corporation”), a corporation organized and
existing under the laws of the State of Delaware, hereby certifies as follows:

 

FIRST:  The name of the Corporation is Xtant Medical Holdings, Inc.

 

SECOND:  The original Certificate of Incorporation of the Corporation was filed
with the Secretary of State of the State of Delaware on August 8, 2006, and the
original name of the Corporation was K-Kitz, Incorporated. The original
certificate of incorporation was amended by the Restated Certificate of
Incorporation filed with the State of the State of Delaware on October 24, 2011.

 

THIRD:  Upon the filing and effectiveness (the “Effective Time”) pursuant to the
General Corporation Law of the State of Delaware of this Amended and Restated
Certificate of Incorporation, each twelve (12) shares of Common Stock of the
Corporation issued and outstanding immediately prior to the Effective Time
shall, automatically and without any action on the part of the respective
holders thereof, be combined and converted into one share of Common Stock of the
Corporation (the “Reverse Stock Split”). No fractional shares shall be issued in
connection with the Reverse Stock Split. Stockholders who otherwise would be
entitled to receive fractional shares of Common Stock of the Corporation shall
be entitled to receive cash (without interest or deduction) from the
Corporation’s transfer agent in lieu of such fractional share interests upon the
submission of a transmission letter by a stockholder holding the shares in
book-entry form and, where shares are held in certificated form, upon the
surrender of the stockholder’s certificates that immediately prior to the
Effective Time represented shares of Common Stock of the Corporation (“Old
Certificates”), in an amount equal to the product obtained by multiplying (a)
the closing price per share of Common Stock of the Corporation as reported on
the NYSE American LLC as of the date of the Effective Time, by (b) the fraction
of one share owned by the stockholder. Each Old Certificate shall, after the
Effective Time, represent that number of shares of Common Stock of the
Corporation into which the shares of Common stock represented by the Old
Certificate shall have been combined, subject to the elimination of fractional
share interests as described above.

 

FOURTH:  This Amended and Restated Certificate of Incorporation was duly adopted
by the Board of Directors of the Corporation and by the stockholders of the
Corporation, in accordance with Sections 242 and 245 of the General Corporation
Law of the State of Delaware and amends and restates the Corporation’s
Certificate of Incorporation as heretofore amended and supplemented.

 

FIFTH:  The text of the Amended and Restated Certificate of Incorporation of the
Corporation, as heretofore amended and supplemented, is hereby amended and
restated in its entirety as follows:

 

   

 

 

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

XTANT MEDICAL HOLDINGS, INC.

 

ARTICLE I: NAME

 

The name of the Corporation is Xtant Medical Holdings, Inc.

 

ARTICLE II: AGENT FOR SERVICE OF PROCESS

 

The address of the registered office of the Corporation in the State of Delaware
is 2711 Centerville Road, Suite 400, in the City of Wilmington, County of New
Castle, 19808, and the name of the registered agent therein and in charge
thereof is Corporation Service Company.

 

ARTICLE III: PURPOSE

 

The purpose of the Corporation is to engage in any lawful act or activity for
which corporations may be organized under the General Corporation Law of the
State of Delaware.

 

ARTICLE IV: AUTHORIZED STOCK

 

1.       Total Authorized. The total number of shares of all classes of stock
which the Corporation shall have authority to issue:

 

COMMON STOCK: Fifty Million (50,000,000) with a par value of $0.000001 (USD)    
PREFERRED STOCK: Ten Million (10,000,000) with a par value of $0.000001 (USD)

 

2.       Increase or Decrease in Authorized Capital Stock. The Board of
Directors is authorized to increase (but not above the total number of
authorized shares of the class) or decrease (but not below the number of shares
of any such series then outstanding) the number of shares of any series
(including a series of Preferred Stock), the number of which was fixed by it,
subsequent to the issuance of shares of such series then outstanding, subject to
the powers, preferences and rights, and the qualifications, limitations and
restrictions thereof stated in the Amended and Restated Certificate of
Incorporation or the resolution of the Board of Directors originally fixing the
number of shares of such series. If the number of shares of any series is so
decreased, then the shares constituting such decrease shall resume the status
which they had prior to the adoption of the resolution originally fixing the
number of shares of such series.

 

3.       Rights of Preferred Stock.

 

3.1.       The Preferred Stock may be issued from time to time in one or more
series.  The Board of Directors is authorized, by resolution or resolutions, to
fix the number of shares of any series of Preferred Stock and to determine the
designation, powers, rights, preferences, qualifications, limitations,
privileges and restrictions, if any, of any wholly unissued series of Preferred
Stock, including without limitation, authority to fix by resolution or
resolutions the dividend rights, dividend rate, conversion rights, voting
rights, rights and terms of redemption (including sinking fund provisions),
redemption price or prices, and liquidation preferences of any such series, and
the number of shares constituting any such series and the designation thereof,
or any of the foregoing.

 

3.2.       Except as otherwise expressly provided in any Certificate of
Designation designating any series of Preferred Stock pursuant to the foregoing
provision, any new series of Preferred Stock may be designated, fixed and
determined as provided herein by the Board of Directors without approval of the
holders of Common Stock or the holders of Preferred Stock, or any series
thereof, and any such new series may have powers, preferences and rights,
including, without limitation, voting powers, dividend rights, liquidation
rights, redemption rights and conversion rights, senior to, junior to or pari
passu with the rights of the Common Stock, the Preferred Stock, or any future
class or series of Preferred Stock or Common Stock.

 

   

 

 

4.       Rights of Common Stock. Each share of Common Stock shall entitle the
holder thereof to one (1) vote on each matter submitted to a vote of holders of
Common Stock at a meeting of stockholders.

 

ARTICLE V: AMENDMENT OF BY-LAWS

 

The Board of Directors is expressly authorized to adopt, amend or repeal the
by-laws of the Corporation.

 

ARTICLE VI: MATTERS RELATING TO THE BOARD OF DIRECTORS

 

1.       Director Powers. The affairs of the Corporation shall be governed by a
Board of Directors. In addition to the powers and authority expressly conferred
upon them by statute or by this Amended and Restated Certificate of
Incorporation or the by-laws of the Corporation, the directors are hereby
empowered to exercise all such powers and do all such acts and things as may be
exercised or done by the Corporation.

 

2.       Number of Director. Subject to the rights (if any) of the holders of
any series of Preferred Stock to elect additional directors under specified
circumstances, the number of directors of the Corporation shall be such as from
time to time shall be fixed by exclusively by resolution adopted by a majority
of the Board of Directors. Effective on the date that this Amended and Restated
Certificate is filed with the Delaware Secretary of State, and subject to the
preceding provisions of this sentence, the initial number of directors shall be
seven (7).

 

3.       Limitations of Liability. To the fullest extent permitted by law, a
director of the Corporation shall not be personally liable to the Corporation or
its stockholders for monetary damages for breach of fiduciary duty as a
director; provided, however, that the foregoing shall not eliminate or limit the
liability of a director (i) for any breach of the director’s duty of loyalty to
the Corporation or its stockholders, (ii) for acts or omissions not in good
faith or which involve intentional misconduct or a knowing violation of law,
(iii) under Section 174 of the General Corporation Law of the State of Delaware,
or (iv) for any transaction from which the director derived an improper personal
benefit.  If the General Corporation Law of the State of Delaware is hereafter
amended to permit further elimination or limitation of the personal liability of
directors, then the liability of a director of the Corporation shall be
eliminated or limited to the fullest extent permitted by the General Corporation
Law of the State of Delaware as so amended.

 

4.       Indemnification. The Corporation shall indemnify to the fullest extent
permitted by law any person made or threatened to be made a party to an action
or proceeding, whether criminal, civil, administrative or investigative, by
reason of the fact that he, his testator or intestate is or was a director of
the Corporation or any predecessor of the Corporation, or serves or served at
any other enterprise as a director at the request of the Corporation or any
predecessor to the Corporation.

 

5.       Change in Right. Any repeal or modification of Sections 3 or 4 of this
ARTICLE VI, or the adoption of any provision of this Amended and Restated
Certificate of Incorporation inconsistent with such Sections 3 or 4 of this
ARTICLE VI, by the stockholders of the Corporation or otherwise shall not
adversely affect any right or protection of a director of the Corporation
existing at the time of such repeal, modification or adoption of an inconsistent
provision.

 

6.       Vote by Ballot. Election of directors need not be by ballot unless the
by-laws so provide.

 

7.       No Classified Board. Commencing with the 2018 annual meeting of
stockholders, directors shall not be divided into separate classes, and all
directors shall hold office until the next annual meeting of stockholders and
until the election and qualification of such directors’ respective successors,
subject to such directors’ earlier death, resignation, disqualification or
removal.

 

8.       Removal. Each director shall hold office until the expiration of such
director's term of office and until such director's successor shall have been
elected and qualified, or until such director's earlier resignation, removal or
death. A director elected to fill a vacancy in the manner provided in the Bylaws
shall hold office for the remainder of the term of the predecessor director and
until such director's successor has been elected and qualified, or until such
director's earlier resignation, removal or death.

 

   

 

 

ARTICLE VII: MATTERS RELATING TO STOCKHOLDERS

 

1.       Special Meetings. Special meetings of the stockholders may be called
only by the (i) Board of Directors pursuant to a resolution adopted by a
majority of the Board of Directors; (ii) the chairman of the Board of Directors;
or (iii) the chief executive officer of the Corporation.

 

2.       No Cumulative Voting. No stockholder will be permitted to cumulate
votes at any election of directors.

 

3.       Business Combinations. The Corporation elects not to be governed by
Section 203 of the General Corporation Law of the State of Delaware.

 

ARTICLE VIII: GENERAL PROVISIONS

 

1.       Severability. If any provision of this Amended and Restated Certificate
of Incorporation becomes or is declared on any ground by a court of competent
jurisdiction to be illegal, unenforceable or void, portions of such provision,
or such provision in its entirety, to the extent necessary, shall be severed
from this Amended and Restated Certificate of Incorporation, and the court will
replace such illegal, void or unenforceable provision of this Amended and
Restated Certificate of Incorporation with a valid and enforceable provision
that most accurately reflects the Corporation’s intent, in order to achieve, to
the maximum extent possible, the same economic, business and other purposes of
the illegal, void or unenforceable provision. The balance of this Amended and
Restated Certificate of Incorporation shall be enforceable in accordance with
its terms.

 

2.       Forum. Unless the Corporation consents in writing to an alternative
forum, the Court of Chancery of the State of Delaware will be the exclusive
forum for (i) any derivative action or proceeding brought on behalf of the
Corporation, (ii) any action asserting a claim of breach of a fiduciary duty
owed by any director, officer, or other employee of the Corporation to the
Corporation or the Corporation’s stockholders, (iii) any action asserting a
claim arising under any provision of the General Corporation Law of the State of
Delaware, the Amended and Restated Certificate of Incorporation, or the by-laws
of the Corporation, or (iv) any action asserting a claim governed by the
internal-affairs doctrine. Any person or entity that acquires any interest in
shares of capital stock of the Corporation will be deemed to have notice of and
consented to the provisions of this section.

 

3.       Amendment of this Amended and Restated Certificate of Incorporation.
The Corporation reserves the right to amend or repeal any provision contained in
this Amended and Restated Certificate of Incorporation in the manner prescribed
by the laws of the State of Delaware and all rights conferred upon stockholders
are granted subject to this reservation; provided, however, that,
notwithstanding any other provision of this Amended and Restated Certificate of
Incorporation or any provision of applicable law that might otherwise permit a
lesser vote or no vote, but in addition to any vote of the holders of any class
or series of the capital stock of this corporation required by applicable law or
by this Amended and Restated Certificate of Incorporation, any amendment to or
repeal of Articles V, VI, VII or VIII of this Amended and Restated Certificate
of Incorporation (or the adoption of any provision inconsistent therewith) shall
require the affirmative vote of the holders of at least two-thirds of the voting
power of the then outstanding shares of capital stock of the Corporation
entitled to vote generally in the election of directors, voting together as a
single class.

 

IN WITNESS WHEREOF, the Corporation has caused this Amended and Restated
Certificate of Incorporation to be signed by its authorized officer as of [ ],
2018.

 

  XTANT MEDICAL HOLDINGS, INC.       By:     Name:     Title:  

 

 

 



 

Exhibit B

 

Terms of Credit Agreement Amendment

 

(a)Through December 31, 2018, the Company will have the option at its sole
discretion (i) to pay “payment-in-kind” (“PIK”) interest at LIBOR plus 12% or
(ii) pay cash interest at LIBOR plus 10%.

 

(b)Beginning January 1, 2019 through June 30, 2019, the Company will have the
option at its sole discretion to either (i) pay PIK interest at LIBOR plus 15%
or (ii) pay cash interest at LIBOR plus 10%.

 

(c)Beginning July 1, 2019 through the Maturity Date, the Company will pay cash
interest at LIBOR plus 10%.

 

(d)All prepayment or repayment fees will be reduced from 9% to 1%.

 

(e)The following financial covenants will be revised as follows:

 

(i)The Company will be required to maintain a minimum Adjusted EBITDA as
follows:

 

Testing Period   Minimum Adjusted EBITDA Three quarter period ended September
30, 2018   $2.2 million       Four quarter period ended December 31, 2018   $4.0
million       Four quarter period ended March 31, 2019   $5.5 million       Four
quarter period ended June 30, 2019   $7.0 million       Four quarter period
ended September 30, 2019   $8.5 million       Four quarter period ended December
31, 2019   $10 million       Four quarter period ended March 31, 2020   The
greater of (a) $10 million or (b) 75% of projected Adjusted EBITDA for such
period pursuant to projections, based on good faith estimates and assumptions
believed by the Borrower to be reasonable at the time made, delivered to the
Administrative Agent no later than December 31, 2019

 

 

 

 

Testing Period   Minimum Adjusted EBITDA Four quarter period ended June 30, 2020
  The greater of (a) $10 million or (b) 75% of projected Adjusted EBITDA for
such period pursuant to projections, based on good faith estimates and
assumptions believed by the Borrower to be reasonable at the time made,
delivered to the Administrative Agent no later than December 31, 2019

 

“Adjusted EBITDA” shall mean, for Holdings and its Subsidiaries, for any period,
an amount equal to the sum of (i) Consolidated Net Income for such period plus
(ii) solely to the extent deducted in determining Consolidated Net Income for
such period, and without duplication, (A) Consolidated Interest Expense, (B)
income tax expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) compensation paid solely in Capital Securities of
Holdings that are not Disqualified Capital Securities, (E) non-cash impairment
charges, (F) out-of-pocket fees, costs and expenses actually paid in connection
with the closing of the Transactions, (G) severance costs or one-time
reduction-in-force compensation expenses paid to employees, (H) expenses
associated with the Dayton repurposing and restructuring of the sales
organization approved by the Administrative Agent in its sole discretion and (I)
all other non-cash charges approved by the Administrative Agent in its sole
discretion, determined on a consolidated basis in accordance with GAAP, in each
case for such period.

 

(ii)The minimum liquidity of the Company shall be $500,000 at all times.

 

(iii)The minimum revenue base covenant will not be applicable for quarters ended
after December 31, 2017.

 

(iv)The Consolidated Senior Leverage Ratio shall not be greater than as follows:

 

Four Fiscal
Quarters Ended   Consolidated Senior
Leverage Ratio June 30, 2019   10.00:1.00 September 30, 2019   10.00:1.00
December 31, 2019   8.00:1.00 March 31, 2020   7.00:1.00 June 30, 2020  
7.00:1.00

 

 

 

 

Exhibit C

 

Form of Director Indemnification Agreement

 

 

 

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of [       ], 2018
between Xtant Medical Holdings, Inc., a Delaware corporation (the “Company”),
and [         ] (“Indemnitee”).

 

WITNESSETH THAT:

 

WHEREAS, Indemnitee performs a valuable service for the Company;

 

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted Bylaws (the “Bylaws”) providing for the indemnification of the directors
of the Company to the fullest extent permitted by the Delaware General
Corporation Law;

 

WHEREAS, the Bylaws and the Delaware General Corporation Law, by their
nonexclusive nature, permit contracts between the Company and the directors of
the Company with respect to indemnification of such directors;

 

WHEREAS, under applicable law, the Company may purchase and maintain a policy or
policies of directors’ and officers’ liability insurance (“D&O Insurance”),
covering certain liabilities which may be incurred by its officers or directors
in the performance of their obligations to the Company;

 

[WHEREAS, Indemnitee has certain rights to indemnification and/or insurance
provided by OrbiMed Advisors LLC and its affiliates (collectively, with the
management company associated with such entities, and any entity that serves as
the general partner or managing member to such entities, the “Fund Indemnitors”)
which Indemnitee and the Fund Indemnitors intend to be secondary to the primary
obligation of the Company to indemnify Indemnitee as provided herein, with the
Company’s acknowledgement and agreement to the foregoing being a material
condition to Indemnitee’s willingness to serve on the Board of Directors; and]1

 

WHEREAS, in order to induce Indemnitee to continue to serve as a director of the
Company, the Company has determined and agreed to enter into this contract with
Indemnitee [with the explicit acknowledgement of the intended third party
beneficiaries set forth in Section 2 hereof].

 

NOW, THEREFORE, in consideration of Indemnitee’s service as a director, the
parties hereto agree as follows:

 

1.     Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law (which will include
to the fullest extent permitted by Section 145 of the Delaware General
Corporation Law, or any successor statute), as such may be amended from time to
time. In furtherance of the foregoing indemnification, and without limiting the
generality thereof:

 

(a)       Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 1 if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding other than a
Proceeding by or in the right of the Company. Pursuant to this Section 1(a), the
Company shall indemnify and hold harmless Indemnitee against all Expenses and
Liabilities incurred or paid by Indemnitee or on Indemnitee’s behalf in
connection with such Proceeding or any claim, issue or matter therein, if the
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company and, with respect to
any criminal Proceeding, the Indemnitee had no reasonable cause to believe
Indemnitee’s conduct was unlawful.

 



 

1 Note to Draft: Bracketed language here and throughout the agreement to be
included for OrbiMed designees, and any other director that has a Fund
Indemnitor.

 

 

 

 

(b)       Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1 if, by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company. Pursuant to this Section 1(b), the Company shall indemnify and hold
harmless Indemnitee against all Expenses and Liabilities incurred or paid by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that, if applicable law so provides, no indemnification against such
Expenses and Liabilities shall be made in respect of any claim, issue or matter
in such Proceeding as to which Indemnitee shall have been adjudged to be liable
to the Company unless and to the extent that the Court of Chancery of the State
of Delaware shall determine that such indemnification may be made.

 

(c)       Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding and in addition to any other provision of this
Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, the Company shall indemnify Indemnitee, to the maximum extent
permitted by law, against all Expenses incurred or paid by Indemnitee or on
Indemnitee’s behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses incurred or paid by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any Proceeding, or any claim, issue or matter in
such Proceeding, by dismissal, settlement or a plea of nolo contendere with or
without prejudice will be deemed to be a successful result as to such
Proceeding, claim, issue or matter.

 

(d)       Indemnity of Indemnitee by Subsidiary of Company. Notwithstanding and
in addition to any other provision of this Agreement, in the event that
Indemnitee serves, now or in the future, as a director, officer, member of the
board of managers or in a similar position with any of the Company’s
subsidiaries, in consideration for such service, Indemnitee shall be indemnified
and be entitled to rights of advancement and contribution from any such
subsidiary to the maximum extent permitted by this Agreement and by law. Such
indemnification, advancement and contribution shall be made pursuant to
comparable procedures as those set forth in this Agreement. The Company hereby
represents that it is or will be duly authorized and empowered on behalf of each
such subsidiary described in the preceding sentence to provide such
indemnification, advancement and contribution as set forth in this Section 1(d)
and further agrees to take any and all actions necessary to cause each such
subsidiary to effectuate such indemnification, advancement and contribution. In
the event that any such subsidiary against which Indemnitee is entitled to such
indemnification, advancement and contribution fails to provide such
indemnification, advancement or contribution to the maximum extent permitted by
this Agreement and by law, the Company agrees to provide to Indemnitee any and
all indemnification, advancement and contribution to the maximum extent
permitted by this Agreement and by law on behalf of such subsidiary. The rights
of indemnification, advancement and contribution provided to Indemnitee by any
subsidiary of the Company are not exclusive of any other rights which Indemnitee
may have from such subsidiary under statute, bylaw, agreement, vote of the board
of directors or board of managers of such subsidiary or otherwise.

 

 

 

 

2.     Additional Indemnity.

 

(a)       In addition to, and without regard to any limitations on, the
indemnification provided for in Section 1, the Company shall and hereby does
indemnify and hold harmless Indemnitee against all Expenses and Liabilities
incurred or paid by Indemnitee or on Indemnitee’s behalf if, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding (including a Proceeding by or in the
right of the Company), including, without limitation, all liability arising out
of the negligence or active or passive wrongdoing of Indemnitee. The only
limitation that shall exist upon the Company’s obligations pursuant to this
Agreement shall be that the Company shall not be obligated to make any payment
to Indemnitee that is finally determined (under the procedures, and subject to
the presumptions, set forth in Sections 6, 7 and 21 hereof) to be unlawful under
the laws of the State of Delaware.

 

(b)       [If any Fund Indemnitor is or was a party or is threatened to be made
a party to or is otherwise involved in (including, without limitation, as a
witness or responding to discovery) any Proceeding, and such Fund Indemnitor’s
involvement in the Proceeding arises from the Indemnitee’s Corporate Status, or
from a Fund Indemnitor’s (or group of Fund Indemnitors) financial interest
(whether through equity, debt or otherwise) in or control or alleged control of
the Company, then such Fund Indemnitor shall be entitled to all of the
indemnification rights and remedies (including, without limitation, the
advancement of Expenses), and shall to the extent indemnified hereunder
undertake the obligations, of the Indemnitee under this Agreement to the same
extent as the Indemnitee. The Company and Indemnitee agree that the Fund
Indemnitors are express third party beneficiaries of the terms hereof.]

 

3.     Contribution in the Event of Joint Liability.

 

(a)       Whether or not the indemnification provided in Sections 1 and 2 hereof
is available, in respect of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee. The Company shall not enter into any settlement
of any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding unless such settlement provides for a full
and final release of all claims asserted against Indemnitee.

 

(b)       Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses and Liabilities incurred or paid by Indemnitee or on Indemnitee’s
behalf in proportion to the relative benefits received by the Company and all
officers, directors or employees of the Company other than the parties who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, from the transaction from which
such Proceeding arose; provided, however, that the proportion determined on the
basis of relative benefit may, to the extent necessary to conform to law, be
further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company other than the parties who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, in connection with the events
that resulted in such Expenses and Liabilities, as well as any other equitable
considerations which the law may require to be considered.

 

(c)       The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company who may be jointly liable with Indemnitee
for any Loss or Expense arising from a Proceeding.

 

 

 

 

(d)       To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred or paid by Indemnitee, whether for Liabilities
and/or for Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in proportion to the relative benefits received by,
and the relative fault of, the Company and all officers, directors or employees
of the Company, on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided that in the case of an
Indemnitee who is a director of the Company, the amount of Liabilities and/or
Expenses paid by such Indemnitee shall not exceed the amount of fees paid to
such Indemnitee for serving as a director during the 12 months preceding the
commencement of the Proceeding.

 

4.     Indemnification for Expenses of a Witness or in Response to a Subpoena.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is a witness or is made to (or asked to) respond to discovery
requests in any Proceeding involving the Company, its officers, directors,
shareholders or creditors to which Indemnitee is not a party, the Company shall
indemnify Indemnitee against all against all Expenses paid or incurred by
Indemnitee in connection therewith and in the manner set forth in this
Agreement.

 

5.     Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred or paid by or on
behalf of Indemnitee in connection with any Proceeding within ten (10) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred or paid by Indemnitee and shall
include or be preceded or accompanied by an undertaking by or on behalf of
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified against such Expenses.
Indemnitee’s right to each Expense advance will not be subject to the
satisfaction of any standard of conduct and will be made without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement, or under provisions of the certificate of incorporation of
the Company (the “Certificate of Incorporation”) or Bylaws or otherwise. Any
advances and undertakings to repay pursuant to this Section 5 shall be unsecured
and interest free and made without regard to Indemnitee’s financial ability to
repay such Expenses.

 

6.     Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are at least as favorable as may be permitted under law
and public policy of the State of Delaware. Accordingly, the parties agree that
the following procedures and presumptions shall apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement:

 

(a)       To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, provided, however, that failure to so
request indemnification from the Company shall not relieve the Company of any of
its obligations hereunder. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Indemnitee has requested indemnification. Notwithstanding anything
in this Agreement to the contrary, no determination (if required by applicable
law) as to entitlement to indemnification under this Agreement shall be required
to be made prior to the final disposition of the Proceeding.

 

 

 

 

(b)       Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a) hereof, a determination, if required by a court
of law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case by one of the following four methods, which shall be at the
election of Indemnitee: (A) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee; or (B) if a Change in Control shall not
have occurred, (i) by a majority vote of the Disinterested Directors, even
though less than a quorum, or (ii) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, (iii) if there are no such Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to the Indemnitee,
or (iv) if so directed by the Board of Directors, by the stockholders of the
Company. The Company promptly will advise Indemnitee in writing with respect to
any determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied.

 

(c)       If the determination of entitlement to indemnification is to be made
by Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). The Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors). Indemnitee or the Company, as the
case may be, may, within ten (10) days after such written notice of selection
shall have been given, deliver to the Company or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 13 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the Person so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Court of Chancery of the State of Delaware or other court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a Person selected
by the court or by such other Person as the court shall designate, and the
Person with respect to whom all objections are so resolved or the Person so
appointed shall act as Independent Counsel under Section 6(b) hereof. The
Company shall pay any and all reasonable fees and expenses of Independent
Counsel incurred or paid by such Independent Counsel in connection with acting
pursuant to Section 6(b) hereof, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

 

(d)       In making a determination with respect to entitlement to
indemnification hereunder, the Person(s) making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement. Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.

 

(e)       Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to an Indemnitee by the
directors, officers, agents or employees of the Enterprise in the course of
their duties, or on the advice of legal counsel for the Enterprise or on
information or records given or reports made to the Enterprise by an independent
certified public accountant or by an appraiser or other expert selected by the
Enterprise. In addition, the knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement. Whether or not the foregoing provisions of this Section 6(e) are
satisfied, it shall in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.

 

 

 

 

(f)       The Company will use its reasonable best efforts to cause any
determination required to be made pursuant to Section 6(b) to be made as
promptly as practicable after Indemnitee has submitted a written request for
indemnification pursuant to this Agreement. If the Person(s) empowered or
selected under Section 6 to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) such indemnification
being expressly prohibited under applicable law; provided, however, that such
thirty (30) day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the Person(s) making the determination with
respect to entitlement to indemnification in good faith requires such additional
time to obtain or evaluate documentation and/or information relating thereto;
and provided, further, that the foregoing provisions of this Section 6(f) shall
not apply if the determination of entitlement to indemnification is to be made
by the stockholders of the Company pursuant to Section 6(b) of this Agreement
and if (A) within fifteen (15) days after receipt by the Company of the request
for such determination the Board of Directors or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders of the
Company for their consideration at an annual meeting thereof to be held within
seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders of the Company is called
within fifteen (15) days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.

 

(g)       Indemnitee shall cooperate with the Person(s) making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such Person(s) upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any Independent Counsel, member of the Board of
Directors, or stockholder of the Company shall act reasonably and in good faith
in making a determination of the Indemnitee’s entitlement to indemnification
under the Agreement. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the Person(s)
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(h)       The Company acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay, distraction, disruption and uncertainty. In the event that any Proceeding
to which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion, by clear and convincing evidence.

 

 

 

 

(i)       The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

(j)       The Company shall not enter into any settlement of any Proceeding in
which the Indemnitee is or could reasonably become a party unless such
settlement provides for a full and final release of all claims asserted against
the Indemnitee.

 

7.     Remedies of Indemnitee.

 

(a)       In the event that (i) a determination is made pursuant to Section 6 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 6(b) of this Agreement within ninety
(90) days after receipt by the Company of the request for indemnification, (iv)
payment of indemnification is not made pursuant to this Agreement within ten
(10) days after receipt by the Company of a written request therefor, (v) no
contribution has been timely made pursuant to Section 3 hereof or (vi) payment
of indemnification is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification or Expense advance. The Company shall not
oppose Indemnitee’s right to seek any such adjudication.

 

(b)       In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination under
Section 6(b). In any judicial proceeding commenced pursuant to this Section 7,
Indemnitee will be presumed to be entitled to indemnification under this
Agreement, the Company will have the burden of proving Indemnitee is not
entitled to indemnification and the Company may not refer to or introduce
evidence of any determination pursuant to Section 6 adverse to Indemnitee for
any purpose. If Indemnitee commences a judicial proceeding pursuant to this
Section 7, Indemnitee will not be required to reimburse the Company for any
Expense advance made pursuant to Section 5 until a final determination is made
with respect to Indemnitee’s entitlement to indemnification (as to which all
rights of appeal have been exhausted or lapsed).

 

(c)       If a determination shall have been made pursuant to Section 6(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent a prohibition of such indemnification under applicable
law.

 

(d)       In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, or to recover under any D&O Insurance policies
maintained by the Company, the Company shall pay on Indemnitee’s behalf, in
advance, any and all expenses (of the types described in the definition of
Expenses in Section 13 of this Agreement) incurred or paid by Indemnitee in such
judicial adjudication, regardless of whether Indemnitee ultimately is determined
to be entitled to such indemnification, advancement of expenses or insurance
recovery. The Company shall, within ten (10) days after receipt by the Company
of a written request therefor from Indemnitee, advance such Expenses to
Indemnitee pursuant to comparable procedures as those set forth in Section 5
with respect to advancement of Expenses therein.

 

 

 

 

(e)       The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement. The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Company of a written request therefore) advance, to the extent
not prohibited by law, such Expenses to Indemnitee, which are incurred by
Indemnitee in connection with any action brought by Indemnitee for
indemnification or advance of Expenses from the Company under this Agreement or
under any D&O Insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

 

8.     Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)       The rights of indemnification as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of stockholders of the Company or a resolution of directors,
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by the indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the law (including to Section 145 of the Delaware
General Corporation Law, as amended), whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Bylaws and this Agreement, the Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

 

(b)       For the duration of Indemnitee’s service as a director and/or officer
of the Company, and thereafter for so long as Indemnitee shall be subject to any
pending or possible Proceeding, the Company shall cause to be maintained in
effect D&O Insurance policies. The Indemnitee shall be named as an insured in
all D&O Insurance policies maintained by the Company in such manner as to
provide the Indemnitee the same rights and benefits, subject to the same
limitations, as are accorded each of the Company’s directors and officers most
favored by such policies. The Indemnitee shall also be covered by any other
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents or fiduciaries of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
Enterprise which such Indemnitee serves at the request of the Company, and
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee, agent or fiduciary under such policy or policies.
At the time of the receipt of a notice of a claim pursuant to the terms hereof,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies, and the Company will provide Indemnitee with a copy of such notice and
copies of all subsequent correspondence between the Company and such insurers
related thereto. The Company shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.

 

 

 

 

(c)       [The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by the Fund
Indemnitors. The Company hereby agrees (i) that it is the indemnitor of first
resort (i.e., its obligations to Indemnitee are primary and any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same Expenses or Liabilities incurred by Indemnitee are secondary), (ii) that it
shall be required to advance the full amount of Expenses incurred by Indemnitee
and shall be liable for the full amount of all Expenses and Liabilities to the
extent legally permitted and as required by the terms of this Agreement and the
Certificate of Incorporation or Bylaws (or any other agreement between the
Company and Indemnitee), without regard to any rights Indemnitee may have
against the Fund Indemnitors, and, (iii) that it irrevocably waives,
relinquishes and releases the Fund Indemnitors from any and all claims against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof. The Company further agrees that no advancement or
payment by the Fund Indemnitors on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company. The Company and Indemnitee
agree that the Fund Indemnitors are express third party beneficiaries of the
terms hereof.]

 

(d)       [Except as provided in paragraph (c) above, ]in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee [(other than against
Fund Indemnitors)], who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights (it being
understood that all of Indemnitee’s reasonable Expenses related thereto will be
borne by the Company).

 

(e)       [Except as provided in paragraph (c) above, ]the Company shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

 

(f)       [Except as provided in paragraph (c) above, ]the Company’s obligation
to indemnify or advance Expenses hereunder to Indemnitee who is or was serving
at the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of Expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other Enterprise.

 

(g)       The Company hereby acknowledges and agrees that the indemnification
provided to the Indemnitee by the Company under this Agreement, the Certificate
or Bylaws, or any other agreements or covenants of the Company to provide
indemnification, or otherwise with respect to matters arising by reason of the
Indemnitee’s Corporate Status is primary and shall not be affected by any
indemnification obligations of any other persons or entities that may apply to
such matters, which other indemnification obligations shall be secondary as to
such matters.

 

9.     Exception to Right of Indemnification. Notwithstanding any other
provision of this Agreement, Indemnitee shall not be entitled to indemnification
under this Agreement with respect to any Proceeding brought by Indemnitee, or
any claim therein, unless (a) the bringing of such Proceeding or making of such
claim shall have been approved by the Board of Directors, (b) such Proceeding is
being brought by the Indemnitee to assert, interpret or enforce Indemnitee’s
rights under this Agreement, or (c) the Company provides the indemnification, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law.

 

 

 

 

10.   Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director of
the Company (or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other Enterprise) and shall continue thereafter so long as Indemnitee
shall be subject to any Proceeding (or any proceeding commenced under Section 7
hereof) by reason of Indemnitee’s Corporate Status, whether or not Indemnitee is
acting or serving in any such capacity at the time any Liability or Expense is
incurred for which indemnification can be provided under this Agreement. Neither
this Agreement nor any of the rights, interests or obligations under this
Agreement may be assigned or delegated, in whole or in part, by operation of law
or otherwise, by any party without the prior written consent of the other party,
and any such assignment without such prior written consent shall be null and
void; provided, however, that no assignment shall limit the assignor’s
obligations hereunder. Subject to the preceding sentence, this Agreement (and
the rights, duties and obligations of the parties to this Agreement) will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

11.   Security. To the extent requested by the Indemnitee and approved by the
Board of Directors, the Company may at any time and from time to time provide
security to the Indemnitee for the Company’s obligations hereunder through an
irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to the Indemnitee, may not be revoked or released
without the prior written consent of the Indemnitee.

 

12.   Enforcement.

 

(a)       The Company expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director of the Company.

 

(b)       This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof[, other than other rights to
Indemnification held by the Fund Indemnitors, which shall continue in full force
and effect in addition to the rights of Indemnification provided hereunder].

 

13.   Definitions. For purposes of this Agreement:

 

(a)       “Change in Control” means (1) Any Person (as defined below) or group
(within the meaning of the Securities Exchange Act of 1934, as amended and the
rules and regulations thereunder), other than OrbiMed Advisors LLC and its
affiliates, is or becomes the Beneficial Owner (as defined below), directly or
indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors, (2) during any period
of two (2) consecutive years (not including any period prior to the execution of
this Agreement), individuals who at the beginning of such period constitute the
Board of Directors, and any new directors whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the members of the Board of Directors, or (3)
the approval by the stockholders of the Company of a complete liquidation of the
Company or an agreement or series of agreements for the sale or disposition by
the Company of all or substantially all of the Company’s assets.

 

 

 

 

(b)        “Corporate Status” describes the status of a Person who is or was a
director, officer, stockholder, employee, agent, consultant, or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other Enterprise which such Person is or was serving at the
request of the Company.

 

(c)        “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

 

(d)        “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

 

(e)        “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding. The term “Expenses” hereunder also shall include
Expenses incurred in connection with any appeal resulting from any Proceeding,
including without limitation the premium, security for, and other costs relating
to any cost bond, supersede as bond, or other appeal bond or its equivalent.
Expenses, however, shall not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 

(f)        “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses and Liabilities arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

(g)        “Liabilities” includes judgments, penalties, fines, interest,
assessments, charges and amounts paid in settlement.

 

(h)        “Person” means any individual, corporation, LLC, partnership, joint
venture, association, joint stock company, trust, unincorporated organization,
government or any agency or political subdivision thereof or any other entity.

 

(i)        “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or will be involved as a party or otherwise, by reason of the fact that
Indemnitee invested in the Company, Indemnitee facilitated or managed any
investment in the Company, Indemnitee is or was a director of the Company, by
reason of any action taken by Indemnitee or of any inaction on Indemnitee’s part
while acting as a director of the Company, or by reason of the fact that
Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other Enterprise; in each case whether or not Indemnitee is acting or
serving in any such capacity at the time any Liability or Expense is incurred
for which indemnification can be provided under this Agreement, including one
pending on or before the date of this Agreement, and excluding one initiated by
an Indemnitee pursuant to Section 7 of this Agreement to enforce Indemnitee’s
rights under this Agreement.

 

 

 

 

14.   Severability. If any provision of this Agreement becomes or is determined
by a court of competent jurisdiction to be illegal, invalid, unenforceable or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement and the remaining
provisions (or portion of the provision) shall remain in full force and effect
and shall be construed without giving effect to the illegal, invalid,
unenforceable or void provisions (or portions thereof).

 

15.   Amendments and Waivers of Terms. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only if
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Company and Indemnitee or, in the case of a waiver, by the party against
whom the waiver is to be effective. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible) and the Company.

 

16.   Notice By Indemnitee. Indemnitee agrees promptly to notify the Company
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification covered hereunder; provided, however, that a delay or
failure in giving such notice will not deprive Indemnitee of any right to be
indemnified under this Agreement and shall not relieve the Company of any
obligation which it may have to the Indemnitee under this Agreement or otherwise
unless the Company did not learn of the Proceeding through other means, and such
delay or failure is materially prejudicial to the Company’s ability to defend
such Proceeding, and, if such delay or failure does materially prejudice such
Corporation’s rights, it will relieve such Corporation from liability only to
the extent of such prejudice. The omission to notify the Company will not
relieve the Company from any liability for indemnification which it may have to
Indemnitee otherwise than under this Agreement.

 

17.   Notices. Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (a) when
delivered, including via email (except that if the day of delivery is not a
business day, then the next business day), (b) when transmitted via telecopy (or
other facsimile device) on a business day during normal business hours to the
number set out below if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid),
(c) the day following the day (except that if such day is not a business day,
then the next business day) on which the same has been delivered prepaid to a
reputable national overnight air courier service or (d) the third business day
following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address set forth
below, or at such other address as such party hereto may specify by written
notice to the other parties hereto:

 

(i)       if to Indemnitee, to the address set forth below Indemnitee’s
signature hereto; and

 

 

 

 

(ii)       if to the Company, to: Xtant Medical Holdings, Inc., 600 Cruiser
Lane, Belgrade, MT 59714, Attention: Carl O’Connell, Chief Executive Officer,
with a copy (which copy shall not constitute notice) to: Ballard Spahr LLP, 1
East Washington Street, Phoenix, AZ 85004, Attention: Karen McConnell.

 

18.   Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format, each of
which may be executed by less than all the parties, each of which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one instrument.

 

19.   Headings; Titles and Subtitles; Interpretation. The headings, titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. When a reference is
made in this Agreement to a Section or Article, such reference shall be to a
Section or Article of this Agreement unless otherwise indicated. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to in this Agreement means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes. Each of the parties
has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if it is drafted by each of the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.

 

20.   Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary[, except to the extent provided in Section 2(b)],
nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the parties to this Agreement any rights, remedies,
obligations or liabilities under or by reason of this Agreement, and no Person
that is not a party to this Agreement (including any partner, member,
shareholder, director, officer, employee or other beneficial owner of any party,
in its own capacity as such or in bringing a derivative action on behalf of a
party) shall have any standing as third-party beneficiary with respect to this
Agreement or the transactions contemplated by this Agreement.

 

21.   Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with, and the rights of the parties hereto shall be governed by,
the laws of the State of Delaware, excluding choice-of-law principles of the law
of such State that would require application of the laws of a jurisdiction other
than such State.

 

22.   Jurisdiction; Venue; Enforcement.

 

(a)       If any action, proceeding or litigation shall be brought in order to
enforce any right or remedy under this Agreement, each party hereto hereby
consents and will submit, and will cause each of its subsidiaries or affiliates,
as applicable, to submit, to the jurisdiction of the Court of Chancery of the
State of Delaware. Each party hereto hereby irrevocably waives, and will cause
its subsidiaries or affiliates, as applicable, to waive, any objection,
including, but not limited to, any objection to the laying of venue or based on
the grounds of forum non conveniens, which they may now or hereafter have to the
bringing of any such action, proceeding or litigation in such jurisdiction. Each
party hereto further agrees that they shall not, and shall cause their
respective subsidiaries or affiliates, as applicable, not to, bring any action,
proceeding or litigation arising out of this Agreement in any state or federal
court other than the Court of Chancery of the State of Delaware.

 

 

 

 

(b)       Each party hereto irrevocably consents, and will cause each of its
subsidiaries or affiliates, as applicable, to consent, to the service of process
of any of the applicable aforementioned courts in any such action, proceeding or
litigation by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address set forth in Section 17, such service to become
effective thirty (30) days after such mailing.

 

(c)       EACH PARTY HERETO HEREBY WAIVES, AND WILL CAUSE EACH OF ITS
SUBSIDIARIES OR AFFILIATES, AS APPLICABLE, TO WAIVE, ANY AND ALL RIGHTS ANY OF
THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH,
THIS AGREEMENT.

 

23.   Specific Performance; Remedies. Each party acknowledges and agrees that
the other party would be damaged irreparably if any provision of this Agreement
were not performed in accordance with its specific terms or were otherwise
breached. Accordingly, the parties will be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in the Court of Chancery of the State of Delaware having
jurisdiction over the parties and the matter, in addition to any other remedy to
which they may be entitled, at law or in equity. Except as expressly provided
herein, the rights and remedies provided herein are cumulative and not exclusive
of any rights or remedies that the parties hereto would otherwise have. Except
as expressly provided herein, nothing herein will be considered an election of
remedies.

 

[signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 



  COMPANY, AND ON BEHALF OF ITS   SUBSIDIARIES WITH RESPECT TO   SECTIONS 1(d)
AND 22 OF THIS   AGREEMENT:       XTANT MEDICAL HOLDINGS, INC.       By:    
Name:     Title           INDEMNITEE:           [   ]       Address:   [   ]



 

[Signature Page to Indemnification Agreement]

 

 

 

 

Exhibit D

 

Form of Investors Rights Agreement

 

   

 

  

Investor Rights Agreement

 

This Investor Rights Agreement, dated as of [          ], 2018 (this
“Agreement”), by and among Xtant Medical Holdings, Inc. (the “Company”), OrbiMed
Royalty Opportunities II, LP (“OrbiMed”), ROS Acquisition Offshore LP (“ROS”
and, together with OrbiMed, the “Investors”) and Park West Partners
International, Limited and Park West Investors Master Fund, Limited
(collectively, the “Park West Funds”).

 

WHEREAS, on January [   ], 2018, the Company, the Investors and the Consenting
Noteholders (as defined in the Restructuring Agreement) entered into a
Restructuring and Exchange Agreement (the “Restructuring Agreement”), pursuant
to which the Company, the Investors and the Consenting Noteholders agreed that
the Investors would convert certain of the Company convertible notes they owned
into shares of Company common stock (the “Common Stock”), and the Company would
hold a stockholder vote to allow the Investors and the Consenting Noteholders to
exchange the remainder of their Company convertible notes into shares of Common
Stock, on the terms and subject to the conditions set forth in the Restructuring
Agreement;

 

WHEREAS, the Company has held the stockholder vote, the Company stockholders
have approved (1) the exchange of Company convertible notes held by the
Investors and the Consenting Noteholders for shares of Common Stock and (2) the
election of new Company directors, and the Investors and Consenting Noteholders
have exchanged their Company convertible notes for shares of Common Stock; and

 

WHEREAS, it is a condition to the closing of the transactions contemplated by
the Restructuring Agreement that the Company, the Investors and the Park West
Funds enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company, the Investors and the Park West Funds agree as follows:

 

Article I
DEFINITION

 

Capitalized terms used and not otherwise defined in this Agreement that are
defined in the Restructuring Agreement shall have the meanings given such terms
in the Restructuring Agreement. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Article I:

 

“Change of Control” shall mean, with respect to any Person, as applicable, (a) a
merger or consolidation in which such Person is not the surviving corporation or
in which, if such Person is the surviving corporation, the stockholders of such
Person immediately prior to the consummation of such merger or consolidation do
not, immediately after consummation of such merger or consolidation, possess,
directly or indirectly through one or more intermediaries, a majority of the
voting power of all of the surviving entity’s outstanding stock and other
securities and the power to elect a majority of the members of such Person’s
board of directors; or (b) a transaction or series of related transactions
(which may include a tender offer for such Person’s stock or the issuance, sale
or exchange of stock of such Person) if the stockholders of such Person
immediately prior to the initiation of such transaction do not, immediately
after consummation of such transaction or any of such related transactions, own,
directly or indirectly through one or more intermediaries, stock or other
securities of the entity that possess a majority of the voting power of all of
such Person’s outstanding stock and other securities and the power to elect a
majority of the members of such Person’s board of directors.

 



   

 

 

“Indebtedness” means (i) indebtedness for borrowed money whether or not
evidenced by bonds, notes, debentures or other similar instruments, including
purchase money obligations or other obligations relating to the deferred
purchase price of property, (ii) obligations as lessee under leases which have
been recorded as capital leases or (iii) obligations under guaranties in respect
of indebtedness or obligations of others of the kind referred to in clauses (i)
through (ii) above, as reported in accordance with GAAP; provided that
Indebtedness shall not include (A) trade payables and accrued expenses arising
in the ordinary course of business and (B) indebtedness, obligations under
guaranties and other liabilities owed by the Company to its Subsidiaries or
among the Company’s Subsidiaries.

 

“Investor Affiliates” means an Affiliate of either Investor. For the avoidance
of doubt, the Company shall not be considered an Affiliate of either Investor.

 

“New Securities” means any shares of capital stock of the Company, including
Common Stock and preferred shares, whether authorized or not by the Board or any
committee of the Board, and any rights, options, or warrants to purchase shares
of capital stock, and securities of any type whatsoever that are, or may become,
convertible, exchangeable or exercisable into capital stock; provided, however,
that the term “New Securities” shall not include: (i) securities issued to
employees, consultants, officers and directors of the Company, pursuant to any
arrangement approved by the Board or the Board’s Compensation Committee; (ii)
securities issued to the sellers pursuant to the acquisition of another business
entity by the Company by merger, purchase of substantially all of the assets or
shares, or other reorganization whereby the Company will own equity securities
of the surviving or successor corporation; (iii) securities issued in an
underwritten registered public offering, provided that the Company shall have
complied with Article III with respect to such securities; (iv) securities
issued pursuant to any rights or agreements, including, without limitation,
convertible securities, options and warrants, provided that either (x) the
Company shall have complied with Article III with respect to the initial sale or
grant by the Company of such rights or agreements or (y) such rights or
agreements existed on or prior to the Closing Date (it being understood that any
modification or amendment to any such pre-existing right or agreement subsequent
to the Closing Date with the effect of increasing the percentage of the
Company's fully-diluted securities underlying such rights agreement shall not be
included in this clause (iv)); (v) securities issued in connection with any
stock split, stock dividend or recapitalization by the Company and (vi) any
right, option, or warrant to acquire any security convertible into the
securities excluded from the definition of New Securities pursuant to clauses
(i) through (v) above.

 

“Ownership Percentage” means the percentage equal to (i) the aggregate number of
shares of Common Stock held by the Investors, divided by (ii) the total number
of shares of Common Stock then outstanding.

 



 2 

 

 

“Ownership Threshold” means the Investors and the Investor Affiliates taken
together holding in aggregate at least 40% of the Common Stock.

 

“Reorganization Event” means (a) any consolidation or merger of the Company with
or into another Person or of another Person with or into the Company, (b) any
sale, transfer, lease or conveyance to another Person of the property of the
Company as an entirety or substantially as an entirety, (c) any statutory share
exchange of the Company with another Person (other than in connection with a
merger or acquisition), or (d) any tender offer or exchange offer which, in
combination with any related transactions, would result in a Change of Control
of the Company (in which case, the Reorganization Event for such purposes shall
be all such transactions taken together).

 

Article II
GOVERNANCE MATTERS

 

Section 2.1.          Board Composition.

 

(a)          Concurrently with the execution of this Agreement, each member of
the board of directors of the Company (the “Board”) shall resign from the Board,
effective immediately, and immediately upon the Company Stockholder Approval
having been obtained, the Board shall consist of the individuals set forth on
Schedule 1 hereto until the 2018 annual meeting of the Company’s stockholders or
such individual’s earlier resignation, death or removal. After the date hereof,

 

i.            for so long as the Ownership Threshold is met the Investors shall
be entitled to nominate such number of individuals to the Board constituting a
majority of directors,

 

ii.           (1) for so long as the Ownership Threshold is not met, but the
Investors’ Ownership Percentage exceeds 30% of the Common Stock, then the
Investors shall be entitled to nominate the greater of: (x) such number of
individuals to the Board in relative proportion to the Ownership Percentage
(rounded down) and (y) three directors, (2) for so long as the Investors’
Ownership Percentage is in the aggregate at least 20%, but less than 30% of the
Common Stock, then the Investors shall be entitled to nominate the greater of:
(x) such number of individuals to the Board in relative proportion to the
Ownership Percentage (rounded down) and (y) two directors, and (3) for so long
as the Investors’ Ownership Percentage is in the aggregate at least 10%, but
less than 20% of the Common Stock, then the Investors shall be entitled to
nominate the greater of: (x) such number of individuals to the Board in relative
proportion to the Ownership Percentage (rounded down) and (y) one director
(each, an “Investor Designee,” and collectively, the “Investor Designees”).

 

For so long as the Ownership Threshold is met, (A) the Investors shall be
entitled to designate the chairperson of the Board and (B) except as otherwise
directed or agreed by the Investors and to the extent required by applicable
listing standards (including any requirements for initial listing), the Company
agrees to cause all members of the Board that are not Investor Designees (other
than the chief executive officer of the Company) to be “independent” as defined
in the listing standards of the NYSE American (or other United States national
securities exchange that the Common Stock is listed upon, if any) and applicable
law (and all non-Investor Designees listed on Schedule 1 have agreed to resign
if necessary to effectuate the foregoing). The Company, at any annual or special
meeting of stockholders of the Company at which directors are to be elected,
subject to the fulfillment of the requirements set forth in Section 2.1(b),
shall nominate the Investor Designees for election to the Board and use all
commercially reasonable efforts to cause the Investor Designees to be elected as
directors of the Board.

 



 3 

 

 

(b)          The Company shall require that all directors comply in all respects
with applicable law (including with respect to confidentiality) and the
Company’s corporate governance guidelines, code of business conduct and ethics
and confidentiality and trading policies and guidelines as in effect from time
to time. The Investors shall notify the Company of any proposed Investor
Designee in writing no later than the latest date on which the Company
stockholders may make nominations to the Board in accordance with the bylaws of
the Company and the Securities Act, together with all information concerning
such nominee required to be delivered to the Company by the bylaws of the
Company and such other information reasonably requested by the Company; provided
that in each such case, all such information is generally required to be
delivered to the Company by the other outside directors of the Company (the
“Nominee Disclosure Information”); provided, further that in the event the
Investors fail to provide any such notice, the Investor Designee shall be the
person then serving as the Investor Designee as long as the Investors provide
the Nominee Disclosure Information to the Company promptly upon request by the
Company.

 

(c)          In the event of the death, disability, resignation or removal of an
Investor Designee, the Board will promptly elect to the Board a replacement
director designated by the Investors, subject to the fulfillment of the
requirements set forth in Section 2.1(b), to fill the resulting vacancy, and
such individual shall then be deemed an Investor Designee for all purposes under
this Agreement.

 

Section 2.2.         Committee Membership. After the date hereof, and subject to
applicable law and the listing standards of the NYSE American (or other United
States national securities exchange that the Common Stock is listed upon, if
any), the Company will offer the Investor Designees an opportunity to, at
Investors’ option, either sit on each regular committee of the Board in relative
proportion to the number of Investor Designees on the Board or attend (but not
vote) at the meetings of such committee as an observer. If an Investor Designee
fails to satisfy the applicable qualifications under law or stock exchange
listing standards to sit on any committee of the Board, then the Board shall
offer such Investor Designee the opportunity to attend (but not vote) at the
meetings of such committee as an observer.

 

Section 2.3.         Compensation and Benefits. Each of the Investor Designees
will be entitled to receive similar compensation, benefits, reimbursement
(including of travel expenses), indemnification and insurance coverage for their
service as directors as the other outside directors of the Company. For so long
as the Company maintains directors and officers liability insurance, the Company
shall include each Investor Designee as an “insured” for all purposes under such
insurance policy for so long as such Investor Designee is a director of the
Company and for the same period as for other former directors of the Company
when such Investor Designee ceases to be a director of the Company.

 



 4 

 

 

Section 2.4.          Special Approval Matters.

 

(a)          For so long as the Ownership Threshold is met, the following
matters will require the approval of the Investors to proceed with such a
transaction (excluding any such transaction between the Company and its wholly
owned Subsidiaries or among the Company’s wholly owned Subsidiaries):

 

i.          the issuance of any New Securities;

 

ii.         the incurrence of any Indebtedness in excess of $250,000 in the
aggregate during any fiscal year (other than refinancings of existing
Indebtedness);

 

iii.        the sale, transfer or other disposition of assets or businesses of
the Company or its Subsidiaries with a value in excess of $250,000 in the
aggregate during any fiscal year (other than sales of inventory or supplies in
the ordinary course of business, sales of obsolete assets (excluding real
estate), sale-leaseback transactions and accounts receivable factoring
transactions);

 

iv.        the acquisition of any assets or properties (in one or more related
transactions) for cash or otherwise for an amount in excess of $250,000 in the
aggregate during any fiscal year (other than acquisitions of inventory and
equipment in the ordinary course of business);

 

v.         capital expenditures in excess of $125,000 individually (or in the
aggregate if related to an integrated program of activities) or in excess of
$1,500,000 in the aggregate during any fiscal year;

 

vi.        the approval of the Company's annual budget;

 

vii.       the hiring or termination of the Company’s chief executive officer;

 

viii.      the appointment or removal of the chairperson of the Board; and

 

ix.         making, or permitting any Subsidiary to make, loans to, investments
in, or purchasing, or permitting any Subsidiary to purchase, any stock or other
securities in another corporation, joint venture, partnership or other entity in
excess of $250,000 in the aggregate during any fiscal year.

 

(b)          For so long as the Ownership Threshold is met, increasing the size
of the Board beyond seven (7) directors will require the approval of a majority
of the Investor Designees.

 

Section 2.5.         Books and Records; Access. For so long as the Investors’
Ownership Percentage is 10% or more, the Company shall permit the Investors and
their respective designated representatives (that, for the avoidance of doubt,
cannot include any transferee (other than an Investor Affiliate) or customer of
the Company), at reasonable times and upon reasonable prior notice to the
Company, to review the books and records of the Company and the Company’s
Subsidiaries and to discuss the affairs, finances and condition of the Company
or any of the Company’s Subsidiaries with the officers of the Company or any
such Subsidiary of the Company.

 



 5 

 

 

Article III
RIGHT OF FIRST OFFER

 

Section 3.1.          Right to Purchase. Subject to the terms and conditions set
forth in this Article III, the Investors and the Park West Funds have the right
to purchase from the Company an amount of any New Securities that the Company
may, from time to time, propose to issue and sell equal to applicable Ownership
Percentage of each of the Investors and the Park West Funds (calculated as of
the date of delivery of such Notice of Issuance), to the extent such New
Securities are actually issued.

 

Section 3.2.          Notice of Issuance. In the event the Company proposes to
undertake an issuance of New Securities, it shall give the Investors and the
Park West Funds written notice of its intention, describing the type of New
Securities and the price and terms upon which the Company proposes to issue such
New Securities (a “Notice of Issuance”). The Investors and the Park West Funds
shall have thirty (30) days from the date of delivery of a Notice of Issuance
thereto to agree to purchase a portion of the New Securities equal to the
applicable Ownership Percentage of each of the Investors and the Park West Funds
(calculated as of the date of delivery of such Notice of Issuance), for the
price and upon the terms specified in the Notice of Issuance. On or prior to the
expiration of such thirty (30) day period, the Investors and/or the Park West
Funds, as the case may be, shall deliver a written notice to the Company stating
the quantity of New Securities to be purchased by the Investors and/or the Park
West Funds (the “ROFO Response”), which written notice shall be binding on the
Company, on the one hand, and the Investors and/or the Park West Funds, as
applicable, on the other hand, subject only to the completion of the issuance of
New Securities described in the applicable Notice of Issuance; provided,
however, that, notwithstanding anything herein to the contrary, no notice shall
be required to be delivered to the Park West Funds and the Park West Funds shall
have no rights under this Article III with respect to an issuance of New
Securities that the Investors elect not to purchase any of. If either the
Investors or the Park West Funds fail to provide a ROFO Response within the
required thirty (30) day period, such party shall be deemed to have elected not
to purchase any of the New Securities described in the Notice of Issuance.

 

Section 3.3.          Sale of New Securities. The Company shall have one hundred
twenty (120) days following the earlier of (i) the expiration of the thirty (30)
day period described in Section 3.2 and (ii) the delivery of the ROFO Response
to sell or enter into an agreement to sell the New Securities with respect to
which the Investors’ and/or the Park West Funds’ right to purchase was not (or
was deemed not to be) exercised, at a price and upon terms no more favorable
than those specified in the Notice of Issuance. If the Company does not sell
such New Securities or enter into an agreement to sell such New Securities
within such one hundred twenty (120)-day period, then the Company shall not
thereafter issue or sell any New Securities without first offering such New
Securities to the Investors and the Park West Funds in the manner provided in
Section 3.2.

 



 6 

 

 

Article IV
TERMINATION

 

Other than the termination provisions applicable to particular Sections of this
Agreement that are specifically provided elsewhere in this Agreement, this
Agreement shall terminate (a) upon the mutual written agreement of the Company
and the Investors, (b) upon written notice of either the Company or the
Investors at such time as the Investors’ Ownership Percentage is less than 10%
or (c) upon written notice of the Investors to the Company. Article III of this
Agreement shall terminate as to the Park West Funds at such time as the Park
West Funds’ aggregate Ownership Percentage is less than 8.5%.

 

Article V
SECTION 16B-3

 

So long as the Investors have the right to designate an Investor Designee, the
Board shall take such action as is reasonably necessary to cause the exemption
of any acquisition or disposition of Common Stock or New Securities by the
Investors from the liability provisions of Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 so long as such exemption is not prohibited by applicable
law. For the avoidance of doubt, the Company shall pass one or more exemptive
resolutions by the Board each time there is any purported acquisition or
disposition of Common Stock or New Securities by the Investors with requisite
specificity to exempt from the liability provisions of Section 16(b) of the
Exchange Act pursuant to Rule 16b-3.

 

Article VI
MISCELLANEOUS

 

Section 6.1.          Governing Law. This Agreement shall be governed by,
construed and enforced in accordance with, and the rights of the parties hereto
shall be governed by, the laws of the State of New York, excluding choice-of-law
principles of the law of such State that would require application of the laws
of a jurisdiction other than such State.

 

Section 6.2.          Jurisdiction; Venue; Enforcement.

 

(a)          If any action, proceeding or litigation shall be brought in order
to enforce any right or remedy under this Agreement, each party hereto hereby
consents and will submit, and will cause each of their respective Subsidiaries,
and, in the case of the Investors, the Investor Affiliates, and, in the case of
the Park West Funds, the Park West Funds and their Affiliates, to submit, to the
jurisdiction of any state or federal court of competent jurisdiction sitting in
the State of New York, borough of Manhattan, on the date of this Agreement. Each
party hereto hereby irrevocably waives, and will cause each of their respective
Subsidiaries, and, in the case of the Investors, the Investor Affiliates, and,
in the case of the Park West Funds, the Park West Funds and their Affiliates, to
waive, any objection, including, but not limited to, any objection to the laying
of venue or based on the grounds of forum non conveniens, which they may now or
hereafter have to the bringing of any such action, proceeding or litigation in
such jurisdiction. Each party hereto further agrees that they shall not, and
shall cause their respective Subsidiaries, and, in the case of the Investors,
the Investor Affiliates, and, in the case of the Park West Funds, the Park West
Funds and their Affiliates, not to, bring any action, proceeding or litigation
arising out of this Agreement in any state or federal court other than any state
or federal court of competent jurisdiction sitting within the area comprising
the Southern District of New York on the date of this Agreement.

 



 7 

 

 

(b)          Each party hereto irrevocably consents, and will cause each of
their respective Subsidiaries, and, in the case of the Investors, the Investor
Affiliates, to consent, to the service of process of any of the applicable
aforementioned courts in any such action, proceeding or litigation by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
the address set forth in Section 6.6, such service to become effective thirty
(30) days after such mailing.

 

(c)          EACH PARTY HERETO HEREBY WAIVES, AND WILL CAUSE EACH OF THEIR
RESPECTIVE SUBSIDIARIES, AND, IN THE CASE OF THE INVESTORS, THE INVESTOR
AFFILIATES, AND, IN THE CASE OF THE PARK WEST FUNDS, THE PARK WEST FUNDS AND
THEIR AFFILIATES, TO WAIVE, ANY AND ALL RIGHTS ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT.

 

Section 6.3.          Successors and Assigns. Neither this Agreement nor any of
the rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of law or otherwise, by any
Investor or any Park West Fund without the prior written consent of the Company
or its successors, and any such assignment without such prior written consent
shall be null and void; provided, however, that no assignment shall limit the
assignor’s obligations hereunder. Subject to the preceding sentence, this
Agreement (and the rights, duties and obligations of the parties to this
Agreement) will be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and assigns.

 

Section 6.4.         No Third-Party Beneficiaries. Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the parties
to this Agreement any rights, remedies, obligations or liabilities under or by
reason of this Agreement, and no Person that is not a party to this Agreement
(including any partner, member, shareholder, director, officer, employee or
other beneficial owner of any party, in its own capacity as such or in bringing
a derivative action on behalf of a party) shall have any standing as third-party
beneficiary with respect to this Agreement or the transactions contemplated by
this Agreement.

 

Section 6.5.          Entire Agreement. This Agreement, the Restructuring
Agreement and the other documents delivered pursuant to the Restructuring
Agreement (including the Registration Rights Agreement, as defined therein),
constitute the full and entire understanding and agreement between and among the
parties with regard to the subjects of this Agreement and such other agreements
and documents. All Schedules, Exhibits and Annexes attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes.

 



 8 

 

 

Section 6.6.          Notices. Except as otherwise expressly provided herein,
all notices and other communications shall have been duly given and shall be
effective (a) when delivered, including via email (except that if the day of
delivery is not a Business Day, then the next Business Day), (b) when
transmitted via telecopy (or other facsimile device) on a Business Day during
normal business hours to the number set out below if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (c) the day following the day (except that if such
day is not a Business Day, then the next Business Day) on which the same has
been delivered prepaid to a reputable national overnight air courier service, or
(d) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case to the respective
parties at the address set forth below, or at such other address as such party
hereto may specify by written notice to the other parties hereto:

 

i.            if to the Investors, to: the Investors, c/o OrbiMed Advisors LLC,
601 Lexington Avenue, 54th Floor, New York, NY 10022, Attention: Matthew Rizzo,
Partner, and Michael Eggenberg, Managing Director, with a copy (which copy shall
not constitute notice) to: Covington & Burling LLP, 620 Eighth Avenue, The New
York Times Building, New York, NY 10018, Attention: Peter Schwartz, Esq.;

 

ii.          if to the Park West Funds, to the address indicated on their
signature page to this Agreement;

 

iii.         if to the Company, to: Xtant Medical Holdings, Inc., 600 Cruiser
Lane, Belgrade, MT 59714, Attention: Carl O’Connell, Chief Executive Officer,
with a copy (which copy shall not constitute notice) to: Ballard Spahr LLP, 1
East Washington Street, Phoenix, AZ 85004, Attention: Karen McConnell; and

 

iv.         if to the Reorganized Company, to: Xtant Medical Holdings, Inc., 600
Cruiser Lane, Belgrade, MT 59714, Attention: Carl O’Connell, Chief Executive
Officer.

 

Section 6.7.          No Waiver of Remedies; Remedies Cumulative. No failure or
delay on the part of any party hereto in exercising any right, power or
privilege hereunder and no course of dealing between the Company or its
Subsidiaries, on the one hand, and the Investors and the Investor Affiliates or
the Park West Funds and their Affiliates, on the other hand, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies that the parties hereto would otherwise have. No notice to or demand on
the Company or its Subsidiaries in any case shall entitle the Company or its
Subsidiaries to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the other parties hereto
to any other or further action in any circumstances without notice or demand.

 

Section 6.8.          Amendments and Waivers of Terms. Any term of this
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only if such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company and the Investors or, in the case of a
waiver, by the party against whom the waiver is to be effective. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon the
Investors and the Company. Notwithstanding the foregoing, until the Park West
Funds’ aggregate Ownership Percentage is less than 8.5%, no amendment with
respect to the rights and obligations set forth in Article III or that otherwise
treats the Park West Funds in an adverse manner shall be effective without the
prior written consent of the Park West Funds.

 



 9 

 

 

Section 6.9.          Counterparts. This Agreement may be executed in any number
of counterparts and signatures may be delivered by facsimile or in electronic
format, each of which may be executed by less than all the parties, each of
which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument.

 

Section 6.10.         Severability. If any provision of this Agreement becomes
or is determined by a court of competent jurisdiction to be illegal, invalid,
unenforceable or void, portions of such provision, or such provision in its
entirety, to the extent necessary, shall be severed from this Agreement and the
remaining provisions (or portion of the provision) shall remain in full force
and effect and shall be construed without giving effect to the illegal, invalid,
unenforceable or void provisions (or portions thereof).

 

Section 6.11.         Titles and Subtitles; Interpretation. The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement. When a reference is
made in this Agreement to a Section, Article, Schedule or Annex, such reference
shall be to a Section, Article, Schedule or Annex of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms and to the masculine
as well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to in this Agreement means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes. Each of the parties has participated in the drafting and negotiation
of this Agreement. If an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if it is drafted by each of the
parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement. For purposes of this Agreement, the Investors and the Park West Funds
shall not be deemed to be Affiliates of the Company.

 

[signature page follows]

 

 10 

 

 

IN WITNESS WHEREOF, the parties have executed this Investor Rights Agreement as
of the date first above written.

 

  COMPANY:       XTANT MEDICAL HOLDINGS, INC.         By:       Name:     Title:

 

[Signature Page to Investor Rights Agreement]

 

   

 

 

  INVESTORS:       ORBIMED ROYALTY OPPORTUNITIES II, LP       By OrbiMed ROF II
LLC,   its General Partner       By OrbiMed Advisors LLC,   its Managing Member
        By:       Name:     Title:         ROS ACQUISITION OFFSHORE LP       By
OrbiMed Advisors LLC, solely in its   capacity as Investment Manager         By:
      Name:     Title:

 

[Signature Page to Investor Rights Agreement]

 

   

 

 

  PARK WEST FUNDS:       PARK WEST INVESTORS MASTER FUND, LIMITED       By: Park
West Asset Management LLC   Its: Investment Manager         By:       Name:    
Title:       PARK WEST PARTNERS INTERNATIONAL, LIMITED       By: Park West Asset
Management LLC   Its: Investment Manager         By:       Name:     Title:    
    Address for Notices:

 

[Signature Page to Investor Rights Agreement]

 

   

 

 

Schedule 1

Directors

 

·Matthew Rizzo

·Michael Eggenberg

·Jeffrey Peters

·John K. Bakewell

·Michael Mainelli

·Robert McNamara

 

 

 

 

Exhibit E

 

Form of Preliminary Proxy Statement

 

 

 



 

Exhibit F

 

Registration Rights Agreement

 

 

 

 

REGISTRATION RIGHTS AGREEMENT

 

[●]

 

[●]

 

[●]

 

[●]

 

Ladies and Gentlemen:

 

Xtant Medical Holdings, Inc., a Delaware corporation (the “Company”), proposes
to issue to the undersigned (the “Exchange Parties”) shares of common stock of
the Company, $0.000001 par value per share (the “Common Stock”), upon the
conversion or exchange, as the case may be, of the Notes (as defined below), and
pursuant to the Private Placement (as defined below), in each case, in
accordance with the terms set forth in the Restructuring and Exchange Agreement
among the Company, OrbiMed Royalty Opportunities II, LP, ROS Acquisition
Offshore LP and the Consenting Noteholders parties thereto, dated January [ ],
2018 (the “Restructuring Agreement”). To induce the Exchange Parties to enter
into the Restructuring Agreement and to satisfy the Company’s obligations
thereunder, the holders of the Notes will have the benefit of this registration
rights agreement (this “Agreement”) pursuant to which the Company agrees with
the Exchange Parties for the benefit of the Exchange Parties and for the benefit
of the holders (the “Holders”) from time to time of the Registrable Securities
(as defined below), as follows:

 

1.           Definitions. As used in this Agreement, the following capitalized
defined terms shall have the following meanings:

 

“Affiliate” has the meaning set forth in Rule 405 under the Securities Act.

 

“Broker-Dealer” means any broker or dealer registered as such under the Exchange
Act.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Closing Date” means the date hereof.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the preamble hereto.

 

 

 

 

“Control” has the meaning set forth in Rule 405 under the Securities Act, and
the terms “controlling” and “controlled” shall have meanings correlative
thereto.

 

“Deferral Period” has the meaning indicated in Section 3(i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Exchange Parties” has the meaning set forth in the preamble hereto.

 

“FINRA Rules” means the Conduct Rules and the By-Laws of the Financial Industry
Regulatory Authority, Inc.

 

“Holder” has the meaning set forth in the preamble hereto.

 

“Losses” has the meaning set forth in Section 5(d).

 

“Majority Holders” means, on any date, Holders of a majority of the Registrable
Securities.

 

“Managing Underwriters” means the investment bank(s) and manager(s) that
administer an underwritten offering, if any, conducted pursuant to Section 6.

 

“Notes” means the 2015 Notes, 2016 Notes and 2017 Notes, in each case, as
defined in the Restructuring Agreement.

 

“Notice and Questionnaire” means a written notice delivered to the Company
substantially in the form attached as Annex A hereto.

 

“Notice Holder” means, on any date, any Holder that has delivered a completed
Notice and Questionnaire to the Company on or before such date.

 

“Private Placement” has the meaning set forth in the Restructuring Agreement.

 

“Prospectus” means a prospectus included in the Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Shelf Registration Statement, and all amendments and supplements thereto,
including any and all exhibits thereto and any information incorporated by
reference therein.

 

“Registrable Securities” means the Common Stock issued to the Exchange Parties
pursuant to (i) the transactions described in the Restructuring Agreement upon
conversion and/or exchange of Notes, as the case may be, and (ii) the Private
Placement, and, in each case, any securities for which such shares have been
exchanged, and any security issued with respect thereto upon any stock dividend,
split or similar event; provided, however, that each such security will cease to
constitute Registrable Securities upon the earliest to occur of (i) such
security being sold pursuant to a registration statement that is effective under
the Securities Act; and (ii) such security ceasing to be outstanding.

 

 - 2 - 

 

 

“Restructuring Agreement” has the meaning set forth in the preamble hereto.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Shelf Registration Period” has the meaning set forth in Section 2(b).

 

“Shelf Registration Statement” means a “shelf” registration statement of the
Company prepared pursuant to Section 2 that covers the resale, from time to time
pursuant to Rule 415 under the Securities Act (or any successor thereto), of
some or all of the Registrable Securities on an appropriate form under the
Securities Act, including all post-effective and other amendments and
supplements to such registration statement, the related Prospectus, all exhibits
thereto and all material incorporated by reference therein (including, without
limitation, the Initial Registration Statement, any New Registration Statement
and any Remainder Registration Statement).

 

“Underwriter” means any underwriter of Registrable Securities for an offering
thereof under the Shelf Registration Statement.

 

2.           Shelf Registration. (a) The Company will, no later than the
ninetieth (90th) day after the Closing Date, file with the Commission a Shelf
Registration Statement (which, initially, will be on Form S-1 and, as soon as
the Company is eligible, will be on Form S-3) providing for the registration of
the offer and sale, from time to time on a continuous or delayed basis, of the
Registrable Securities by the Holders in accordance with the methods of
distribution elected by such Holders, pursuant to Rule 415 (or any successor
thereto) under the Securities Act (the “Initial Registration Statement”) and
will use its best efforts to cause such Initial Registration Statement to become
effective under the Securities Act no later than the one hundred and eightieth
(180th) day after the Closing Date; provided, that if the Commission has
notified the Company that it will not review or has no comments to such Initial
Registration Statement within one hundred and ten (110) days after the Closing
Date, the Company will use its best efforts to cause such Initial Registration
Statement to become effective under the Securities Act no later than the one
hundred and twentieth (120th) day after the Closing Date. Notwithstanding the
registration obligations set forth in this Section 2, in the event the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly (i)
inform each of the Holders thereof and use its commercially reasonable efforts
to file amendments to the Initial Registration Statement as required by the
Commission and/or (ii) withdraw the Initial Registration Statement and file a
new registration statement (a “New Registration Statement”), in either case
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on Form S-3 or, if the Company is ineligible to register the
Registrable Securities on Form S-3, or such other form available to register for
resale the Registrable Securities as a secondary offering; provided, however,
that prior to filing such amendment or New Registration Statement, the Company
shall be obligated to use its commercially reasonable efforts to advocate with
the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, the Securities
Act Rules Compliance and Disclosure Interpretations Question 612.09.
Notwithstanding any other provision of this Agreement, if any SEC Guidance sets
forth a limitation of the number of Registrable Securities permitted to be
registered on a particular Shelf Registration Statement as a secondary offering
(and notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater number of Registrable
Securities), unless otherwise directed in writing by a Holder as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Shelf Registration Statement will first be reduced by securities to be
included other than Registrable Securities, and second be reduced by Registrable
Securities applied to the Holders on a pro rata basis based on the total number
of unregistered Common Shares held by such Holders, subject to a determination
by the Commission that certain Holders must be reduced first based on the number
of Common Shares held by such Holders. In the event the Company amends the
Initial Registration Statement or files a New Registration Statement, as the
case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the Commission, as promptly as
allowed by the Commission or SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the “Remainder
Registration Statements”).

 

 - 3 - 

 

 

(b)          The Company will use its best efforts to keep the Shelf
Registration Statement continuously effective, supplemented and amended as
required by the Securities Act, in order to permit the related Prospectus to be
usable by Holders for a period (the “Shelf Registration Period”) from the date
the Shelf Registration Statement becomes effective to, and including, the date
upon which no Registrable Securities are outstanding and constitute “restricted
securities” (as defined in Rule 144 under the Securities Act).

 

(c)          The Company will cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the
Securities Act; and (ii) not to contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein (in the case of the Prospectus, in the
light of the circumstances under which they were made) not misleading.

 

(d)          Subject to applicable law, the Company will provide written notice
to the Holders of the anticipated effective date of the Shelf Registration
Statement at least ten (10) Business Days before such anticipated effective
date. Each Holder, in order to be named in the Shelf Registration Statement at
the time of its initial effectiveness, will be required to deliver a Notice and
Questionnaire and such other information as the Company may reasonably request
in writing, if any, to the Company on or before the fifth (5th) day before the
anticipated effective date of the Shelf Registration Statement as provided in
the notice. Subject to Section 3(i), from and after the effective date of the
Shelf Registration Statement, the Company will, as promptly as is practicable
after the date a Holder’s Notice and Questionnaire is delivered, but in no event
after the tenth (10th) day after such date, (i) file with the Commission an
amendment to the Shelf Registration Statement or prepare and, if permitted or
required by applicable law, file a supplement to the Prospectus or an amendment
or supplement to any document incorporated therein by reference or file any
other required document so that such Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus, and so that such Holder is permitted to
deliver such Prospectus to purchasers of Registrable Securities in accordance
with applicable law (except that the Company will not be required to file more
than one supplement or post-effective amendment in any thirty (30) day period in
accordance with this Section 2(d)(i)) and, in the case of a post-effective
amendment to the Shelf Registration Statement, the Company will use its best
efforts to cause such post-effective amendment to become effective under the
Securities Act as promptly as is practicable; (ii) provide such Holder, upon
request, copies of any documents filed pursuant to Section 2(d)(i); and (iii)
notify such Holder as promptly as practicable after the effectiveness under the
Securities Act of any post-effective amendment filed pursuant to Section
2(d)(i); provided, however, that if such Notice and Questionnaire is delivered
during a Deferral Period, then the Company will so inform the Holder delivering
such Notice and Questionnaire and will take the actions set forth in clauses
(i), (ii) and (iii) above upon expiration of the Deferral Period in accordance
with Section 3(i). Notwithstanding anything to the contrary herein, the Company
need not name any Holder that is not a Notice Holder as a selling securityholder
in the Shelf Registration Statement or Prospectus; provided, however, that any
Holder that becomes a Notice Holder pursuant to this Section 2(d) (whether or
not such Holder was a Notice Holder at the effective date of the Shelf
Registration Statement) will be named as a selling securityholder in the Shelf
Registration Statement or Prospectus in accordance with this Section 2(d).

 

 - 4 - 

 

 

3.           Registration Procedures. The following provisions will apply in
connection with the Shelf Registration Statement.

 

(a)          The Company will:

 

(i)       furnish to the Exchange Parties and to counsel for the Notice Holders,
not less than five (5) Business Days before the filing thereof with the
Commission, a copy of the Shelf Registration Statement and each amendment
thereto and each amendment or supplement, if any, to the Prospectus (other than
amendments and supplements that do nothing more than name Notice Holders and
provide information with respect thereto and other than filings by the Company
under the Exchange Act) and will use its best efforts to reflect in each such
document, when so filed with the Commission, such comments as the Exchange
Parties reasonably propose within three (3) Business Days of the delivery of
such copies to the Exchange Parties; and

 

(ii)       include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.

 

(b)         The Company will ensure that:

 

 - 5 - 

 

 

(i)       the Shelf Registration Statement and any amendment thereto, and any
Prospectus and any amendment or supplement thereto, comply in all material
respects with the Securities Act; and

 

(ii)       the Shelf Registration Statement and any amendment thereto do not,
when each becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.

 

(c)          The Company will advise the Exchange Parties, the Notice Holders
and any Underwriter that has provided in writing to the Company a telephone or
email or other address for notices, and confirm such advice in writing, if
requested (which notice pursuant to clauses (ii) to (v), inclusive, below will
be accompanied by an instruction to suspend the use of the Prospectus until the
Company has remedied the basis for such suspension):

 

(i)       when the Shelf Registration Statement and any amendment thereto have
been filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii)       of any request by the Commission for any amendment or supplement to
the Shelf Registration Statement or the Prospectus or for additional
information;

 

(iii)       of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;

 

(iv)       of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Common Stock included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

 

(v)       of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that they do not contain any untrue
statement of a material fact and do not omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the Prospectus, in the light of the circumstances under which they were made)
not misleading.

 

(d)         The Company will use its best efforts to prevent the issuance of any
order suspending the effectiveness of the Shelf Registration Statement or the
qualification of the securities therein for sale in any jurisdiction and, if
issued, to obtain as soon as practicable the withdrawal thereof.

 

(e)          Upon request, the Company will furnish, in electronic or physical
form, to each Notice Holder, without charge, one copy of the Shelf Registration
Statement and any post-effective amendment thereto, including all material
incorporated therein by reference, and, if a Notice Holder so requests in
writing, all exhibits thereto (including exhibits incorporated by reference
therein).

 

 - 6 - 

 

 

(f)          During the Shelf Registration Period, the Company will promptly
deliver to each Exchange Party, each Notice Holder, and any sales or placement
agents or underwriters acting on their behalf, without charge, as many copies of
the Prospectus (including the preliminary Prospectus, if any) relating to the
Shelf Registration Statement and any amendment or supplement thereto as such
person may reasonably request. Subject to the restrictions set forth in this
Agreement, the Company consents to the use of the Prospectus or any amendment or
supplement thereto by each of the foregoing in connection with the offering and
sale of the Registrable Securities.

 

(g)          Before any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company will arrange for the qualification of the
Registrable Securities for sale under the laws of such U.S. jurisdictions as any
Notice reasonably requests and will maintain such qualification in effect so
long as required; provided, however, that in no event will the Company be
obligated by this Agreement to qualify to do business or as a dealer of
securities in any jurisdiction where it is not then so qualified or to take any
action that would subject it to taxation or service of process in suits in any
jurisdiction where it is not then so subject. If, at any time during the Shelf
Registration Period, the Registrable Securities are not “covered securities”
within the meaning of Section 18 of the Securities Act, then the Company will
arrange for such qualification (subject to the proviso of the immediately
preceding paragraph) in each U.S. jurisdiction of residence of each Notice
Holder.

 

(h)          Upon the occurrence of any event contemplated by subsections
(c)(ii) to (v), inclusive, above, the Company will promptly (or within the time
period provided for by Section 3(i) hereof, if applicable) prepare a
post-effective amendment to the Shelf Registration Statement or an amendment or
supplement to the Prospectus or file any other required document so that the
Shelf Registration Statement and the Prospectus will not include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading.

 

(i)           Upon the occurrence or existence of any pending corporate
development, public filings with the Commission or any other material event
that, in the reasonable judgment of the Company, makes it appropriate to suspend
the availability of the Shelf Registration Statement and the Prospectus, the
Company will give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon receipt of any such notice, each Notice Holder
agrees: (i) not to sell any Registrable Securities pursuant to the Shelf
Registration Statement until such Notice Holder receives copies of the
supplemented or amended Prospectus provided for in Section 3(i), or until it is
advised in writing by the Company that the Prospectus may be used; and (ii) to
hold such notice in confidence. Except in the case of a suspension of the
availability of the Shelf Registration Statement and the Prospectus solely as
the result of filing a post-effective amendment or supplement to the Prospectus
to add additional selling securityholders therein, the period during which the
availability of the Shelf Registration Statement and any Prospectus is suspended
(the “Deferral Period”) will not exceed an aggregate of (A) thirty (30) days
(or, if the Shelf Registration Statement is on Form S-1 (or any successor
thereto), sixty (60) days) in any calendar quarter; or (B) sixty (60) days (or,
if the shelf registration statement is on Form S-1 (or any successor thereto),
ninety (90) days) in any calendar year.

 

 - 7 - 

 

 

(j)          The Company will comply with all applicable rules and regulations
of the Commission and will make generally available to its securityholders an
earnings statement (which need not be audited) satisfying the provisions of
Section 11(a) of the Securities Act as soon as practicable after the effective
date of the Shelf Registration Statement and in any event no later than forty
five (45) days after the end of the twelve (12) month period (or ninety (90)
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement.

 

(k)          The Company may require each Holder of Registrable Securities to be
sold pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement in order to comply with the Securities Act.
The Company may exclude from the Shelf Registration Statement the Registrable
Securities of any Holder that unreasonably fails to furnish such information
within a reasonable time after receiving a request from the Company for such
information.

 

(l)           Subject to Section 6, the Company will enter into customary
agreements (including, if requested by the Majority Holders, an underwriting
agreement in customary form that, for the avoidance of doubt, will provide for
customary representations and warranties, legal opinions, comfort letters and
other documents and certifications) and take all other necessary actions in
order to expedite or facilitate the registration or the disposition of the
Registrable Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain customary indemnification
provisions and procedures.

 

(m)         Subject to Section 6, for persons who are or may be “underwriters”
with respect to the Registrable Securities within the meaning of the Securities
Act and who make appropriate requests for information to be used solely for the
purpose of taking reasonable steps to establish a due diligence or similar
defense in connection with the proposed sale of such Registrable Securities
pursuant to the Shelf Registration, the Company will:

 

(i)       make reasonably available during business hours for inspection by the
Holders, any Underwriter participating in any disposition pursuant to the Shelf
Registration Statement and any attorney, accountant or other agent retained by
the Holders or any such Underwriter all relevant financial and other records and
pertinent corporate documents of the Company and its subsidiaries; and

 

(ii)       cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such Underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations.

 

(n)          In the event that any Broker-Dealer underwrites any Registrable
Securities or participates as a member of an underwriting syndicate or selling
group or “participates in an offering” (within the meaning of the FINRA Rules)
thereof, whether as a Holder or as an underwriter, placement, sales agent or
broker or dealer in respect thereof, or otherwise, the Company will, upon the
reasonable request of such Broker-Dealer, comply with any reasonable request of
such Broker-Dealer in complying with the FINRA Rules.

 

 - 8 - 

 

 

(o)          The Company will use its best efforts to take all other steps
necessary to effect the registration of the offer and sale of the Registrable
Securities covered by the Shelf Registration Statement.

 

4.           Registration Expenses. The Company will bear all expenses incurred
in connection with the performance of its obligations under Sections 2 and 3.
The Company will reimburse the Exchange Parties and the Holders for the
reasonable fees and disbursements of one firm or counsel (which may be a
nationally recognized law firm experienced in securities matters designated by
the Majority Holders) to act as counsel for the Holders in connection therewith.

 

5.           Indemnification and Contribution.

 

(a)         The Company agrees to indemnify and hold harmless each Holder, the
directors, officers, employees, Affiliates and agents of each Holder and each
person who controls any Holder within the meaning of the Securities Act or the
Exchange Act against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the Shelf
Registration Statement as originally filed or in any amendment thereof, or in
any preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or caused by the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of any preliminary Prospectus or the Prospectus,
in the light of the circumstances under which they were made) not misleading,
and agrees to reimburse each such indemnified party, as incurred, for any legal
or other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the party claiming indemnification specifically
for inclusion therein.

 

The Company also agrees to provide customary indemnities to, and to contribute
as provided in Section 5(d) to Losses of, any underwriters of the Registrable
Securities, their officers, directors and employees and each Person who controls
such underwriters (within the meaning of the Securities Act or the Exchange Act)
to the same extent as provided herein with respect to the Holders.

 

(b)          Each Holder of securities covered by the Shelf Registration
Statement (including each Exchange Party that is a Holder, in such capacity)
severally and not jointly agrees to indemnify and hold harmless the Company,
each of the Company’s directors, each of the Company’s officers who sign the
Shelf Registration Statement and each person who controls the Company within the
meaning of the Securities Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to each such Holder, but only with
reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement will
be acknowledged by each Notice Holder that is not an Exchange Party in such
Notice Holder’s Notice and Questionnaire and will be in addition to any
liability that any such Notice Holder may otherwise have.

 

 - 9 - 

 

 

(c)          Promptly after receipt by an indemnified party under this Section 5
or notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof,
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b), as applicable, above unless and to the
extent it has been materially prejudiced through the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b), as applicable, above. If any action is brought against an indemnified party
and it has notified the indemnifying party thereof, the indemnifying party will
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case, the
indemnifying party will not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties, except as set
forth below); provided, however, that such counsel will be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party will have the right to
employ separate counsel (including local counsel), and the indemnifying party
will bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest; (ii)
the actual or potential defendants in, or targets of, any such action include
both the indemnified party and the indemnifying party and the indemnified party
has reasonably concluded that there may be legal defenses available to it and/or
other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party has not
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party has authorized the indemnified
party to employ separate counsel at the expense of the indemnifying party. The
indemnifying party will not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one (1) separate law firm (in addition to any local counsel) for all
indemnified persons. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of any such
indemnified party.

 

 - 10 - 

 

 

(d)         In the event that the indemnity provided in paragraph (a) or (b) of
this Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party will have a
several, and not joint, obligation to contribute to the aggregate losses,
claims, damages and liabilities (including legal or other expenses reasonably
incurred in connection with investigating or defending such losses, claims,
damages, liabilities or actions) (collectively “Losses”) to which such
indemnified party may be subject in such proportion as is appropriate to reflect
the relative benefits received by such indemnifying party, on the one hand, and
such indemnified party, on the other hand, from the offering of the Registrable
Securities and the Shelf Registration Statement that resulted in such Losses;
provided, however, that in no case will any underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
securities purchased by such underwriter under the Shelf Registration Statement
that resulted in such Losses. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, then the indemnifying party
and the indemnified party will contribute in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions, or alleged statements or
omissions, that resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company will be deemed to be equal to
the total net proceeds from the offering of the Notes (before deducting
expenses). Benefits received by any Holder will be deemed to be equal to the
value of having the offer and sale of such Holder’s Registrable Securities
registered under the Securities Act pursuant to the Shelf Registration Statement
and hereunder. Benefits received by any underwriter will be deemed to be equal
to the total underwriting discounts and commissions, as set forth on the cover
page of the Prospectus relating to the Shelf Registration Statement that
resulted in such Losses. Relative fault will be determined by reference to,
among other things, whether any untrue or any alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information provided by the indemnifying party, on the one hand, or by the
indemnified party, on the other hand, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission or alleged untrue statement or omission. The
parties agree that it would not be just and equitable if contribution were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or any other method of allocation which does not take
account of the equitable considerations referred to above. Notwithstanding
anything to the contrary in this Section 5(d), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 5, each person who
controls a Holder within the meaning of the Securities Act or the Exchange Act
and each director, officer, employee, Affiliate and agent of such Holder will
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of the Securities Act or the Exchange
Act, each officer of the Company who signed the Shelf Registration Statement and
each director of the Company will have the same rights to contribution as the
Company, subject in each case to the applicable terms and conditions of this
Section 5(d).

 

(e)          The provisions of this Section 5 will remain in full force and
effect, regardless of any investigation made by or on behalf of any Exchange
Party or Holder or the Company or any of the indemnified persons referred to in
this Section 5, and will survive the sale by a Holder of securities covered by
the Shelf Registration Statement.

 

 - 11 - 

 

 

6.           Underwritten Registrations. (a) Notwithstanding anything to the
contrary herein, in no event will the method of distribution of Registrable
Securities take the form of an underwritten offering without the prior written
consent of the Company. Consent may be conditioned on waivers of any of the
obligations in Section 3, 4 or 5.

 

(b)          If any Registrable Securities are to be sold in an underwritten
offering, the Managing Underwriters will be selected by the Company, subject to
the prior written consent of the Majority Holders, which consent will not be
unreasonably withheld.

 

(c)          No person may participate in any underwritten offering pursuant to
the Shelf Registration Statement unless such person: (i) agrees to sell such
person’s Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

7.           No Inconsistent Agreements. The Company has not entered into, and
agrees not to enter into, any agreement with respect to its securities that is
inconsistent with the registration rights granted to the Holders herein.

 

8.           Rule 144A and Rule 144. So long as any Registrable Securities
remain outstanding, the Company will file the reports required to be filed by it
under Rule 144A(d)(4) under the Securities Act and the reports required to be
filed by it under the Exchange Act in a timely manner and, if at any time the
Company is not required to file such reports, it will, upon the written request
of any Holder of Registrable Securities, make publicly available other
information so long as necessary to permit sales of such Holder’s Registrable
Securities pursuant to Rules 144 and 144A of the Securities Act. The Company
covenants that it will take such further action as any Holder of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Securities Act pursuant to Rule 144 or Rule 144A (including, without
limitation, satisfying the requirements of Rule 144A(d)(4)). Upon the written
request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements. Notwithstanding anything to the contrary in this Section 8,
nothing in this Section 8 will be deemed to require the Company to register any
of its securities pursuant to the Exchange Act.

 

9.           Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Holders of a majority of the Registrable
Securities (determined on an as-converted basis); provided, however, that this
Section 9 may not be amended, qualified, modified or supplemented, and waivers
of or consents to departures from this Section 9 may not be given, unless the
Company has obtained the written consent of each Exchange Party and each Holder.

 

10.         Notices. All notices and other communications provided for or
permitted hereunder will be made in writing by hand-delivery, first-class mail,
telex, telecopier, email or air courier guaranteeing overnight delivery:

 

 - 12 - 

 

 

(a)          if to a Holder, at the most current address given by such holder to
the Company in accordance with the provisions of the Notice and Questionnaire.

 

(b)          if to any Exchange Party, initially at the address thereof set
forth above; and

 

(c)          if to the Company, initially at its address set forth in the
Restructuring Agreement.

 

All such notices and communications shall be deemed to have been duly given when
received.

 

11.          Remedies. Each Holder, in addition to being entitled to exercise
all rights provided to it herein or in the Restructuring Agreement or granted by
law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agrees
to waive in any action for specific performance the defense that a remedy at law
would be adequate.

 

12.         Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Company thereto, subsequent Holders, and the indemnified persons referred to in
Section 5. The Company hereby agrees to extend the benefits of this Agreement to
any Holder, and any such Holder may specifically enforce the provisions of this
Agreement as if an original party hereto.

 

13.          Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

 

14.         Headings. The section headings used herein are for convenience only
and shall not affect the construction or interpretation hereof.

 

15.         Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT THE TRANSACTION CONTEMPLATED HEREBY.

 

16.          Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof will not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
will be enforceable to the fullest extent permitted by law.

 

 - 13 - 

 

 

17.         Common Stock Held by the Company, Etc. Whenever the consent or
approval of Holders of a specified percentage of securities is required
hereunder, securities held by the Company or its Affiliates (other than
subsequent Holders thereof if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such securities) will not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 - 14 - 

 

 

  Very truly yours,       Company:       Xtant Medical Holdings, Inc.       By:
      Name:     Title:

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

EXCHANGE PARTIES:

 

  ORBIMED ROYALTY OPPORTUNITIES II, LP       By OrbiMed ROF II LLC,   its
General Partner       By OrbiMed Advisors LLC,   its Managing Member       By:  
    Name:     Title:       ROS ACQUISITION OFFSHORE LP       By OrbiMed Advisors
LLC, solely in its   capacity as Investment Manager       By:       Name:    
Title:

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  TELEMETRY SECURITIES, L.L.C.       By:       Name:     Title:

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  BRUCE FUND, INC.         By:       Name:     Title:

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

  PARK WEST INVESTORS MASTER FUND, LIMITED       By: Park West Asset Management
LLC   Its: Investment Manager       By:       Name:     Title:         PARK WEST
PARTNERS INTERNATIONAL, LIMITED       By: Park West Asset Management LLC   Its:
Investment Manager         By:       Name:     Title:

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

ANNEX A

 

 

 

 

Exhibit G

 

Form of Second Amended and Restated Bylaws

 

   

 

 

SECOND AMENDED AND RESTATED BYLAWS OF

XTANT MEDICAL HOLDINGS, INC.

 

Article I

 

Meetings of Stockholders

 

Section 1.1.          Annual Meetings. If required by applicable law, an annual
meeting of stockholders shall be held for the election of directors either at
such date, time and place, if any, either within or without the State of
Delaware, or by means of remote communication, as may be designated by
resolution of the Board of Directors from time to time. Any other proper
business may be transacted at the annual meeting. The corporation may postpone,
reschedule, adjourn, recess or cancel any annual meeting of stockholders
previously scheduled.

 

Section 1.2.          Special Meetings. Special meetings of stockholders for any
purpose or purposes may be called at any time by the Board of Directors, by the
Chairman of the Board of Directors, or by the Chief Executive Officer, but such
special meetings may not be called by any other person or persons. Business
transacted at any special meeting of stockholders shall be limited to the
purposes stated in the notice. The corporation may postpone, reschedule,
adjourn, recess or cancel any special meeting of stockholders previously
scheduled. Any special meeting may be held either at a place, within or without
the State of Delaware, or by means of remote communication, as may be designated
by resolution of the Board of Directors from time to time.

 

Section 1.3.          Notice of Meetings. Whenever stockholders are required or
permitted to take any action at a meeting, a notice of the meeting shall be
given that shall state the place, if any, date and hour of the meeting, the
means of remote communications, if any, by which stockholders and proxy holders
may be deemed to be present in person and vote at such meeting, the record date
for determining the stockholders entitled to vote at the meeting (if such date
is different from the record date for stockholders entitled to notice of the
meeting) and, in the case of a special meeting, the purpose or purposes for
which the meeting is called. Unless otherwise provided by law, the certificate
of incorporation or these bylaws, the notice of any meeting shall be given not
less than ten (10) nor more than sixty (60) days before the date of the meeting
to each stockholder entitled to vote at the meeting as of the record date for
determining the stockholders entitled to notice of the meeting. If mailed, such
notice shall be deemed to be given when deposited in the United States mail,
postage prepaid, directed to the stockholder at such stockholder's address as it
appears on the records of the corporation.

 

Section 1.4.          Adjournments. Any meeting of stockholders, annual or
special, may adjourn from time to time to reconvene at the same or some other
place, and notice need not be given of any such adjourned meeting if the time
and place thereof are announced at the meeting at which the adjournment is
taken. At the adjourned meeting the corporation may transact any business which
might have been transacted at the original meeting. If the adjournment is for
more than thirty (30) days, a notice of the adjourned meeting shall be given to
each stockholder of record entitled to vote at the meeting. If after the
adjournment a new record date for determination of stockholders entitled to vote
is fixed for the adjourned meeting, the Board of Directors shall fix as the
record date for determining stockholders entitled to notice of such adjourned
meeting the same or an earlier date as that fixed for determination of
stockholders entitled to vote at the adjourned meeting, and shall give notice of
the adjourned meeting to each stockholder of record as of the record date so
fixed for notice of such adjourned meeting.

 

   

 

 

Section 1.5.          Quorum. Except as otherwise provided by law, the
certificate of incorporation or these bylaws, at each meeting of stockholders
the presence in person or by proxy of the holders of one-third of the
outstanding shares of stock entitled to vote at the meeting shall be necessary
and sufficient to constitute a quorum. In the absence of a quorum, the
stockholders so present may, by a majority in voting power thereof, adjourn the
meeting from time to time in the manner provided in Section 1.4 of these bylaws
until a quorum shall attend. Shares of its own stock belonging to the
corporation or to another corporation, if a majority of the shares entitled to
vote in the election of directors of such other corporation is held, directly or
indirectly, by the corporation, shall neither be entitled to vote nor be counted
for quorum purposes; provided, however, that the foregoing shall not limit the
right of the corporation or any subsidiary of the corporation to vote stock,
including but not limited to its own stock, held by it in a fiduciary capacity.

 

Section 1.6.          Organization. Meetings of stockholders shall be presided
over by the Chairman of the Board, if any, or in his or her absence by the Chief
Executive Officer, if any, or in his or her absence by the President, or in his
or her absence by a Vice President, or in the absence of the foregoing persons
by a chairman designated by the Board of Directors, or in the absence of such
designation by a chairman chosen at the meeting. The Secretary shall act as
secretary of the meeting, but in his or her absence the chairman of the meeting
may appoint any person to act as secretary of the meeting.

 

Section 1.7.          Voting; Proxies . Except as otherwise provided by or
pursuant to the provisions of the certificate of incorporation, each stockholder
entitled to vote at any meeting of stockholders shall be entitled to one vote
for each share of stock held by such stockholder which has voting power upon the
matter in question. Each stockholder entitled to vote at a meeting of
stockholders or to express consent to corporate action in writing without a
meeting may authorize another person or persons to act for such stockholder by
proxy, but no such proxy shall be voted or acted upon after three years from its
date, unless the proxy provides for a longer period. A proxy shall be
irrevocable if it states that it is irrevocable and if, and only as long as, it
is coupled with an interest sufficient in law to support an irrevocable power. A
stockholder may revoke any proxy which is not irrevocable by attending the
meeting and voting in person or by delivering to the Secretary of the
corporation a revocation of the proxy or a new proxy bearing a later date.
Voting at meetings of stockholders need not be by written ballot. At all
meetings of stockholders for the election of directors at which a quorum is
present a plurality of the votes cast shall be sufficient to elect. All other
elections and questions presented to the stockholders at a meeting at which a
quorum is present shall, unless otherwise provided by the certificate of
incorporation, these bylaws, the rules or regulations of any stock exchange
applicable to the corporation, or applicable law or pursuant to any regulation
applicable to the corporation or its securities, be decided by the affirmative
vote of the holders of a majority in voting power of the shares of stock of the
corporation which are present in person or by proxy and entitled to vote
thereon.

 

 2 

 

 

Section 1.8.          Fixing Date for Determination of Stockholders of Record.

 

(a)          In order that the corporation may determine the stockholders
entitled to notice of any meeting of stockholders or any adjournment thereof,
the Board of Directors may fix a record date, which record date shall not
precede the date upon which the resolution fixing the record date is adopted by
the Board of Directors, and which record date shall, unless otherwise required
by law, not be more than sixty (60) nor less than ten (10) days before the date
of such meeting. If the Board of Directors so fixes a date, such date shall also
be the record date for determining the stockholders entitled to vote at such
meeting unless the Board of Directors determines, at the time it fixes such
record date, that a later date on or before the date of the meeting shall be the
date for making such determination. If no record date is fixed by the Board of
Directors, the record date for determining stockholders entitled to notice of or
to vote at a meeting of stockholders shall be at the close of business on the
day next preceding the day on which notice is given, or, if notice is waived, at
the close of business on the day next preceding the day on which the meeting is
held. A determination of stockholders of record entitled to notice of or to vote
at a meeting of stockholders shall apply to any adjournment of the meeting;
provided, however, that the Board of Directors may fix a new record date for
determination of stockholders entitled to vote at the adjourned meeting, and in
such case shall also fix as the record date for stockholders entitled to notice
of such adjourned meeting the same or an earlier date as that fixed for
determination of stockholders entitled to vote in accordance herewith at the
adjourned meeting.

 

(b)          In order that the corporation may determine the stockholders
entitled to receive payment of any dividend or other distribution or allotment
of any rights, or entitled to exercise any rights in respect of any change,
conversion or exchange of stock or for the purpose of any other lawful action,
the Board of Directors may fix a record date, which record date shall not
precede the date upon which the resolution fixing the record date is adopted,
and which record date shall not be more than sixty (60) days prior to such
action. If no such record date is fixed, the record date for determining
stockholders for any such purpose shall be at the close of business on the day
on which the Board of Directors adopts the resolution relating thereto.

 

Section 1.9.          List of Stockholders Entitled to Vote . The officer who
has charge of the stock ledger shall prepare and make, at least ten (10) days
before every meeting of stockholders, a complete list of the stockholders
entitled to vote at the meeting (provided, however, if the record date for
determining the stockholders entitled to vote is less than ten (10) days before
the date of the meeting, the list shall reflect the stockholders entitled to
vote as of the tenth day before the meeting date), arranged in alphabetical
order, and showing the address of each stockholder and the number of shares
registered in the name of each stockholder. Such list shall be open to the
examination of any stockholder, for any purpose germane to the meeting at least
ten (10) days prior to the meeting (i) on a reasonably accessible electronic
network, provided that the information required to gain access to such list is
provided with the notice of meeting or (ii) during ordinary business hours at
the principal place of business of the corporation. If the meeting is to be held
at a place, then a list of stockholders entitled to vote at the meeting shall be
produced and kept at the time and place of the meeting during the whole time
thereof and may be examined by any stockholder who is present. If the meeting is
to be held solely by means of remote communication, then the list shall also be
open to the examination of any stockholder during the whole time of the meeting
on a reasonably accessible electronic network, and the information required to
access such list shall be provided with the notice of the meeting. Except as
otherwise provided by law, the stock ledger shall be the only evidence as to who
are the stockholders entitled to examine the list of stockholders required by
this Section 1.9 or to vote in person or by proxy at any meeting of
stockholders.

 

 3 

 

 

Section 1.10.         Action By Written Consent of Stockholders; Record Date.

 

(a)          Unless otherwise restricted by the certificate of incorporation,
any action required or permitted to be taken at any annual or special meeting of
the stockholders may be taken without a meeting, without prior notice and
without a vote, if a consent or consents in writing, setting forth the action so
taken, shall be signed by the holders of outstanding stock having not less than
the minimum number of votes that would be necessary to authorize or take such
action at a meeting at which all shares entitled to vote thereon were present
and voted and shall be delivered to the corporation by delivery to its
registered office in the State of Delaware, its principal place of business, or
an officer or agent of the corporation having custody of the book in which
minutes of proceedings of stockholders are recorded. Delivery made to the
corporation's registered office shall be by hand or by certified or registered
mail, return receipt requested. Prompt notice of the taking of the corporate
action without a meeting by less than unanimous written consent shall, to the
extent required by law, be given to those stockholders who have not consented in
writing and who, if the action had been taken at a meeting, would have been
entitled to notice of the meeting if the record date for notice of such meeting
had been the date that written consents signed by a sufficient number of holders
to take the action were delivered to the corporation.

 

(b)          In order that the corporation may determine the stockholders
entitled to consent to corporate action in writing without a meeting, the Board
of Directors may fix a record date, which record date shall not precede the date
upon which the resolution fixing the record date is adopted by the Board of
Directors, and which date shall not be more than ten (10) days after the date
upon which the resolution fixing the record date is adopted by the Board of
Directors. Any stockholder of record seeking to have the stockholders authorize
or take corporate action by written consent shall, by written notice to the
Secretary, request that the Board of Directors fix a record date. The Board of
Directors shall promptly, but in all events within ten (10) days after the date
on which such written notice is received, adopt a resolution fixing the record
date (unless a record date has previously been fixed by the Board of Directors
pursuant to the first sentence of this Section 1.10(b)). If no record date has
been fixed by the Board of Directors pursuant to the first sentence of this
Section 1.10(b) or otherwise within ten (10) days after the date on which such
written notice is received, the record date for determining stockholders
entitled to consent to corporate action in writing without a meeting, when no
prior action by the Board of Directors is required by applicable law, shall be
the first date after the expiration of such ten (10) day time period on which a
signed written consent setting forth the action taken or proposed to be taken is
delivered to the corporation by delivery to its registered office in Delaware,
its principal place of business, or to any officer or agent of the corporation
having custody of the book in which proceedings of meetings of stockholders are
recorded. If no record date has been fixed by the Board of Directors pursuant to
the first sentence of this Section 1.10(b), the record date for determining
stockholders entitled to consent to corporate action in writing without a
meeting if prior action by the Board of Directors is required by applicable law
shall be at the close of business on the date on which the Board of Directors
adopts the resolution taking such prior action.

 

 4 

 

 

(c)          In the event of the delivery, in the manner provided by this
Section 1.10 and applicable law, to the corporation of written consent or
consents to take corporate action and/or any related revocation or revocations,
the corporation may engage independent inspectors of elections for the purpose
of performing promptly a ministerial review of the validity of the consents and
revocations. If the corporation engages such inspectors of election, for the
purpose of permitting the inspectors to perform such review, no action by
written consent and without a meeting shall be effective until such inspectors
have completed their review, determined that the requisite number of valid and
unrevoked consents delivered to the corporation in accordance with this Section
1.10 and applicable law have been obtained to authorize or take the action
specified in the consents, and certified such determination for entry in the
records of the corporation kept for the purpose of recording the proceedings of
meetings of stockholders. Nothing contained in this Section 1.10(c) shall in any
way be construed to suggest or imply that the Board of Directors or any
stockholder shall not be entitled to contest the validity of any consent or
revocation thereof, whether before or after such certification by the
independent inspectors, or to take any other action (including, without
limitation, the commencement, prosecution or defense of any litigation with
respect thereto, and the seeking of injunctive relief in such litigation).

 

(d)          Every written consent shall bear the date of signature of each
stockholder who signs the consent and no written consent shall be effective to
take the corporate action referred to therein unless, within sixty (60) days
after the earliest dated written consent received in accordance with this
Section 1.10, a valid written consent or valid written consents signed by a
sufficient number of stockholders to take such action are delivered to the
corporation in the manner prescribed in this Section 1.10 and applicable law,
and not revoked.

 

Section 1.11.         Inspectors of Election. The corporation may, and shall if
required by law, in advance of any meeting of stockholders, appoint one or more
inspectors of election, who may be employees of the corporation, to act at the
meeting or any adjournment thereof and to make a written report thereof. The
corporation may designate one or more persons as alternate inspectors to replace
any inspector who fails to act. In the event that no inspector so appointed or
designated is able to act at a meeting of stockholders, the person presiding at
the meeting shall appoint one or more inspectors to act at the meeting. Each
inspector, before entering upon the discharge of his or her duties, shall take
and sign an oath to execute faithfully the duties of inspector with strict
impartiality and according to the best of his or her ability. The inspector or
inspectors so appointed or designated shall (i) ascertain the number of shares
of capital stock of the corporation outstanding and the voting power of each
such share, (ii) determine the shares of capital stock of the corporation
represented at the meeting and the validity of proxies and ballots, (iii) count
all votes and ballots, (iv) determine and retain for a reasonable period a
record of the disposition of any challenges made to any determination by the
inspectors, and (v) certify their determination of the number of shares of
capital stock of the corporation represented at the meeting and such inspectors’
count of all votes and ballots. Such certification and report shall specify such
other information as may be required by law. In determining the validity and
counting of proxies and ballots cast at any meeting of stockholders of the
corporation, the inspectors may consider such information as is permitted by
applicable law. No person who is a candidate for an office at an election may
serve as an inspector at such election.

 

 5 

 

 

Section 1.12.         Conduct of Meetings. The date and time of the opening and
the closing of the polls for each matter upon which the stockholders will vote
at a meeting shall be announced at the meeting by the person presiding over the
meeting. The Board of Directors may adopt by resolution such rules and
regulations for the conduct of the meeting of stockholders as it shall deem
appropriate. Except to the extent inconsistent with such rules and regulations
as adopted by the Board of Directors, the person presiding over any meeting of
stockholders shall have the right and authority to convene and (for any or no
reason) to recess and/or adjourn the meeting, to prescribe such rules,
regulations and procedures and to do all such acts as, in the judgment of such
presiding person, are appropriate for the proper conduct of the meeting. Such
rules, regulations or procedures, whether adopted by the Board of Directors or
prescribed by the presiding person of the meeting, may include, without
limitation, the following: (i) the establishment of an agenda or order of
business for the meeting; (ii) rules and procedures for maintaining order at the
meeting and the safety of those present; (iii) limitations on attendance at or
participation in the meeting to stockholders entitled to vote at the meeting,
their duly authorized and constituted proxies or such other persons as the
presiding person of the meeting shall determine; (iv) restrictions on entry to
the meeting after the time fixed for the commencement thereof; and (v)
limitations on the time allotted to questions or comments by participants. The
presiding person at any meeting of stockholders, in addition to making any other
determinations that may be appropriate to the conduct of the meeting, shall, if
the facts warrant, determine and declare to the meeting that a matter or
business was not properly brought before the meeting and if such presiding
person should so determine, such presiding person shall so declare to the
meeting and any such matter or business not properly brought before the meeting
shall not be transacted or considered. Unless and to the extent determined by
the Board of Directors or the person presiding over the meeting, meetings of
stockholders shall not be required to be held in accordance with the rules of
parliamentary procedure.

 

Section 1.13.         Notice of Stockholder Business and Nominations.

 

(A)         Annual Meetings of Stockholders. (1) Nominations of persons for
election to the Board of Directors of the corporation and the proposal of other
business to be considered by the stockholders may be made at an annual meeting
of stockholders only (a) pursuant to the corporation’s notice of meeting (or any
supplement thereto), (b) by or at the direction of the Board of Directors or any
committee thereof or (c) by any stockholder of the corporation who was a
stockholder of record of the corporation at the time the notice provided for in
this Section 1.13 is delivered to the Secretary of the corporation, who is
entitled to vote at the meeting and who complies with the notice procedures set
forth in this Section 1.13.

 

 6 

 

 

(2)         For any nominations or other business to be properly brought before
an annual meeting by a stockholder pursuant to clause (c) of paragraph (A)(1) of
this Section 1.13, the stockholder must have given timely notice thereof in
writing to the Secretary of the corporation and any such proposed business
(other than the nominations of persons for election to the Board of Directors)
must constitute a proper matter for stockholder action. To be timely, a
stockholder’s notice shall be delivered to the Secretary at the principal
executive offices of the corporation not later than the close of business on the
ninetieth (90th) day, nor earlier than the close of business on the one hundred
twentieth (120th) day, prior to the first anniversary of the preceding year’s
annual meeting (provided, however, that in the event that the date of the annual
meeting is more than thirty (30) days before or more than seventy (70) days
after such anniversary date, notice by the stockholder must be so delivered not
earlier than the close of business on the one hundred twentieth (120th) day
prior to such annual meeting and not later than the close of business on the
later of the ninetieth (90th) day prior to such annual meeting or the tenth
(10th) day following the day on which public announcement of the date of such
meeting is first made by the corporation). In no event shall the public
announcement of an adjournment or postponement of an annual meeting commence a
new time period (or extend any time period) for the giving of a stockholder’s
notice as described above. Such stockholder’s notice shall set forth: (a) as to
each person whom the stockholder proposes to nominate for election as a director
(i) all information relating to such person that is required to be disclosed in
solicitations of proxies for election of directors in an election contest, or is
otherwise required, in each case pursuant to and in accordance with Section
14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and the rules and regulations promulgated thereunder, and (ii) such person’s
written consent to being named in the proxy statement as a nominee and to
serving as a director if elected; (b) as to any other business that the
stockholder proposes to bring before the meeting, a brief description of the
business desired to be brought before the meeting, the text of the proposal or
business (including the text of any resolutions proposed for consideration and
in the event that such business includes a proposal to amend the bylaws of the
corporation, the language of the proposed amendment), the reasons for conducting
such business at the meeting and any material interest in such business of such
stockholder and the beneficial owner, if any, on whose behalf the proposal is
made; and (c) as to the stockholder giving the notice and the beneficial owner,
if any, on whose behalf the nomination or proposal is made (i) the name and
address of such stockholder, as they appear on the corporation’s books, and of
such beneficial owner, (ii) the class or series and number of shares of capital
stock of the corporation which are owned beneficially and of record by such
stockholder and such beneficial owner, (iii) a description of any agreement,
arrangement or understanding with respect to the nomination or proposal between
or among such stockholder and/or such beneficial owner, any of their respective
affiliates or associates, and any others acting in concert with any of the
foregoing, including, in the case of a nomination, the nominee, (iv) a
description of any agreement, arrangement or understanding (including any
derivative or short positions, profit interests, options, warrants, convertible
securities, stock appreciation or similar rights, hedging transactions, and
borrowed or loaned shares) that has been entered into as of the date of the
stockholder’s notice by, or on behalf of, such stockholder and such beneficial
owners, whether or not such instrument or right shall be subject to settlement
in underlying shares of capital stock of the corporation, the effect or intent
of which is to mitigate loss to, manage risk or benefit of share price changes
for, or increase or decrease the voting power of, such stockholder or such
beneficial owner, with respect to securities of the corporation, (v) a
representation that the stockholder is a holder of record of stock of the
corporation entitled to vote at such meeting and intends to appear in person or
by proxy at the meeting to propose such business or nomination, (vi) a
representation whether the stockholder or the beneficial owner, if any, intends
or is part of a group which intends (a) to deliver a proxy statement and/or form
of proxy to holders of at least the percentage of the corporation’s outstanding
capital stock required to approve or adopt the proposal or elect the nominee
and/or (b) otherwise to solicit proxies or votes from stockholders in support of
such proposal or nomination, and (vii) any other information relating to such
stockholder and beneficial owner, if any, required to be disclosed in a proxy
statement or other filings required to be made in connection with solicitations
of proxies for, as applicable, the proposal and/or for the election of directors
in an election contest pursuant to and in accordance with Section 14(a) of the
Exchange Act and the rules and regulations promulgated thereunder. The foregoing
notice requirements of this paragraph (A) of this Section 1.13 shall be deemed
satisfied by a stockholder with respect to business other than a nomination if
the stockholder has notified the corporation of his, her or its intention to
present a proposal at an annual meeting in compliance with applicable rules and
regulations promulgated under the Exchange Act and such stockholder’s proposal
has been included in a proxy statement that has been prepared by the corporation
to solicit proxies for such annual meeting. The corporation may require any
proposed nominee to furnish such other information as the corporation may
reasonably require to determine the eligibility of such proposed nominee to
serve as a director of the corporation.

 

 7 

 

 

(3)         Notwithstanding anything in the second sentence of paragraph (A)(2)
of this Section 1.13 to the contrary, in the event that the number of directors
to be elected to the Board of Directors of the corporation at the annual meeting
is increased effective after the time period for which nominations would
otherwise be due under paragraph (A)(2) of this Section 1.13 and there is no
public announcement by the corporation naming the nominees for the additional
directorships at least one hundred (100) days prior to the first anniversary of
the preceding year’s annual meeting, a stockholder’s notice required by this
Section 1.13 shall also be considered timely, but only with respect to nominees
for the additional directorships, if it shall be delivered to the Secretary at
the principal executive offices of the corporation not later than the close of
business on the tenth (10th) day following the day on which such public
announcement is first made by the corporation.

 

(B)         Special Meetings of Stockholders. Only such business shall be
conducted at a special meeting of stockholders as shall have been brought before
the meeting pursuant to the corporation’s notice of meeting. Nominations of
persons for election to the Board of Directors may be made at a special meeting
of stockholders at which directors are to be elected pursuant to the
corporation’s notice of meeting (1) by or at the direction of the Board of
Directors or any committee thereof or (2) provided that the Board of Directors
has determined that directors shall be elected at such meeting, by any
stockholder of the corporation who is a stockholder of record at the time the
notice provided for in this Section 1.13 is delivered to the Secretary of the
corporation, who is entitled to vote at the meeting and upon such election and
who complies with the notice procedures set forth in this Section 1.13. In the
event the corporation calls a special meeting of stockholders for the purpose of
electing one or more directors to the Board of Directors, any such stockholder
entitled to vote in such election of directors may nominate a person or persons
(as the case may be) for election to such position(s) as specified in the
corporation’s notice of meeting, if the stockholder’s notice required by
paragraph (A)(2) of this Section 1.13 shall be delivered to the Secretary at the
principal executive offices of the corporation not earlier than the close of
business on the one hundred twentieth (120th) day prior to such special meeting
and not later than the close of business on the later of the ninetieth (90th)
day prior to such special meeting or the tenth (10th) day following the day on
which public announcement is first made of the date of the special meeting and
of the nominees proposed by the Board of Directors to be elected at such
meeting. In no event shall the public announcement of an adjournment or
postponement of a special meeting commence a new time period (or extend any time
period) for the giving of a stockholder’s notice as described above.

 

 8 

 

 

(C)         General. (1) Except as otherwise expressly provided in any
applicable rule or regulation promulgated under the Exchange Act, only such
persons who are nominated in accordance with the procedures set forth in this
Section 1.13 shall be eligible to be elected at an annual or special meeting of
stockholders of the corporation to serve as directors and only such business
shall be conducted at a meeting of stockholders as shall have been brought
before the meeting in accordance with the procedures set forth in this Section
1.13. Except as otherwise provided by law, the chairman of the meeting shall
have the power and duty (a) to determine whether a nomination or any business
proposed to be brought before the meeting was made or proposed, as the case may
be, in accordance with the procedures set forth in this Section 1.13 (including
whether the stockholder or beneficial owner, if any, on whose behalf the
nomination or proposal is made or solicited (or is part of a group which
solicited) or did not so solicit, as the case may be, proxies or votes in
support of such stockholder’s nominee or proposal in compliance with such
stockholder’s representation as required by clause (A)(2)(c)(vi) of this Section
1.13) and (b) if any proposed nomination or business was not made or proposed in
compliance with this Section 1.13, to declare that such nomination shall be
disregarded or that such proposed business shall not be transacted.
Notwithstanding the foregoing provisions of this Section 1.13, unless otherwise
required by law, if the stockholder (or a qualified representative of the
stockholder) does not appear at the annual or special meeting of stockholders of
the corporation to present a nomination or proposed business, such nomination
shall be disregarded and such proposed business shall not be transacted,
notwithstanding that proxies in respect of such vote may have been received by
the corporation. For purposes of this Section 1.13, to be considered a qualified
representative of the stockholder, a person must be a duly authorized officer,
manager or partner of such stockholder or must be authorized by a writing
executed by such stockholder or an electronic transmission delivered by such
stockholder to act for such stockholder as proxy at the meeting of stockholders
and such person must produce such writing or electronic transmission, or a
reliable reproduction of the writing or electronic transmission, at the meeting
of stockholders.

 

(2)         For purposes of this Section 1.13, “public announcement” shall
include disclosure in a press release reported by the Dow Jones News Service,
Associated Press or other national news service or in a document publicly filed
by the corporation with the Securities and Exchange Commission pursuant to
Section 13, 14 or 15(d) of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(3)         Notwithstanding the foregoing provisions of this Section 1.13, a
stockholder shall also comply with all applicable requirements of the Exchange
Act and the rules and regulations promulgated thereunder with respect to the
matters set forth in this Section 1.13; provided however, that any references in
these bylaws to the Exchange Act or the rules and regulations promulgated
thereunder are not intended to and shall not limit any requirements applicable
to nominations or proposals as to any other business to be considered pursuant
to this Section 1.13 (including paragraphs (A)(1)(c) and (B) hereof), and
compliance with paragraphs (A)(1)(c) and (B) of this Section 1.13 shall be the
exclusive means for a stockholder to make nominations or submit other business
(other than, as provided in the penultimate sentence of (A)(2), business other
than nominations brought properly under and in compliance with Rule 14a-8 of the
Exchange Act, as may be amended from time to time). Nothing in this Section 1.13
shall be deemed to affect any rights (a) of stockholders to request inclusion of
proposals or nominations in the corporation’s proxy statement pursuant to
applicable rules and regulations promulgated under the Exchange Act or (b) of
the holders of any series of preferred stock to elect directors pursuant to any
applicable provisions of the certificate of incorporation.

 

 9 

 

 

Article II

 

Board of Directors

 

Section 2.1.          Number; Qualifications. The Board of Directors shall
consist of one or more members, the number thereof to be determined from time to
time by resolution of the Board of Directors. Directors need not be
stockholders. If for any cause, any director(s) shall not have been elected at
an annual meeting, such director(s) may be elected as soon thereafter as
convenient at a special meeting of the stockholders called for that purpose in
the manner provided in these bylaws. No decrease in the authorized number of
directors constituting the entire Board of Directors shall shorten the term of
any incumbent director.

 

Section 2.2.          Election; Resignation; Vacancies. Directors shall be
elected to hold office until the next annual meeting of stockholders and until
the election and qualification of such directors’ respective successors, subject
to such directors’ earlier death, resignation, disqualification or removal. Any
director may resign at any time upon notice to the corporation. Unless otherwise
provided by law or the certificate of incorporation, any newly created
directorship or any vacancy occurring in the Board of Directors for any cause
may be filled by either (i) the affirmative vote of the holders of a majority in
voting power of the shares of stock of the corporation or (ii) a majority of the
remaining members of the Board of Directors, even though such majority is less
than a quorum, and each director so elected shall hold office until the
expiration of the term of office of the director whom he or she has replaced or
until his or her successor is elected and qualified.

 

Section 2.3.          Regular Meetings. Regular meetings of the Board of
Directors may be held at such places within or without the State of Delaware and
at such times as the Board of Directors may from time to time determine. Notice
of regular meetings need not be given if the date, times and places thereof are
fixed by resolution of the Board

 

Section 2.4.          Special Meetings. Special meetings of the Board of
Directors may be held at any time or place within or without the State of
Delaware whenever called by the Chairman of the Board of Directors, the Chief
Executive Officer or a majority of the Board of Directors. Notice of a special
meeting of the Board of Directors shall be given by the person or persons
calling the meeting at least twenty-four hours before the special meeting.

 

 10 

 

 

Section 2.5.          Telephonic Meetings Permitted . Members of the Board of
Directors, or any committee designated by the Board of Directors, may
participate in a meeting thereof by means of conference telephone or other
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in a meeting pursuant to this
by-law shall constitute presence in person at such meeting.

 

Section 2.6.          Quorum; Vote Required for Action . At all meetings of the
Board of Directors the directors entitled to cast a majority of the votes of the
whole Board of Directors shall constitute a quorum for the transaction of
business. If a quorum shall fail to attend any meeting, a majority of those
present may adjourn the meeting to another place, date or time without further
notice thereof. Except in cases in which the certificate of incorporation, these
bylaws or applicable law otherwise provides, a majority of the votes entitled to
be cast by the directors present at a meeting at which a quorum is present shall
be the act of the Board of Directors.

 

Section 2.7.          Organization. Meetings of the Board of Directors shall be
presided over by the Chairman of the Board, if any, or in his or her absence by
a chairman chosen at the meeting. The Secretary shall act as secretary of the
meeting, but in his or her absence the chairman of the meeting may appoint any
person to act as secretary of the meeting.

 

Section 2.8.          Action by Unanimous Consent of Directors. Unless otherwise
restricted by the certificate of incorporation or these bylaws, any action
required or permitted to be taken at any meeting of the Board of Directors, or
of any committee thereof, may be taken without a meeting if all members of the
Board of Directors or such committee, as the case may be, consent thereto in
writing or by electronic transmission and the writing or writings or electronic
transmissions are filed with the minutes of proceedings of the board or
committee in accordance with applicable law.

 

Section 2.9.          Fees and Compensation of Directors. Unless otherwise
restricted by the certificate of incorporation or these bylaws, the Board of
Directors shall have the authority to fix the compensation of directors,
including without limitation compensation for services as members of committees
of the Board of Directors. No such compensation shall preclude any director from
serving the corporation in any other capacity and receiving compensation
therefor.

 

Article III

 

Committees

 

Section 3.1.          Committees. The Board of Directors may designate one or
more committees, each committee to consist of one or more of the directors of
the corporation. The Board of Directors may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee. In the absence or disqualification of a
member of the committee, the member or members thereof present at any meeting
and not disqualified from voting, whether or not he, she or they constitute a
quorum, may unanimously appoint another member of the Board of Directors to act
at the meeting in place of any such absent or disqualified member. Any such
committee, to the extent permitted by law and to the extent provided in the
resolution of the Board of Directors, shall have and may exercise all the powers
and authority of the Board of Directors in the management of the business and
affairs of the corporation, and may authorize the seal of the corporation to be
affixed to all papers which may require it.

 

 11 

 

 

Section 3.2.          Committee Rules. Unless the Board of Directors otherwise
provides, each committee designated by the Board of Directors may make, alter
and repeal rules for the conduct of its business. In the absence of such rules
each committee shall conduct its business in the same manner as the Board of
Directors conducts its business pursuant to Article II of these bylaws.

 

Article IV

 

Officers

 

Section 4.1.          Officers; Election; Qualifications; Term of Office;
Resignation; Removal; Vacancies . The Board of Directors shall elect a Chief
Executive Officer, a President, a Chief Financial Officer, a Treasurer and a
Secretary, and it may, if it so determines, choose a Chairman of the Board from
among its members. The Board of Directors may also choose one or more Vice
Presidents, one or more Assistant Secretaries, one or more Assistant Treasurers
and such other officers as it shall from time to time deem necessary or
desirable. Each such officer shall hold office until the first meeting of the
Board of Directors after the annual meeting of stockholders next succeeding his
or her election, and until his or her successor is elected and qualified or
until his or her earlier resignation or removal. Any officer may resign at any
time upon written notice to the corporation. The Board of Directors may remove
any officer with or without cause at any time, but such removal shall be without
prejudice to the contractual rights of such officer, if any, with the
corporation. Any number of offices may be held by the same person. Any vacancy
occurring in any office of the corporation by death, resignation, removal or
otherwise may be filled for the unexpired portion of the term by the Board of
Directors at any regular or special meeting.

 

Section 4.2.          Powers and Duties of Officers. The officers of the
corporation shall have such powers and duties in the management of the
corporation as may be prescribed in a resolution by the Board of Directors and,
to the extent not so provided, as generally pertain to their respective offices,
subject to the control of the Board of Directors.

 

Section 4.3.          Appointing Attorneys and Agents; Voting Securities of
Other Entities . Unless otherwise provided by resolution adopted by the Board of
Directors, the Chairman of the Board, the Chief Executive Officer, the President
or any Vice President may from time to time appoint an attorney or attorneys or
agent or agents of the corporation, in the name and on behalf of the
corporation, to cast the votes which the corporation may be entitled to cast as
the holder of stock or other securities in any other corporation or other
entity, any of whose stock or other securities may be held by the corporation,
at meetings of the holders of the stock or other securities of such other
corporation or other entity, or to consent in writing, in the name of the
corporation as such holder, to any action by such other corporation or other
entity, and may instruct the person or persons so appointed as to the manner of
casting such votes or giving such consents, and may execute or cause to be
executed in the name and on behalf of the corporation and under its corporate
seal or otherwise, all such written proxies or other instruments as he or she
may deem necessary or proper. Any of the rights set forth in this Section 4.3
which may be delegated to an attorney or agent may also be exercised directly by
the Chairman of the Board, the Chief Executive Officer, the President or any
Vice President.

 

 12 

 

 

Article V

 

Stock

 

Section 5.1.          Certificates. The shares of the corporation shall be
represented by certificates, provided that the Board of Directors may provide by
resolution or resolutions that some or all of any or all classes or series of
stock shall be uncertificated shares. Any such resolution shall not apply to
shares represented by a certificate until such certificate is surrendered to the
corporation. Every holder of stock represented by certificates shall be entitled
to have a certificate signed by or in the name of the corporation by the
Chairman of the Board of Directors, if any, or the President or a Vice
President, and by the Treasurer or an Assistant Treasurer, or the Secretary or
an Assistant Secretary, of the corporation certifying the number of shares owned
by such holder in the corporation. Any of or all the signatures on the
certificate may be a facsimile. In case any officer, transfer agent or registrar
who has signed or whose facsimile signature has been placed upon a certificate
shall have ceased to be such officer, transfer agent, or registrar before such
certificate is issued, it may be issued by the corporation with the same effect
as if such person were such officer, transfer agent, or registrar at the date of
issue.

 

Section 5.2.          Lost, Stolen or Destroyed Stock Certificates; Issuance of
New Certificates. The corporation may issue a new certificate of stock in the
place of any certificate theretofore issued by it, alleged to have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen or destroyed, and the
corporation may require the owner of the lost, stolen or destroyed certificate,
or such owner’s legal representative, to give the corporation a bond sufficient
to indemnify it against any claim that may be made against it on account of the
alleged loss, theft or destruction of any such certificate or the issuance of
such new certificate.

 

Section 5.3.          Agreements with Stockholders. The corporation will have
power to enter into and perform any agreement with any number of stockholders of
any one or more classes of stock of the corporation to restrict the transfer of
shares of stock of the corporation of any one or more classes owned by such
stockholders in any manner not prohibited by the Delaware General Corporation
Law (the “DGCL”).

 

Section 5.4.          Declaration of Dividends. Dividends on the capital stock
of the corporation, subject to the provisions of the certificate of
incorporation and applicable law, if any, may be declared by the Board of
Directors pursuant to law at any regular or special meeting. Dividends may be
paid in cash, in property, or in shares of the capital stock, subject to the
provisions of the certificate of incorporation and applicable law.

 

 13 

 

 

Article VI

 

Indemnification and Advancement of Expenses

 

Section 6.1.          Right to Indemnification. The corporation shall indemnify
and hold harmless, to the fullest extent permitted by applicable law as it
presently exists or may hereafter be amended, any person (a “Covered Person”)
who was or is made or is threatened to be made a party or is otherwise involved
in any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “proceeding”), by reason of the fact that he or she, or a
person for whom he or she is the legal representative, is or was a director or
officer of the corporation or, while a director or officer of the corporation,
is or was serving at the request of the corporation as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
trust, enterprise or nonprofit entity, including service with respect to
employee benefit plans, against all liability and loss suffered and expenses
(including attorneys’ fees, judgments, fines, ERISA excise taxes and penalties
and amounts paid in settlement) reasonably incurred by such Covered Person. Such
indemnification shall continue as to a Covered Person who has ceased to be a
director or officer of the corporation and shall inure to the benefit of such
Covered Person’s heirs, executors and administrators. Notwithstanding the
preceding sentence, except as otherwise provided in Section 6.3, the corporation
shall be required to indemnify a Covered Person in connection with a proceeding
(or part thereof) commenced by such Covered Person only if the commencement of
such proceeding (or part thereof) by the Covered Person was authorized in the
specific case by the Board of Directors of the corporation.

 

Section 6.2.          Advancement of Expenses. The corporation shall to the
fullest extent not prohibited by applicable law pay the expenses (including
attorneys’ fees) incurred by a Covered Person in defending any proceeding in
advance of its final disposition, provided, however, that, to the extent
required by law, such payment of expenses in advance of the final disposition of
the proceeding shall be made only upon receipt of an undertaking by the Covered
Person to repay all amounts advanced if it should be ultimately determined that
the Covered Person is not entitled to be indemnified under this Article VI or
otherwise.

 

Section 6.3.          Claims. If a claim for indemnification under this Article
VI (following the final disposition of such proceeding) is not paid in full
within sixty days after the corporation has received a claim therefor from the
Covered Person, or if a claim for any advancement of expenses under this Article
VI is not paid in full within thirty days after the corporation has received a
statement or statements requesting such amounts to be advanced, the Covered
Person shall thereupon (but not before) be entitled to file suit to recover the
unpaid amount of such claim. If successful in whole or in part, the Covered
Person shall be entitled to be paid the expense of prosecuting such claim to the
fullest extent permitted by law. In any such action, the corporation shall have
the burden of proving that the Covered Person is not entitled to the requested
indemnification or advancement of expenses under applicable law.

 

Section 6.4.          Nonexclusivity of Rights. The rights conferred on any
Covered Person by this Article VI shall not be exclusive of any other rights
which such Covered Person may have or hereafter acquire under any statute,
provision of the certificate of incorporation, these bylaws, agreement, vote of
stockholders or disinterested directors or otherwise.

 

 14 

 

 

Section 6.5.          Other Sources. The corporation’s obligation, if any, to
indemnify or to advance expenses to any Covered Person who was or is serving at
its request as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, enterprise or nonprofit entity shall be
reduced by any amount such Covered Person may collect as indemnification or
advancement of expenses from such other corporation, partnership, joint venture,
trust, enterprise or non-profit enterprise.

 

Section 6.6.          Amendment or Repeal. Any right to indemnification or to
advancement of expenses of any Covered Person arising hereunder shall not be
eliminated or impaired by an amendment to or repeal of these bylaws after the
occurrence of the act or omission that is the subject of the civil, criminal,
administrative or investigative action, suit or proceeding for which
indemnification or advancement of expenses is sought.

 

Section 6.7.          Effect of Determination. Neither the failure of the
corporation (whether by its directors who are not parties to such action, a
committee of such directors, independent legal counsel or its stockholders) to
have made a determination prior to the commencement of such suit that
indemnification of the Covered Person is proper in the circumstances because the
Covered Person has met the standard of conduct for entitled to indemnification
under applicable law, nor an actual determination by the corporation (whether by
its directors who are not parties to such action, a committee of such directors,
independent legal counsel or its stockholders) that the Covered Person has not
met such standard of conduct, shall create a presumption that the Indemnitee has
not met such standard of conduct or, in the case of such a suit brought by the
Covered Person, be a defense to such suit.

 

Section 6.8.          Insurance. The corporation may purchase and maintain
insurance on behalf of any person who is or was a director or officer of the
corporation or, while a director or officer of the corporation, is or was
serving at the request of the corporation as a director, officer, employee or
agent of another corporation or of a partnership, joint venture, trust,
enterprise or nonprofit entity, including service with respect to employee
benefit plans, against any liability asserted against him or her and incurred by
him or her in any such capacity, or arising out of his or her status as such,
whether or not the corporation would have the power to indemnify him or her
against such liability under the provisions of the DGCL.

 

Section 6.9.          Other Indemnification and Advancement of Expenses. This
Article VI shall not limit the right of the corporation, to the extent and in
the manner permitted by law, to indemnify and to advance expenses to persons
other than Covered Persons when and as authorized by appropriate corporate
action, or to provide greater rights to indemnification and advancement of
expenses than those provided in this Article VI to any Covered Person

 

Article VII

 

Miscellaneous

 

Section 7.1.          Fiscal Year. The fiscal year of the corporation shall be
determined by resolution of the Board of Directors.

 

 15 

 

 

Section 7.2.          Seal. The corporate seal shall have the name of the
corporation inscribed thereon and shall be in such form as may be approved from
time to time by the Board of Directors.

 

Section 7.3.          Manner of Notice. Except as otherwise provided herein or
permitted by applicable law, notices to directors and stockholders shall be in
writing and delivered personally, mailed to the directors or stockholders at
their addresses appearing on the books of the corporation or, if specifically
consented to by the stockholder as described in Section 7.4, by sending such
notice by electronic transmission. Without limiting the manner by which notice
otherwise may be given effectively to stockholders, and except as prohibited by
applicable law, any notice to stockholders given by the corporation under any
provision of applicable law, the certificate of incorporation, or these bylaws
shall be effective if given by a single written notice to stockholders who share
an address if consented to by the stockholders at that address to whom such
notice is given. Any such consent shall be revocable by the stockholder by
written notice to the corporation. Any stockholder who fails to object in
writing to the corporation, within 60 days of having been given written notice
by the corporation of its intention to send the single notice permitted under
this Section 7.3, shall be deemed to have consented to receiving such single
written notice. Notice to directors may be given by telecopier, telephone or
other means of electronic transmission.

 

Section 7.4.          Electronic Transmission. Without limiting the manner by
which notice otherwise may be given effectively to stockholders, any notice to
stockholders given by the Corporation under any provision of the DGCL, the
certificate of incorporation, or these bylaws shall be effective if given by a
form of electronic transmission consented to by the stockholder to whom the
notice is given in accordance with Section 232 of the DGCL. Any such consent
shall be revocable by the stockholder by written notice to the corporation. Any
such consent shall be deemed revoked if (a) the corporation is unable to deliver
by electronic transmission two consecutive notices given by the corporation in
accordance with such consent and (b) such inability becomes known to the
Secretary or an Assistant Secretary of the corporation or to the transfer agent,
or other person responsible for the giving of notice; provided, however, the
inadvertent failure to treat such inability as a revocation shall not invalidate
any meeting or other action. Notice given pursuant to this Section 7.4 shall be
deemed given: (i) if by facsimile telecommunication, when directed to a number
at which the stockholder has consented to receive notice; (ii) if by electronic
mail, when directed to an electronic mail address at which the stockholder has
consented to receive notice; (iii) if by a posting on an electronic network
together with separate notice to the stockholder of such specific posting, upon
the later of such posting and the giving of such separate notice; and (iv) if by
any other form of electronic transmission, when directed to the stockholder.

 

Section 7.5.          Waiver of Notice of Meetings of Stockholders, Directors
and Committees. Any waiver of notice, given by the person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
notice. Attendance of a person at a meeting shall constitute a waiver of notice
of such meeting, except when the person attends a meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened. Neither the
business to be transacted at nor the purpose of any regular or special meeting
of the stockholders, directors, or members of a committee of directors need be
specified in a waiver of notice.

 

 16 

 

 

Section 7.6.          Form of Records. Any records maintained by the corporation
in the regular course of its business, including its stock ledger, books of
account, and minute books, may be kept on, or by means of, or be in the form of,
any information storage device or method, provided that the records so kept can
be converted into clearly legible paper form within a reasonable time.

 

Section 7.7.          Severability. If any provision of these bylaws shall be
held to be invalid, illegal, unenforceable or in conflict with the provisions of
the certificate of incorporation, then such provision shall, to the fullest
extent permitted by law, be enforced to the maximum extent possible consistent
with such holding and the remaining provisions of these bylaws (including
without limitation, all portions of any section of these bylaws containing any
such provision held to be invalid, illegal, unenforceable or in conflict with
the certificate of incorporation, that are not themselves invalid, illegal,
unenforceable or in conflict with the certificate of incorporation) shall remain
in full force and effect.

 

Section 7.8.          Amendment of Bylaws. These bylaws may be altered, amended
or repealed, and new bylaws made, by the Board of Directors. Shareholders may
also make additional bylaws and may alter and repeal any bylaws to the extent
permitted by applicable law.

 

 17 

 